CONTRATO DE PARTICIPACIÓN EN LA PRODUCCIÓN
ENTRE
LA REPÚBLICA DE GUINEA ECUATORIAL
Y
LA COMPAÑÍA NACIONAL
Y
[LA COMPAÑÍA]
PARA

EL BLOQUE "e"
ÍNDICE

ARTÍCULO 1 ALCANCE Y DEFINICIONES .
ARTÍCULO 2 PERÍODO DE EXPLORACIÓN Y RENUNCIAS DE ÁREAS ......
ARTÍCULO 3 OBLIGACIONES DE TRABAJOS DE EXPLORACIÓN
ARTÍCULO 4 PROGRAMAS DE TRABAJO Y PRESUPUESTOS ANUALES .....

ARTÍCULO 5 EVALUACIÓN DE UN DESCUBRIMIENTO Y PERÍODO DE
PRODUCCIÓN ....

ARTÍCULO 6 REALIZACIÓN DE LAS OPERACIONES PETROLERAS .....

ARTÍCULO 7 REGALÍAS, RECUPERACIÓN DE LOS COSTES DE LAS
OPERACIONES PETROLERAS Y DISTRIBU IÓN DE LA
PRODUCCIO

ARTÍCULO 8 INTERESES DE PARTICIPACIÓN
ARTÍCULO 9 IMPUESTOS
ARTÍCULO 10 VALORACIÓN DEL PETRÓLEO CRUDO
ARTÍCULO 11 PRIMAS Y ARRENDAMIENTO DE SUPERFICI
ARTÍCULO 12 OBLIGACIONES DE SUMINISTRAR EL MERCADO NACIONAL
ARTÍCULO 13 GAS NATURAL

ARTÍCULO 14 RÉGIMEN ADUANERO
ARTÍCULO 15 DIVISAS
ARTÍCULO 16 LIBROS, CUENTAS, AUDITORÍAS Y PAGOS .....
ARTÍCULO 17 TRASPASOS, CESIONES Y CAMBIOS DE CONTROL .....
ARTÍCULO 18 INDEMNIZACIÓN, RESPONSABILIDAD Y SEGUROS.
ARTÍCULO 19 TÍTULO DE PROPIEDAD DE LOS BIENES, EQUIPOS Y DATOS ca...
ARTÍCULO 20 CONFIDENCIALIDAD ...
ARTÍCULO 21 TERMINACIÓN...
ARTÍCULO 22 UNIFICACIÓN ....
ARTÍCULO 23 CONTENIDO NACIONAL Y PROGRAMAS SOCIALES ......
ARTÍCULO 24 DESMANTELAMIENTO ....
ARTÍCULO 25 LEY APLICABLE Y ESTABILIZACIÓN
ARTÍCULO 26 RESOLUCIÓN DE CONFLICTOS Y ARBITRAJE
ARTÍCULO 27 FUERZA MAYOR ....
ARTÍCULO 28 ASISTENCIA Y NOTIFICACIONES .....
ARTÍCULO 29 MISCELÁNEO ....
ARTÍCULO 30 INTERPRETACIÓN ....
ARTÍCULO 31 FECHA DE ENTRADA EN VIGENCIA

46

ANEXO A ÁREA DE CONTRATO ...
ANEXO B MAPA DEL ÁREA DE CONTRATO......
ANEXO C PROCEDIMIENTO DE CONTABILIDAD ......
ANEXO D GARANTÍA DE CUMPLIMIENTO POR LA COMPAÑÍA MATRIZ... 76

ESTE CONTRATO DE PARTICIPACIÓN EN LA PRODUCCIÓN tiene por fecha el
día [insertar día] del mes de [insertar mes] del año 2000.

0)

0)

e)

[50]

(O

0)

ENTRE:

LA REPÚBLICA DE GUINEA ECUATORIAL (de aquí en adelante denominada el
Estado), representada para efectos de la celebración de este Contrato por el Ministerio
de Minas, Industria y Energía, representado para efectos de su celebración por Su
Excelencia Señor , el Ministro;

GUINEA ECUATORIAL DE PETROLEOS (de aquí en adelante denominada la
Compañía Nacional), actuando en ejercicio de sus facultades y en su propio nombre y a
efectos de este Contrato y representada para efectos de la celebración de este Contrato
por Don , en calidad de Director General; y

[INSERTAR NOMBRE], una compañía organizada y existente bajo las leyes de
[insertar jurisdicción], bajo el registro comercial número [insertar número], con su
domicilio social en [insertar dirección] (de aquí en adelante denominada [la
Compañía]), representada para efectos de este Contrato por [insertar nombre], en su
calidad de [insertar cargo].

PREÁMBULO

CONSIDERANDO que la totalidad de los Hidrocarburos que se encuentran en el
territorio de la República de Guinea Ecuatorial, según lo expuesto en la Ley de
Hidrocarburos, constituyen recursos naturales que son propiedad exclusiva del Estado;

CONSIDERANDO que el Estado desea promover el desarrollo de yacimientos de
Hidrocarburos dentro del Área de Contrato y el Contratista desea asociarse con el Estado
con miras a acelerar el Desarrollo y la Producción de Hidrocarburos dentro del Área de
Contrato;

CONSIDERANDO que el Contratista posee la capacidad técnica y financiera, así como
las habilidades profesionales necesarias para llevar a cabo las Operaciones Petroleras de
acuerdo con este Contrato y las buenas prácticas de los campos petroleros; y

CONSIDERANDO que las Partes desean celebrar este Contrato de conformidad con
la Ley de Hidrocarburos, el cual permite la celebración de acuerdos entre el Estado e
inversionistas extranjeros en la forma de un contrato de participación en la producción, a
través de negociación directa o licitación pública internacional.

POR TANTO Y POR CONSIGUIENTE, en virtud de los compromisos y los convenios
mutuos expresados en el presente, las Partes acuerdan lo siguiente:
1.1,

1.1.1

1.1.2

1.13

1.1.4

1.1.5

1.1.6

1.1.7

1.1.8

1.1.9

ARTÍCULO 1
ALCANCE Y DEFINICIONES

Definiciones

Excepto en los casos en que, de acuerdo con el contexto, se le atribuya otro significado,
O según sean definidos en la Ley de Hidrocarburos o las Regulaciones Petroleras, las
siguientes palabras y expresiones tendrán los siguientes significados:

Acuerdo de Operación Conjunta o AOC significa el acuerdo de operación conjunta
que regula las relaciones internas de las Partes que constituyen el Contratista para la
realización de Operaciones Petroleras en el Área de Contrato.

Año Calendario o Año significa un período de doce (12) meses que comienza el 1? de
enero y termina el 31 de diciembre del mismo año de acuerdo con el calendario
gregoriano.

Año Contractual significa un período de doce (12) meses consecutivos de acuerdo con
el calendario gregoriano, contados a partir de la Fecha de Entrada en Vigencia de este
Contrato o a partir del aniversario de dicha Fecha de Entrada en Vigencia.

Área de Contrato o Área significa el área geográfica dentro del territorio de Guinea
Ecuatorial que es el objeto de este Contrato. Dicha Área de Contrato será descrita en el
Anexo A e ilustrada en el Anexo B tal como pueda ser modificada por abandonos del
Contratista de conformidad con lo establecido en este Contrato,

Área de Desarrollo y Producción significa un área dentro del Área de Contrato que
engloba la extensión geográfica de un Descubrimiento Comercial sujeto a un Plan de
Desarrollo y Producción, de conformidad con el Artículo 5.5.

Área de Evaluación significa un área dentro del Área de Contrato que engloba la
extensión geográfica de un Descubrimiento sujeto a un programa de trabajo de
Evaluación y el presupuesto correspondiente, de conformidad con el Artículo 5.2.

Barril significa una cantidad o unidad de medida de Petróleo Crudo equivalente a
158.9874 litros (cuarenta y dos (42) galones estadounidenses) 2 una temperatura de
quince punto cinco seis grados (15.56%) Centígrados (sesenta grados (60%) Fahrenheit) y a
una (1) atmósfera de presión.

Campo significa un Descubrimiento o un conjunto de Descubrimientos que se establece
como un Campo de acuerdo con el Artículo 5 y se puede desarrollar comercialmente
teniendo en cuenta toda la información operacional, económica y financiera pertinente
adquirida durante la ejecución del programa de trabajo de Evaluación o de cualquier otro
modo, de conformidad con las prácticas generalmente aceptadas de la industria petrolera
internacional. Un Campo puede consistir en un yacimiento de Hidrocarburos o múltiples
yacimientos de Hidrocarburos agrupados o relacionados con la misma estructura
geológica individual o condiciones estratigráficas. Todos los depósitos suprayacentes,
adyacentes o subyacentes a un Campo dentro del Área de Contrato formarán parte de
dicho Campo.

CIF tiene el significado establecido en la publicación de la Cámara de Comercio
Internacional, INCOTERMS 2000.
1.1.10

1.1.11

1.1,12

1.1,13

1.1.14

1.1.15

1.1.16

1.1.17

1.1.18

1.1.19

1.1.20

1.1.21

Compañía Afiliada y/o Afiliada de cualquier Persona específica significa cualquier otra
Persona controlada directa o indirectamente por ella o que esté bajo el Control común
directo o indirecto de dicha Persona,

Contratista significa [la Compañía] y la Compañía Nacional.

Contrato significa este contrato de participación en la producción incluyendo su
Preámbulo y Anexos.

Contrato Material significa un contrato con un Afiliado y/o un contrato para la
y

provisión de bienes y/o servicios por un valor superior a [insertar monto] Dólares

(S[tasertar monto]).

Control, cuando se utilice respecto a una Persona específica, significa el poder de dirigir,
administrar y dictar las políticas de dicha Persona, mediante la propiedad de un
porcentaje del capital social de dicha Persona que sea suficiente para asegurar la mayoría
de los votos en una junta ordinaria de accionistas. Los términos Controlador y
Controlados tienen los significados correlativos de conformidad con lo aquí dispuesto.

Costes de Exploración significa todos los costes, gastos y obligaciones que incurra el
Contratista en relación con las Operaciones de Exploración en el Área de Contrato y que
son determinados como tales de conformidad con este Contrato y la Ley de
Hidrocarburos.

Costes de Desarrollo y Producción significa todos los costes, gastos y obligaciones que
incurra el Contratista en relación con las Operaciones de Desarrollo y Producción en un
Área de Desarrollo y Producción, con exclusión de todos los Costes de Exploración
incurridos en el Área de Desarrollo y Producción antes del establecimiento de cualquier
Campo, y que son determinados como tales de conformidad con este Contrato y la Ley
de Hidrocarburos.

Costes de Operaciones Petroleras significa los Costes de Exploración y/o los Costes
de Desarrollo y Producción (dependiendo del contexto) incurridos por el Contratista
durante la ejecución de Operaciones Petroleras, y determinados como tales de
conformidad con este Contrato y el Procedimiento de Contabilidad.

Descubrimiento significa el hallazgo por parte del Contratista de Hidrocarburos cuya
stencia en el Área de Contrato no se conocía antes de la Fecha de Entrada en Vigencia
o Hidrocarburos en el Área de Contrato que no hubiesen sido declarados un
Descubrimiento Comercial antes de la Fecha de Entrada en Vigencia, y los cuales pueden
ser medidos de acuerdo con las prácticas generalmente aceptadas de la industria petrolera
internacional,

ex

Descubrimiento Comercial significa un Descubrimiento que el Contratista considera
económicamente viable y para el cual presenta para aprobación del Ministerio un Plan de
Desarrollo y Producción de dicho Descubrimiento.

Día Hábil significa un día en el que generalmente los bancos de Guinea Ecuatorial y
[insertar jurisdicción] realizan actividades comerciales.

Dólares o $ significa la moneda de curso legal de los Estados Unidos de América.
1.1.22

1.1,23

1.1.24

1.1.25

1.1.26

1.1.27

1.1.28

1.1.29

1.1.30

1.1.31

1.1.32

1.1.33

1.1.34

1.1.35

Fecha de Entrada en Vigencia significa la fecha en que el Contratista reciba la
ratificación del presente Contrato por el Estado.

FOB tiene el significado estipulado en la publicación de la Cámara de Comercio
Internacional, INCOTERMS 2000.

Fondo de Reserva tiene el significado que le atribuye el Artículo 24.3.1.

Gas Natural significa aquellos Hidrocarburos que en condiciones atmosféricas de
presión y temperatura se encuentran en estado gaseoso incluyendo el gas seco, el gas
húmedo y el gas residual sobrante después de la extracción, el tratamiento, el

y ga , ,
procesamiento o la separación de Hidrocarburos líquidos del gas húmedo, así como el
gas o los gases producidos en asociación con Hidrocarburos líquidos o gaseosos.

Gas Natural Asociado significa todo el Gas Natural extraído de un yacimiento cuyo
contenido principal es el Petróleo Crudo y que ha sido separado del Petróleo Crudo de
conformidad con las prácticas generalmente aceptadas de la industria petrolera
internacional, incluyendo la capa de gas libre, pero excluyendo los Hidrocarburos líquidos
extraídos de dicho gas ya sea por separación de campo normal, deshidratación o en una
planta de gas.

Gas Natural Neto tiene el significado que le atribuye el Artículo 13.3.5.

Gas Natural No Asociado significa todos los Hidrocarburos gaseosos extraídos de
yacimientos de Gas Natural, e incluye el gas húmedo, el gas seco y el gas residual
sobrante después de la extracción de hidrocarburos líquidos del gas húmedo.

Guinea Ecuatorial significa la República de Guinea Ecuatorial.

Hidrocarburos significa todas las sustancias naturales orgánicas compuestas de carbono
e hidrógeno incluyendo el Petróleo Crudo y el Gas Natural que pueden ser encontradas y
producidas o de cualquier modo extraídas y conservadas de un Área de Contrato.

Ingresos Brutos significa el ingreso total proveniente de todos los ingresos por ventas
de la Producción Total Disponible más el valor monetario equivalente de cualquier otra
disposición de la Producción Total Disponible del Área de Contrato durante cualquier
Año Calendario.

Interés de Participación significa para cada Parte que constituya el Contratista, la
participación porcentual indivisa de dicha Parte en los derechos y obligaciones que rige
este Contrato tal como se especifica en el Artículo 1.3.

Interés de Participación de la Compañía Nacional significa el Interés de
Participación de la Compañía Nacional de conformidad con el Artículo 1.3.

Impuesto sobre la Renta significa el impuesto que grava a cada una de las partes que
constituye al Contratista y todas las demás Personas pertinentes de conformidad con la
Ley Tributaria.

Ley de Hidrocarburos significa el Decreto-Ley 8/2006 fechado 3 de Octubre de 2006
de Guinea Ecuatorial.
1.1.36

1.1.37

1.1.38

1.1.39

1.1.40

1.1.41

1.1.42

1.1.43

1.1.44

1.1.45

Ley Tributaria significa el Decreto Ley N” 4/2004 de fecha 28 de octubre de 2004 de
Guinea Ecuatorial y cualquier ley que la enmiende o la sustituya.

LIBOR significa la tasa de interés a la que los depósitos en Dólares a un plazo de seis (6)
meses se ofrecen en el Mercado Interbancario de Londres, según se publica en el
Financial Times de Londres. La tasa de interés LIBOR aplicable para cada mes o parte
del mismo en un período de interés será la tasa de interés publicada en el Financial Times
de Londres el último Día Hábil del mes calendario inmediatamente anterior. Si no se
indica dicha tasa en el Financial Times de Londres durante un período de cinco (5) Días
Hábiles consecutivos, se aplicará otra tasa de cambio (por ejemplo, la tasa de cambio
indicada en el Wall Street Journal) escogida de mutuo acuerdo por el Ministerio y el
Contratista.

Ministerio significa el Ministerio de Minas, Industria y Energía de Guinea Ecuatorial, la
entidad responsable de supervisar las Operaciones Petroleras en coordinación con otr:
entidades Gubernamentales en la materia de sus respectivas competencias, y cualquier
sucesor.

Operaciones de Exploración incluyen estudios geológicos y geofísicos, cartografía
aérea, estudios relativos a la geología del subsuelo, perforaciones de prueba estratigráfica,
Pozos de Exploración, Pozos de Evaluación, actividades conexas tales como preparación
del emplazamiento de perforación, levantamientos topográficos y cualquier otra obra que
se realice en conexión con la Exploración y Evaluación de los yacimientos de
Hidrocarburos dentro del Área de Contrato.

Operaciones de Desarrollo y Producción significa todas las operaciones excepto las
Operaciones de Exploración, que se efectúen con el fin de facilitar el Desarrollo y la
Producción de Hidrocarburos desde el Área de Contrato hasta el Punto de Entrega, pero
excluyendo la refinación y distribución de los productos Hidrocarburos.

Operaciones Petroleras significa todas las operaciones relacionadas con Exploración,
Desarrollo, Producción, transporte, almacenamiento, conservación, desmantelamiento,
venta y/o cualquier otra disposición de Hidrocarburos desde el Área de Contrato hasta el
Punto de Entrega y cualquier otra obra o actividad necesaria o complementaria a dichas
operaciones; todas estas operaciones y actividades se llevarán a cabo de conformidad
con el presente Contrato y la Ley de Hidrocarburos y no incluirán el transporte fuera de
Guinea Ecuatorial

Operador Administrativo significa la Compañía Nacional, designado como tal de
conformidad con el Acuerdo de Operación Conjunta.

Operador Técnico será [la Compañía], conforme a la autorización del Ministerio y
designado como tal de conformidad con el Acuerdo de Operación Conjunta.

Parte o Partes significa la parte o las partes contratantes de este Contrato, según se
desprenda del contexto.

Período de Exploración Inicial significa un período de [insertar número] Año(s)
Contractual(es) contado(s) a partir de la Fecha de Entrada en Vigencia, subdividido en
dos sub-períodos de [insertar número] Año(s) Contractual(es) cada uno.
1.1.46

1.1.47

1.1.48

1.1.49

1.1.50

1.1.51

1.1.52

1.1.53

1.1.54

1.1.55

1.1.56

1.1.57

1.1.58

1.1.59

1.1.60

Período de Prórroga significa el Primer Período de Prórroga y el Segundo Período de
Prórroga, separada y/o conjuntamente, según se desprenda del contexto.

Períodos de Exploración significa el Período de Exploración Inicial, un Período de
Prórroga y cualquier prórroga de los mismos.

Persona significa cualquier persona natural, persona jurídica, empresa, compañía,
sociedad anónima, asociación, fideicomiso, fundación, gobierno, estado o agencia estatal
o cualquier asociación o agrupación (tenga o no una identidad jurídica separada) de dos o
mas de las anteriores.

Petróleo Crudo significa los Hidrocarburos producidos en la cabeza del pozo en estado
líquido a presión atmosférica, incluidos el asfalto y las ozokeritas, y los Hidrocarburos
líquidos conocidos como condensados y/o líquidos de Gas Natural obtenidos del Gas
Natural mediante condensación o extracción a través de unidades de separación en el
campo.

Petróleo Crudo Neto tiene el significado que le atribuye el Artículo 7.3.

Petróleo de Recuperación de Costes tiene el significado que le atribuye el Artículo
7.2.1,

Plan de Desarrollo y Producción tiene el significado que le atribuye el Artículo 5.5.1.
Platts significa el Boletín Platts del Mercado de Petróleo Crudo.

Pozo significa cualquier apertura en el suelo o en el lecho marino, realizada o siendo
realizada taladrando, perforando o por cualquier otro método, con el propósito de
explorar y/o descubrir, evaluar o producir Petróleo Crudo o Gas Natural, o para inyectar
cualquier fluido o gas en un depósito subterráneo diferente de un hoyo sísmico.

Pozo de Evaluación significa un Pozo que se perfora después de un Descubrimiento,
con el fin de delimitar y mapear el yacimiento, como estimar la cantidad de
Hidrocarburos recuperables.

Pozo de Exploración significa todo Pozo cuyo único objeto sea verificar la existencia
de Hidrocarburos o estudiar todos los elementos necesarios que puedan conducir a un
Descubrimiento.

Pozo de Desarrollo significa cualquier Pozo que no sea un Pozo de Exploración o un
Pozo de Evaluación perforado con el objeto de producir o mejorar la Producción de
Hidrocarburos, incluyendo Pozos de Exploración y Pozos de Evaluación completados
como Pozos de producción o de inyección.

Precio de Mercado significa el precio FOB para Petróleo Crudo calculado conforme al
Artículo 10,

Presupuesto Anual significa los gastos del Contratista con respecto a un Programa
Anual de Trabajo.

Primer Período de Prórroga significa el Período de 1 Año Contractual que comienza
inmediatamente después de la conclusión del Período de Exploración Inicial.

6
1.1.61

1.1.62

1.1.63

1.1.64

1.1.65

1.1.66

1.1.67

1.1.68

1.1.69

1.1.70

1.1.71

1.2.1

Primer Sub-período de Exploración significa el(los) [insertar número] primer(os)
Año(s) Contractual(es) del Período de Exploración Inicial.

Procedimiento de Contabilidad significa el procedimiento de contabilidad contenido
en el Anexo C.

Programa Anual de Trabajo significa un informe detallado de las Operaciones
Petroleras que deberán realizarse en el Área de Contrato durante un Año Calendario.

Producción Total Disponible significa todos los Hidrocarburos extraídos y
conservados de un Área de Desarrollo y Producción menos las cantidades utilizadas para
las Operaciones Petroleras.

Punto de Entrega significa el punto situado dentro de la jurisdicción de Guinea
Ecuatorial en el cual los Hidrocarburos alcanzan (i) la brida de entrada del buque de
exportación FOB, (ii) la estación medidora de las instalaciones de carga de la tubería de
conducción o (iii) cualquier otro punto dentro de la jurisdicción de Guinea Ecuatorial
que las Partes hayan acordado.

Regalías significa un derecho del Estado a los Hidrocarburos extraídos y conservados
del Área de Contrato, y no utilizados en las Operaciones Petroleras, basado en
porcentajes calculados en función de la tasa diaria de Producción Total Disponible de
conformidad con el Artículo 7.1.

Regulaciones Petroleras significa todas las regulaciones promulgadas por el Ministerio
conforme y de acuerdo con la Ley de Hidrocarburos.

Segundo Período de Prórroga significa el período de 1 Año Contractual que comienza
inmediatamente después de la terminación del Primer Período de Prórroga.

Segundo Sub-período de Exploración significa el período de [insertar número]
Año(s) Contractual(es) final(es) del Período de Exploración Inicial.

Tasa de Producción Máxima Eficiente significa la tasa máxima eficiente de
producción de Hidrocarburos en un Campo que no dañe las formaciones del yacimiento
y no cause una excesiva disminución o pérdida de la presión del yacimiento de
conformidad con las buenas prácticas de los campos petroleros y de conformidad con lo
que se convenga con arreglo al Artículo 6.4.

Trimestre significa un período de tres (3) meses consecutivos contados a partir del 1 de
enero, el 1 de abril, el 1 de julio o el 1 de octubre, y que finaliza el 31 de marzo, el 30 de
junio, el 30 de septiembre o el 31 de diciembre, respectivamente.

Alcance

Este Contrato es un contrato de participación en la producción adjudicado de
conformidad con el Capítulo IV de la Ley de Hidrocarburos. De acuerdo con lo pre
en este Contrato y en la Ley de Hidrocarburos, el Ministerio será responsable de la
supervisión de las Operaciones Petroleras en las Áreas de Contrato.

sto
1.2.2,

1.2.3.

1.2.4,

1,3

2.1

2.2

2.2.1

2.2.2

El Estado otorga al Contratista el derecho único y exclusivo de llevar a cabo todas las
Operaciones Petroleras en el Área de Contrato durante la vigencia del presente Contrato.
En consideración a lo anterior, el Contratista se compromete a:

(a) ser responsable frente al Estado, en calidad de contratista independiente, de la
ejecución de las Operaciones Petroleras de acuerdo con lo dispuesto en este
Contrato y la Ley de Hidrocarburos

(b) suministrar la totalidad de los fondos, maquinaria, equipos, tecnología
que sean prudentes y necesarios para ejecutar las Operaciones Petrolera

personal

5 y

(c) diligentemente, con la consideración debida a las buenas prácticas petroleras
ejecutar por su cuenta y riesgo exclusivamente todas las inversiones y

obligaciones contractuales necesarias para llevar a cabo las Operaciones
Petroleras de conformidad con este Contrato.

Todos los Costes de Operaciones Petroleras serán recuperables y/o deducibles para fines
tributarios de la manera establecida en este Contrato y la Ley de Hidrocarburos.

Durante la vigencia de este Contrato, toda la Producción obtenida como consecuencia de
Operaciones Petroleras será compartida por las Partes de conformidad con lo establecido
en el Artículo 7.

Intereses de Participación

En la Fecha de Entrada en Vigencia los Intereses de Participación de las Partes que
comprenden al Contratista son:

[Compañía] [insertar número] %
La Compañía Nacional [insertar número] %
Total 100%

ARTÍCULO 2

PERÍODO DE EXPLORACIÓN Y RENUNCIAS DE ÁREAS

Período de Exploración Inicial

A partir de la Fecha de Entrada en Vigencia, el Contratista estará autorizado para llevar a
cabo las Operaciones de Exploración en el Área de Contrato durante el Período de
Exploración Inicial.

Períodos de prórroga

El Contratista podrá solicitar hasta dos (2) prórrogas del Período de Exploración Inicial
una vez haya cumplido con las obligaciones de Exploración estipuladas en los Artículos
3.1.1 y 3.1.2 con respecto al Período de Exploración Inicial.

Para cada Período de Prórroga, el Contratista presentará una solicitud al Ministerio por lo

menos con dos (2) meses de antelación al vencimiento del Período de Exploración

Inicial, o según sea el caso, el Primer Período de Prórroga. El Ministerio no denegará o

retrasará sin justificación razonable el otorgamiento de dicha prórroga, siempre que el

Contratista haya cumplido con todas sus obligaciones durante el Período de Exploración
8
2.2.3

2.2.4

2.2.5

2.3

2.4

2.4.1

Inicial y el Primer Período de Prórroga, según sea el caso, y no haya incumplido de
ninguna manera este Contrato.

Cada solicitud de prórroga deberá adjuntar un mapa donde figura el Área de Contrato
que el Contratista propone conservar, así como un informe que precisa los trabajos
realizados en las áreas propuestas para abandono desde la Fecha de Entrada en Vigencia
y los resultados obtenidos con los mismos.

Si al vencerse el Período de Exploración Inicial o cualquier Período de Prórroga, aún está
siendo ejecutado un programa de trabajo de Evaluación con respecto a un
Descubrimiento, el Contratista tendrá derecho a que se le otorgue una prórroga adicional
necesaria del Período de Exploración en curso para completar los trabajos que esté
efectuando. Adicionalmente, si un trabajo de Evaluación no ha sido completado por el
Contratista al momento de hacerse exigible una obligación de renuncia conforme con lo
establecido en el Artículo 2.4, la obligación de renuncia se suspenderá hasta que el
Contratista haya completado dichos trabajos de Evaluación, se determine la
comerciabilidad y, si aplica, el establecimiento de un Campo haya sido aprobado o
denegado. Cualquier prórroga adicional concedida conforme a este Artículo no excederá
un (1) Año Contractual o un período más largo que sea aprobado por el Ministerio, más
el período de tiempo establecido en el Artículo 5 y que sea necesario para la evaluación
de un plan de comercialización, la preparación de un Plan de Desarrollo y Producción y
la respuesta del Ministerio.

En el caso anterior, el Contratista solicitará al Ministerio una prórroga adicional por lo
menos con dos (2) meses de anticipación del vencimiento del Período de Exploración
Inicial o el Período de Prórroga vigente en ese momento, según sea aplicable.

Terminación
Si el Contratista decide:

(a) no prorrogar el Período de Exploración Inicial y no se ha establecido ningún Campo
durante dicho período; o

(b) prorrogar el Período de Exploración Inicial y no se ha establecido ningún Campo
durante el Período de Prórroga o cualquier prórroga del mismo,

este Contrato se terminará automáticamente.

Renuncias obligatorias

El Contratista deberá renunciar en favor del Estado al cuarenta por ciento (40%) del área
de la superficie inicial del Área de Contrato al finalizar el Período de Exploración Inicial,
al veinticinco por ciento (25%) del área restante al finalizar el Primer Período de
Prórroga, y el resto del Área de Contrato al finalizar el Segundo Período de Prórroga, o si
el Contratista no solicita prórrogas adicionales, al finalizar el Período de Exploración
Inicial o el Primer Período de Prórroga. Para determinar el área o las áreas a las que
renunciará el Contratista, las siguientes áreas se excluirán para el propósito de dicho
cálculo:

áreas designadas como Áreas de Evaluación;

(b) Áreas de Desarrollo y Producción;

9
2.4.2

2.5

2.5.1

2.6.1

2.6.2

(0) áreas para las cuales esté pendiente la aprobación de un Plan de Desarrollo y
Producción, hasta cuando se tome una decisión definitiva;

(d) el área de cualquier Campo, incluyendo aquellos Campos que puedan estar
sujetos a unificación conforme al Artículo 22; y

(e) cualquier área reservada para una posible Evaluación de Gas Natural No
Asociado y en relación a la cual el Contratista está en negociaciones con el
Ministerio de acuerdo con los términos del Artículo 13.1,

Al vencerse el período de prórroga final pertinente estipulado de conformidad con el
Artículo 2.2, y con sujeción a las disposiciones del Artículo 2.2.4, el Contratista deberá
renunciar al resto del Área de Contrato con excepción de:

(a) Áreas de Desarrollo y Producción;

(b) áreas para las cuales esté pendiente una solicitud para un Área de Desarrollo y
Producción, hasta cuando se tome una decisión definitiva;

(0) el área de cualquier Campo, incluyendo aquellos Campos que puedan estar
sujetos a la unificación conforme al Artículo 22; y

(d) cualquier área reservada para una posible Evaluación de Gas Natural No
Asociado en relación con la cual el Contratista está en negociaciones con el
Ministerio conforme a los términos del Artículo 13,

Renuncias voluntarias

Con sujeción a las obligaciones del Contratista establecidas en el Artículo 24 y la Ley de
Hidrocarburos, en cualquier momento el Contratista podrá notificar al Ministerio con
tres (3) meses de antelación que renuncia a todos sus derechos sobre la totalidad o una
parte cualquiera del Área de Contrato.

En ningún caso la renuncia voluntaria de un Contratista a derechos sobre la totalidad o
una parte cualquiera del Área de Contrato disminuirá las obligaciones de Exploración que

establece el Artículo 3 a cargo del Contratista.

Renuncias en general

Ninguna renuncia realizada en virtud de los Artículos 2.4 ó 2.5 eximirá al Contratista de
su obligación de pagar los rubros pendientes por concepto de arrendamiento de
superficie, o efectuar los pagos pendientes y pagaderos causados durante las Operaciones
Petroleras ejecutadas hasta la fecha de la renuncia.

El Contratista deberá, de conformidad con las buenas prácticas de los campos petroleros,
proponer la ubicación geográfica de la parte del Área de Contrato que se propone
retener. Dicha área tendrá una forma geométrica continua que se extienda de Norte a
Sur y de Este a Oeste y estará delimitada como mínimo por un minuto (1') de latitud o de
longitud o por fronteras naturales; dicha área estará además sujeta a la aprobación del
Ministerio,

10
3.1

3.1.1

3.1.2

3.1.3

ARTÍCULO 3
OBLIGACIONES DE TRABAJOS DE EXPLORACIÓN

Programa de trabajo mínimo

Durante el Período de Exploración, el Contratista se compromete a ejecutar el siguiente
programa de trabajo mínimo:

Durante el Primer Sub-Período de Exploración, el Contratista deberá:

(a) obtener, bajo licencia expedida por el Ministerio, toda la información sísmica 2D,
3D y referente a Pozos que exista por el precio de compra de [insertar monto]
Dólares ($[ínsertar monto]), también deberá obtener de GESeis toda la

ísmica 3D y referente al registro del lecho marino (seabed logging o

SBL) que exista por un valor de [insertar monto] Dólares ($[ínsertar monto));

el Contratista se compromete a interpretar la información así obtenida.

información

(b) reprocesar [insertar número] kilómetros de información sísmica 2D y [insertar
número] kilómetros de información sísmica 3D existente; y

(c) adquirir [insertar número] kilómetros de información sísmica 3D nueva.

“Todos los costes de adquisición de información (incluidas tarifas de escalada) serán
recuperables. El gasto mínimo para este período será de [insertar monto] Dólares
(S[tasertar monto])

Durante el Segundo Sub-período de Exploración, el Contratista deberá perforar por lo
menos [insertar número] Pozo(s) de Exploración con una profundidad mínima de
[insertar número] metros bajo el lecho marino. El gasto mínimo durante este período
será de [insertar monto] Dólares ($| insertar monto]).

Si el Contratista decide emprender el Primer Período de Prórroga deberá perforar por lo
menos [insertar número] Pozo(s) de Exploración con una profundidad mínima de
[insertar número] metros bajo el lecho marino. El gasto mínimo durante este período
será de [insertar monto] Dólares ($| insertar monto)).

3.1.4 Si el Contratista decide emprender el Segundo Período de Prórroga deberá perforar por lo

3.2

3.2.1

menos [insertar número] Pozo(s) de Exploración con una profundidad mínima de
[insertar número] metros bajo el lecho marino. El gasto mínimo durante este período
será de [insertar monto] Dólares ($| insertar monto]).

Sin embargo, si el Contratista ha perforado más de la cantidad mínima de Pozos de
Exploración requeridos de conformidad con cualquiera de los Artículos 3.1.1, 3.1.2 ó
3.1.3, su obligación bajo este Artículo se reducirá a la perforación de [insertar número]
Pozo(s) de Exploración.

Profundidad mínima de los Pozos
Cada uno de los Pozos de Exploración anteriormente mencionados, será perforado hasta
la profundidad mínima especificada anteriormente, o hasta una profundidad menor si el

Ministerio así lo autoriza de conformidad con este Artículo, o si la interrupción de la
perforación está justificada por una de las siguientes razones:

11
3.2.2

3.3

3.5

(a) el basamento económico se alcanza a una profundidad menor que la profundidad
mínima estipulada en el Contrato;

(b) continuar perforando es claramente peligroso debido a presión anormal en la
formación;

(c) su encuentran formaciones rocosas cuya dureza hace que sea impracticable continuar
perforando con el equipo adecuado; o

(d) se encuentran formaciones hidrocarburíferas que obliguen a la instalación de tuberías
de revestimiento que impidan alcanzar la profundidad mínima contractual,

Para efectos del Artículo 3.2.1, basamento económico significa cualquier estrato en y
bajo el cual la estructura geológica o las características físicas de las secuencias de rocas
no tienen las propiedades necesarias para acumular Hidrocarburos en cantidades
comerciales, y que además refleje la profundidad máxima a la que acumulaciones de este
tipo puede esperarse razonablemente que ocurran.

Cese de perforaciones

Con respecto al Artículo 3.2.1(a) y en cuanto sea practicable, si un operador prudente
detendría de inmediato las operaciones de perforación, el Contratista deberá obtener
aprobación del Ministerio antes de interrumpir o cesar cualquier perforación. El
Ministerio deberá responder a dicha solicitud de aprobación en cuanto sea practicable,
pero en todo caso dentro de un plazo máximo de tres (3) Días Hábiles contados a partir
de la fecha de recepción de tal solicitud. Dicha aprobación no se podrá denegar o
retrasar sin justificación razonable siempre y cuando el Ministerio disponga de la
información suficiente para tomar una decisión estudiada.

Pozos sustitutos

Si cualquier Pozo de Exploración obligatorio es abandonado debido a problemas
técnicos insuperables como los expuestos en el Artículo 3.2.1 incisos (b), (c) y (d) y al
momento del abandono los Costes de Exploración para dicho Pozo equivalen o son
superiores a [insertar monto] Dólares (S[ínsertar monto]), para los fines de este
Contrato, se considerará que el Contratista ha satisfecho sus obligaciones mínimas de
trabajos para el período en cuestión. Si cualquier Pozo de Exploración obligatorio es
abandonado debido a problemas técnicos insuperables y, al momento de tal abandono,
los Costes de Exploración para dicho Pozo son inferiores a [insertar monto] Dólares
(S[Zasertar monto)), el Contratista escogerá entre las siguientes opciones:

(a) perforar un Pozo de Exploración sustituto en el mismo u otro sitio a ser
convenido con el Ministerio; o

(b) pagar al Ministerio una suma igual a la diferencia entre [insertar monto] Dólares
(S[insertar monto]) y el monto de los Costes de Exploración efectivamente
desembolsados en relación con ese Pozo de Exploración.

Otorgamiento de garantías

Con anterioridad a, o en la Fecha de Entrada en Vigencia, todas las Partes que componen
al Contratista (salvo la Compañía Nacional) deberán proporcionar al Estado, a elección
exclusiva del Ministerio, (1) una garantía de la compañía matriz en la forma estipulada en
el Anexo D, otorgada por una compañía que sea aceptable para el Ministerio; o (ii) una

12
3.6

4.1

4.2

carta de crédito standby irrevocable emitida por una entidad financiera de primera
categoría que el Ministerio encuentre aceptable, por la suma de [insertar monto] Dólares
($[ínsertar monto)), la cual corresponde al monto de los gastos mínimos a los que está
obligado el Contratista de acuerdo con este Contrato y que deberá permanecer válida y
efectiva durante los seis (6) meses siguientes a la finalización del Período Inicial de
Exploración, cualquier Período de Prórroga y cualquier prórroga del mismo, si aplica. Si
las Partes que componen al Contratista (salvo la Compañía Nacional) no proporcionan al
Ministerio las garantías exigidas antes de o en la Fecha de Entrada en Vigencia, este
Contrato se considerará nulo e inválido sin necesidad de procedimientos o notificaciones
adicionales.

Interés de Participación de la Compañía Nacional

Para los fines del Artículo 3, cualquier erogación bajo el Artículo 8.2 de las Partes que
constituyen el Contratista (diferentes de la Compañía Nacional) no será considerada
como una erogación con el objeto de satisfacer los requisitos mínimos de gasto
establecidos en este Artículo,

ARTÍCULO 4
PROGRAMAS DE TRABAJO Y PRESUPUESTOS ANUALES

Presentación del Programa Anual de Trabajo

A más tardar noventa (90) días antes del comienzo de cada Año Calendario, o para el
primer Año Calendario a más tardar sesenta (60) días después de la Fecha de Entrada en
Vigencia, el Contratista preparará y presentará para aprobación del Ministerio, un
Programa Anual de Trabajo detallado y dividido por Trimestre, junto con el Presupuesto
Anual correspondiente para el Área de Contrato exponiendo las Operaciones Petroleras
que el Contratista propone ejecutar durante dicho Año Calendario. El Presupuesto
Anual se presentará en el formato oficial del Ministerio.

Forma y aprobación del Programa Anual de Trabajo

Cada Programa Anual de Trabajo y el Presupuesto Anual correspondiente se desglosarán
según las diferentes Operaciones de Exploración y, si es pertinente, según las diferentes
operaciones de Evaluación para cada Área de Evaluación y las Operaciones de
Desarrollo y Producción para cada Área de Desarrollo y Producción. El Ministerio
podrá proponer enmiendas o modificaciones al Programa Anual de Trabajo y al
Presupuesto Anual correspondiente; deberá notificar al Contratista e incluir las razones
para dichas enmiendas o modificaciones dentro del plazo de sesenta (60) días después de
haber recibido el mencionado Programa Anual de Trabajo y Presupuesto Anual. En tal
caso, el Ministerio y el Contratista se reunirán lo más pronto posible para examinar las
enmiendas o modificaciones propuestas por el Ministerio y establecer de común acuerdo
el Programa Anual de Trabajo y el Presupuesto Anual correspondiente. Las partes del
Programa Anual de Trabajo para las cuales el Ministerio no requiere enmiendas o
modificaciones se considerarán aprobadas y el Contratista las implementará dentro del
período indicado, siempre y cuando se puedan emprender en forma individual. Con
respecto a las partes del Programa Anual de Trabajo para las cuales el Ministerio propone
cualquier enmienda o modificación, la fecha de aprobación del Programa Anual de
Trabajo y el Presupuesto Anual correspondiente será la fecha en que el Ministerio y el
Contratista lleguen a un acuerdo sobre las mismas. Si el Ministerio y el Contratista no

13
4,3

4.4

4.4.1

4.4.2

4.4.3

4.44

llegan a un acuerdo sobre las enmiendas o modificaciones propuestas por el Ministerio
antes de terminar el Año Calendario durante el cual se ha presentado el Programa Anual
de Trabajo y el Presupuesto Anual, el Contratista continuará operando conforme al más
reciente Programa Anual de Trabajo y Presupuesto Anual aprobado por el Ministerio
hasta que se haya llegado a un acuerdo.

Ejecución de Operaciones Petroleras

El Contratista ejecutará cada operación incluida en un Programa Anual de Trabajo
aprobado de manera correcta y diligente, y de conformidad con este Contrato y la Ley de
Hidrocarburos.

Gastos no presupuestados

El Ministerio y el Contratista reconocen que los resultados técnicos obtenidos a medida
que progrese el trabajo o ciertos cambios imprevistos en las circunstancias pueden
justificar modificar el Programa Anual de Trabajo y el correspondiente Presupuesto
Anual aprobados. En tales circunstancias, el Contratista notificará prontamente al
Ministerio de las modificaciones propuestas. El Ministerio estudiará y decidirá si aprueba
o no dichas modificaciones dentro de un plazo de sesenta (60) días contado a partir de la
recepción de la notificación. Si el Ministerio no aprueba ni rechaza las modificaciones
propuestas dentro de este período de sesenta (60) días, las modificaciones propuestas se
considerarán aprobadas. No obstante lo anterior, el Contratista no podrá realizar, en
ningún caso, ningún gasto que exceda el Presupuesto Anual aprobado en más del cinco
por ciento (5%) sin la aprobación previa del Ministerio; de lo contrario tal sobrecosto no
será recuperable como un Coste de Operaciones Petroleras, ni deducible para efectos
tributarios,

En el momento en que el Contratista crea razonablemente que se excederán los límites
del Presupuesto Anual, el Contratista notificará al Ministerio prontamente y le
proporcionará los detalles completos de tales sobrecostos, incluidos los motivos para
dichos gastos.

Las limitaciones estipuladas en el Artículo 4.4 no afectarán el derecho del Contratista
para realizar gastos en caso de una emergencia o accidente que requiera atención urgente
de conformidad con lo estipulado en el Artículo 4.5.

Salvo disposición contraria en el Artículo 4.5, en caso de que el Contratista incurra algún
gasto cuyo programa y presupuesto no hayan sido aprobados como parte de un
Programa Anual de Trabajos y el Presupuesto Anual correspondiente o como parte de
cualquier enmienda a los mismos aprobada por el Ministerio, dicho gasto no se
considerará recuperable por el Contratista como un Coste de Operaciones Petroleras y
tampoco será deducible para efectos tributarios.

Emergencia o accidente

En caso de una emergencia o accidente que requiera acción urgente, el Contratista deberá
seguir todos los pasos y tomar las medidas que sean prudentes y necesarias de acuerdo
con las buenas prácticas de campos petroleros para proteger sus intereses y los del
Estado y la propiedad, vida y salud de otras Personas, el medio ambiente y la seguridad
de las Operaciones Petroleras. El Contratista informará prontamente al Ministerio de
dicha emergencia o accidente.

14
4.5.2

5.2.2

“Todos los costes correspondientes incurridos por el Contratista según el Artículo 4.5
serán recuperables como Costes de Operaciones Petroleras de conformidad con este
Contrato. Sin embargo, no serán recuperables como Costes de Operaciones Petroleras
los gastos incurridos por el Contratista en relación con la limpieza de contaminación o
daños al medio ambiente si éstos fueran causados por la negligencia o dolo del
Contratista, sus subcontratistas o cualquier Persona que actúe en nombre de ellos.

ARTÍCULO 5
EVALUACIÓN DE UN DESCUBRIMIENTO Y PERÍODO DE
PRODUCCIÓN

Notificación del Descubrimiento

el Contratista descubre Hidrocarburos en el Área de Contrato, deberá notificar al
Ministerio tan pronto como sea posible, pero a más tardar treinta (30) días después de la
fecha de dicho Descubrimiento. Esta notificación deberá incluir toda la información
pertinente de conformidad con las prácticas generalmente aceptadas de la industria
petrolera internacional, incluyendo los detalles de cualquier programa de pruebas de
producción que el Contratista haya realizado o proponga realizar durante las operaciones
de perforación.

Programa de trabajos de Evaluación

Si el Contratista estima que el Descubrimiento amerita una Evaluación, deberá someter
diligentemente al Ministerio un programa de trabajos de Evaluación detallado y el
presupuesto correspondiente a más tardar seis (6) meses después de la fecha en la que el
Descubrimiento haya sido notificado conforme al Artículo 5.1. El programa de trabajos
de Evaluación, el presupuesto correspondiente y el Área de Evaluación designada estarán
sujetos al estudio y aprobación del Ministerio de acuerdo con los procedimientos
establecidos en el Artículo 4.

El borrador del programa de trabajos de Evaluación especificará la magnitud estimada de
las reservas de Hidrocarburos de dicho Descubrimiento, el área a ser designada como
Área de Evaluación e incluirá todas las operaciones sísmicas, de perforación, de prueba y
de Evaluación necesarias para llevar a cabo una Evaluación apropiada del
Descubrimiento. El Contratista emprenderá diligentemente el programa de trabajos de
Evaluación; se entiende que las disposiciones del Artículo 4.4 aplicarán a dicho programa.

La duración del programa de trabajos de Evaluación no podrá exceder veinticuatro (24)
meses para el Petróleo Crudo y en el caso de Gas Natural la duración del trabajo de
Evaluación se determinará de acuerdo con las disposiciones del Artículo 13, a menos que
el Ministerio lo haya acordado de otra manera. La aprobación de dicha solicitud por el
Ministerio no se deberá denegar o retrasarse sin justificaciones razonables.

Presentación del informe de Evaluación

Dentro de los seis (6) meses siguientes a la finalización del programa de trabajos de
Evaluación y en todo caso a más tardar treinta (30) días antes del vencimiento del
Período de Exploración Inicial o el Primer Período de Prórroga o el Segundo Período de
Prorroga, incluida toda prórroga adicional conforme a las disposiciones del Artículo 2.2,

15
5.5

5.5.1

5.5.2

5.6

5.6.1

según sea el caso, el Contratista presentará al Ministerio un informe detallado precisando
todos los datos técnicos y económicos asociados con el Descubrimiento evaluado y que
, a juicio del Contratista, dicho Descubrimiento constituye un
Descubrimiento Comercial,

confirmará — si

Dicho informe habrá de incluir las características geológicas y petrofísicas del
Descubrimiento, la extensión geográfica aproximada del Descubrimiento, los resultados
de las pruebas de producción obtenidos de la formación y un estudio económico
preliminar respecto a la explotación del Descubrimiento.

Determinación de comerciabilidad

Para los fines del Artículo 5.3, el Contratista deberá determinar si considera que el
Descubrimiento o conjunto de Descubrimientos puede ser desarrollado comercialmente.
La viabilidad comercial del Descubrimiento o conjunto de Descubrimientos será
determinada después de analizar toda la información operacional, económica y financiera
adquirida durante el desarrollo del programa de trabajo de Evaluación y de otras fuentes,
incluyendo las reservas recuperables de Petróleo Crudo y Gas Natural, los niveles de
Producción sostenibles y cualquier otro factor económico pertinente, de acuerdo con las
prácticas generalmente aceptadas de la industria petrolera internacional.

Presentación y aprobación del Plan de Desarrollo y Producción

Si el Contratista considera que el Descubrimiento o conjunto de Descubrimientos es un
Campo deberá someter para la aprobación del Ministerio un plan de desarrollo y
producción (el Plan de Desarrollo y Producción) para dicho Descubrimiento o
conjunto de Descubrimientos dentro de los doce (12) meses siguientes a la entrega del
informe al que se refiere el Artículo 5.3.

El Ministerio podrá proponer enmiendas o modificaciones al Plan de Desarrollo y
Producción anteriormente mencionado y también al Área de Desarrollo y Producción
objeto de dicho Plan de Desarrollo y Producción dando notificación al Contratista
dentro de los noventa (90) días siguientes a la recepción de dicho plan. Dicha
notificación deberá exponer las razones de las enmiendas o modificaciones propuestas
por el Ministerio. En ese caso el Ministerio y el Contratista se reunirán lo más pronto
posible para revisar las enmiendas o modificaciones propuestas por el Ministerio y
establecer de mutuo acuerdo el Plan de Desarrollo y Producción.

Si el Contratista y el Ministerio no llegan a un acuerdo escrito en un plazo de ciento
ochenta (180) días después de la presentación de enmiendas o modificaciones por el
Ministerio, o el Ministerio comunica al Contratista que no aprueba el establecimiento de
un Campo, no se establecerá dicho Campo y terminará cualquier prórroga concedida
conforme al Artículo 2.2.4 respecto al Descubrimiento o conjunto de Descubrimientos
en cuestión.

Modificaciones al Plan de Desarrollo y Producción

Cuando los resultados obtenidos durante las Operaciones de Desarrollo y Producción
requieren ciertas modificaciones al Plan de Desarrollo y Producción, dicho plan podrá ser
modificado utilizando el mismo procedimiento anteriormente previsto para la aprobación
inicial del mismo. Con sujeción a lo dispuesto en el Artículo 4.4, el Contratista no podrá
incurrir gastos que excedan el Plan de Desarrollo y Producción sin aprobación previa del
Ministerio; en caso de no obtener aprobación previa el Contratista no podrá recuperar

16
5.10.2

tales gastos excesivos como Costes de Operaciones Petroleras mi deducirlos para efectos
tributarios,

Durante un período de Desarrollo y Producción, el Contratista podrá proponer al
Ministerio revisiones al Plan de Desarrollo y Producción en cualquier momento en que se
contemplen Operaciones de Desarrollo y Producción adicionales. Tales revisiones se
someterán a la aprobación del Ministerio utilizando el mismo procedimiento previsto
para la aprobación inicial del mismo.

Número de Campos

Si el Contratista descubre más de un (1) Campo en el Área de Contrato que no estén
suprayacentes, adyacentes, o subyacentes a un Campo existente, cada uno será objeto de
un Plan de Desarrollo y Producción separado.

Extensión del Campo más allá del Área de Contrato

Si durante el curso de trabajos realizados después de la aprobación de un Plan de
Desarrollo y Producción se hace evidente que la extensión geográfica de un Campo es
más grande que el Área de Desarrollo y Producción designado conforme al Artículo 5.5,
el Ministerio podrá conceder al Contratista el área adicional, siempre que ésta esté
incluida dentro del Área de Contrato vigente en ese momento y siempre que el
Contratista aporte pruebas que acrediten la existencia del área adicional a la que está
aplicando.

Si un Campo se extiende más allá de los límites del Área de Contrato que han sido
establecidos en un momento determinado, el Ministerio podrá exigir que el Contratista
explote dicho Campo en asociación con el contratista del área adyacente de conformidad
con el Artículo 22, la Ley de Hidrocarburos y las prácticas generalmente aceptadas de la
industria petrolera internacional.

Cuando el área propuesta para unificación no esté sujeta a ningún contrato de
participación en la producción, dicha área será objeto de una nueva negociación entre las
Partes, con el entendimiento de que cualquier concesión de un área adicional se efectuará
de conformidad con la Ley de Hidrocarburos.

Inicio y ejecución de Operaciones de Desarrollo y Producción

El Contratista empezará las Operaciones de Desarrollo y Producción dentro un plazo de
seis (6) meses contados a partir de la fecha de aprobación del Plan de Desarrollo y
Producción y acometerá dichas operaciones diligentemente.

El Contratista se compromete a llevar a cabo todas las Operaciones de Desarrollo y
Producción de conformidad con las prácticas generalmente aceptadas de la industria
petrolera internacional, este Contrato y la Ley de Hidrocarburos.

Duración de las operaciones

El período de Desarrollo y Producción durante el cual el Contratista está autorizado a
explotar un Campo durará veinticinco (25) Años contados a partir de la fecha de
aprobación del Plan de Desarrollo y Producción concerniente a dicho Campo.

El período de Desarrollo y Producción definido anteriormente podrá prorrogarse por un
período adicional de cinco (5) Años con previa aprobación del Ministerio, dicha

17
5.13

aprobación no será denegada ni retrasada sin justificaciones razonables, si el Contratista
presenta una solicitud al Ministerio por lo menos con un (1) Año de anticipación a la
fecha de vencimiento del período y siempre que el Contratista haya cumplido todas sus
obligaciones bajo este Contrato y pueda demostrar que es posible continuar la
Producción comercial de este Campo después del vencimiento del período inicial de
Desarrollo y Producción.

Gastos y riesgos financieros del Contratista

El Contratista se compromete a asumir los gastos y riesgos financieros de todas las
Operaciones Petroleras necesarias para iniciar la Producción en un Campo conforme al
Plan de Desarrollo y Producción aprobado.

Abandono obligatorio

Durante el Período de Exploración Inicial, los Períodos de Prórroga y cualquier prórroga
de los mismos, el Ministerio podrá exigir, siempre que dé por lo menos seis (6) meses de
preaviso, que el Contratista renuncie prontamente sin ninguna compensación o
indemnización a todos sus derechos en el área que abarca un Descubrimiento,
incluyendo cualquier derecho que tenga a los Hidrocarburos que puedan ser producidos
de dicho Descubrimiento, si el Contratista:

no ha presentado, de conformidad con el Artículo 5.2, un programa de trabajo de
Evaluación y el presupuesto correspondiente para dicho Descubrimiento dentro
de los seis (6) meses posteriores a la fecha en que tal Descubrimiento fue
notificado al Ministerio; o

(b) con sujeción a lo dispuesto en el Artículo 13.1 respecto a Gas Natural No
Asociado, no establece dicho Descubrimiento como un Campo dentro del plazo
de un (1) Año contado a partir de la finalización de las obras de Evaluación para
dicho Descubrimiento.

Operaciones futuras

Cuando suceda una renuncia bajo el Artículo 5.12, el Ministerio podrá ejecutar o hacer
que se ejecute cualquier Operación Petrolera con respecto a dicho Descubrimiento así
renunciado sin compensar o indemnizar al Contratista, siempre que esto no interfiera con
las Operaciones Petroleras emprendidas por el Contratista en la parte del Área de
Contrato que conserva, si la hubiera. El Ministerio tendrá derecho a utilizar
(gratuitamente) todos los equipos e instalaciones del Contratista que no estén siendo
utilizados en la Operaciones Petroleras que continúen. Si el Ministerio así lo solicita, el
Contratista se hará cargo de todas las operaciones que continúen en los términos y por
una tarifa que serán convenidos por el Ministerio y el Contratista.

18
6.1

6.2

6.3

6.4

6.5

ARTÍCULO 6
REALIZACIÓN DE LAS OPERACIONES PETROLERAS

Obligaciones del Contratista

De conformidad con las prácticas generalmente aceptadas de la industria petrolera
internacional y la Ley de Hidrocarburos, el Contratista deberá proporcionar todos los
fondos necesarios para la gestión de Operaciones Petroleras en el Área de Contrato,
incluyendo la compra o el arrendamiento de todos los equipos, instalaciones, materiales y
demás bienes necesarios para la ejecución de dichas Operaciones Petroleras. Asimismo,
deberá suministrar la pericia técnica y operacional, incluyendo el uso del personal
extranjero y nacional necesario para la ejecución de los Programas de Trabajo Anuales.
El Contratista será responsable de la preparación e implementación de todos los
Programas de Trabajo Anuales, los cuales se ejecutarán de conformidad con este
Contrato, la Ley de Hidrocarburos y las prácticas generalmente aceptadas de la industria
petrolera internacional.

Acuerdo de Operación Conjunta

Dentro de los cuarenta y cinco (45) días siguientes a la Fecha de Entrada en Vigencia, el

Contratista deberá presentar al Ministerio un borrador del Acuerdo de Operación

Conjunta que se basará en el actual modelo del acuerdo de operación internacional de la
Asociación de Negociadores Petroleros Internacionales (AIPN, por su sigla en inglés). El
Acuerdo de Operación Conjunta y todas las enmiendas al mismo estarán sujetos a la
aprobación previa del Ministerio. La identidad del Operador Técnico y cualquier
modificación de la misma serán aprobadas previamente por el Ministerio de conformidad
con la Ley de Hidrocarburos. La Compañía Nacional será nombrada como Operador
Administrativo bajo el Acuerdo de Operación Conjunta.

Gestión de las Operaciones Petroleras
El Contratista deberá gestionar diligentemente las Operaciones Petroleras de

conformidad con este Contrato, la Ley de Hidrocarburos y las prácticas generalmente
aceptadas de la industria petrolera internaciona

Tasa de Producción Máxima Eficiente

El Contratista y el Ministerio acordarán los programas de Producción antes de que
comience la Producción en cualquier Campo y establecerán concomitantemente la Tasa
de Producción Máxima Eficiente, también determinarán las fechas en que dichas ta:
serán reexaminadas y potencialmente modificadas.

Condiciones de trabajo

El Contratista proveerá condiciones de trabajo aceptables y acceso a atención médica y
de enfermería para todo su personal nacional e internacional y el de sus subcontratistas
durante la gestión de las Operaciones Petroleras. El Contratista también proveerá
alojamiento para el personal basado en las instalaciones costa afuera, y una subvención
adicional de alojamiento en la remuneración del personal basado en tierra firme.

19
6.6

6.7

6.7.1

6.7.2

Descubrimiento de otros minerales

El Contratista notificará sin demora al Ministerio en cuanto a cualquier descubrimiento
de otros minerales o sustancias en el Área de Contrato. Si se le otorga un permiso o
licencia a cualquier Persona para la exploración o explotación de minerales u otras
substancias diferentes a los Hidrocarburos en el Área de Contrato, el Ministerio adoptará
todas las medidas razonables para asegurar que las operaciones de esas Personas no
obstruyan las Operaciones Petroleras del Contratista. El Contratista hará todo lo
razonablemente posible para evitar obstrucciones en las operaciones de los titulares de
esos permisos o licencias.

Adjudicación de Contratos

Con sujeción a lo estipulado en el Artículo 23.1, el Contratista adjudicará todos los
contratos al subcontratista o Persona, incluidos los Afiliados del Contratista, mejor
calificado según se determine por el costo y la habilidad para ejecutar el contrato sin
necesidad de realizar una licitación u obtener aprobación del Ministerio (cuya aprobación
se considerará otorgada bajo la Ley de Hidrocarburos), excepto cuando el Contratista
celebre un Contrato Material, en cuyo caso estará obligado a:

extender una invitación a presentar ofertas para dicho contrato;

añadir a la lista a cualquier Persona que el Ministerio indique;

completar el proceso de licitación dentro de un plazo razonable;
(d) considerar y analizar en detalle las ofertas recibidas;

(e) preparar y presentar al Ministerio un análisis competitivo de las ofertas que
contenga la recomendación del Contratista en cuanto a la Persona a la que se le
debe adjudicar el contrato, las razones para dicha recomendación y los términos
técnicos, comerciales y contractuales a ser convenidos;

(5 obtener la aprobación del Ministerio; y
(9) proporcionar al Ministerio una copia final del contrato celebrado.

Las enmiendas o variaciones a un Contrato Material requerirán la aprobación previa del
Ministerio,

En la medida en que un Contratista importe y/o utilice cualquier servicio, material,
equipo, artículo de consumo y otros bienes originados fuera de Guinea Ecuatorial en
contravención con lo dispuesto en el presente Artículo o el Artículo 23.1, o de otro
modo celebre un contrato en contravención de dichos Artículos, los costes del
mencionado contrato no serán considerados Costes de Operaciones Petroleras ni podrán
ser recuperados por el Contratista.

Junto con el Programa de Trabajo Anual, el Contratista presentará al Ministerio una lista
de las clases de contratos o acuerdos de prestación de servicios que el Contratista prevea
celebrar a lo largo de ese Año así como información detallada de aquellos que haya
celebrado durante el Año anterior. Asimismo, trimestralmente el Contratista presentará al
Ministerio una lista detallada que indique los nombres, direcciones y teléfonos donde se
pueda contactar a todos los subcontratistas del Contratista y de las otras Personas que

20
6.8

6.8.1

6.8.2

6.8.3

6.9

6.9.2

6.10

hayan suministrado bienes o servicios al Contratista para el ejercicio de las Operaciones
Petroleras durante el Trimestre pertinente.

Inspección de Operaciones Petroleras

Todas las Operaciones Petroleras serán inspeccionadas y auditadas por el Ministerio a los
intervalos que el Ministerio considere necesarios. Los Representantes debidamente
comisionados del Ministerio tendrán derecho, entre otros, a vigilar las Operaciones
Petroleras e inspeccionar los equipos, instalaciones y materiales relacionados con las
Operaciones Petroleras, siempre que dicha inspección no retrase o interfiera
excesivamente con las Operaciones Petroleras. Los representantes del Ministerio que
inspeccionen y supervisen las Operaciones Petroleras deberán cumplir las normas de
seguridad del Contratista.

Con el objeto de permitir el ejercicio de los derechos mencionados en el párrafo anterior,
el Contratista deberá brindar asistencia razonable a los representantes del Ministerio,
incluyendo transporte y alojamiento.

Todos los costes directamente relacionados con la inspección técnica, verificación y
auditoría de Operaciones Petroleras, o relacionados con el ejercicio de los derechos del
Ministerio bajo este Contrato o la ejecución de las obligaciones del Contratista correrán a
cargo del Contratista y serán recuperables como Costes de Operaciones Petroleras de
conformidad con este Contrato, incluyend
(a) gastos de viaje de ida y vuelta;

(b) transporte local, según sea necesario;

alojamiento; y

(d) estipendios diarios, que serán modificados de acuerdo con los montos asignados
a la clasificación de cada agente del Ministerio y publicados en la ley general de
presupuestos del Estado que ha sido aprobada por el correspondiente Año
Calendario,

Suministro de información al Ministerio

El Contratista mantendrá al Ministerio plenamente informado acerca de la realización y
el estado de las Operaciones Petroleras, suministrando información a intervalos
razonables de acuerdo con lo establecido en este Contrato, y de todo accidente o
emergencia que pudiera haber ocurrido durante dichas operaciones. Asimismo, el
Contratista proveerá al Ministerio toda la documentación e información que deba
proveer de acuerdo con este Contrato y la Ley de Hidrocarburos, y que sea solicitada de
cuando en cuando por el Ministerio.

El Contratista le informará diariamente al Ministerio de los volúmenes de Hidrocarburos
producidos en el Área de Contrato.

Producción de energía para uso propio

El Contratista no producirá energía para uso propio salvo que la producción nacional sea
insuficiente o no sea lo suficientemente fiable para satisfacer la demanda del Contratista
en la gestión de las Operaciones Petroleras. En este caso, la energía producida no podrá
ser vendida a ninguna persona. No obstante, el Contratista podrá utilizar las cantidades

21
6.11

6.12

6.12.1

6.12.2

de Petróleo Crudo y/o Gas Natural necesarias para producir energía para uso en sus
instalaciones costa afuera.

Estándares de los equipos

El Contratista se cerciorará de que todos los equipos, plantas, instalaciones y materiales
que utilice cumplan con la Ley de Hidrocarburos y los estándares de ingeniería
generalmente aceptados, y que hayan sido debidamente construidos y se mantengan en
buenas condiciones de mantenimiento.

Conducta del Contratista y el medio ambiente

El Contratista tomará todas las medidas necesarias y prudentes de acuerdo con las
normas generalmente aceptadas de la industria petrolera internacional, la Ley de
Hidrocarburos y este Contrato para:

prevenir la contaminación y proteger el medio ambiente y los recursos vivos;

(b) asegurar que los Hidrocarburos descubiertos y producidos en el Área de Contrato
sean manejados de manera segura para el medio ambiente;

evitar causar daño a formaciones suprayacentes, adyacentes y/o subyacentes que
contengan yacimientos de Hidrocarburos;

(d) evitar la entrada de agua a través de Pozos a estratos que contengan
Hidrocarburos;

(e) evitar causar daño a acuíferos suprayacentes, adyacentes y/o subyacentes;

(5 asegurar que las Operaciones Petroleras se ejecuten conforme a este Contrato, la

Ley de Hidrocarburos y todas las demás leyes de Guinea Ecuatorial;

(2) tomar las precauciones necesarias para la protección del transporte marítimo y la
industria pesquera y evitar la contaminación del océano y los ríos;

(b) perforar y explotar cada Campo de manera tal que los intereses de Guinea
Ecuatorial estén protegidos; y

160) asegurar que los daños causados por la Operaciones Petroleras a las Personas y la
propiedad sean pronta, justa y plenamente compensados.

Si las actividades del Contratista resultan en contaminación o daño al medio ambiente o
cualquier Persona, recurso vivo o propiedad o cualquier otra clase de daño, el Contratista
inmediatamente tomará las medidas prudentes y necesarias para reparar dicho daño y sus
efectos, y/o aquellas medidas que el Ministerio ordene. Si la contaminación o el daño
son causados por la negligencia o el dolo del Contratista, sus subcontratistas o cualquier
Persona que actúe en nombre de ellos, los costes relacionados con dicha contaminación
o daño no serán recuperables como Costes de Operaciones Petroleras. el Contratista
no actúa prontamente para controlar o limpiar cualquier contaminación o reparar
cualquier daño que haya ocasionado, el Ministerio podrá, después de haberle dado un
preaviso razonable al Contratista teniendo en cuenta las circunstancias, tomar las medidas
prudentes y necesarias de conformidad con este Artículo y el Artículo 4.5. Todos los

22
6.12.3

6.12.4

6.13

6.14

6.14.1

6.14.2

6.15

costes razonables de tales medidas serán asumidos por el Contratista y no serán
recuperables como Costes Petroleros.

Si el Ministerio determina que cualquier trabajo o instalación construida por el
Contratista o que cualquier actividad emprendida por el Contratista amenaza la seguridad
de cualquier Persona o propiedad, o causa contaminación o daño al medio ambiente, el
Ministerio notificará su determinación prontamente al Contratista y podrá exigirle que
tome todas las medidas paliativas apropiadas de acuerdo con las prácticas generalmente
aceptadas de la industria petrolera internacional con el objeto de reparar los daños
causados por la actividad o conducta del Contratista. Adicionalmente, si el Ministerio lo
estima necesario, podrá exigir que el Contratista suspenda total o parcialmente las
Operaciones Petroleras hasta cuando el Contratista tome las medidas paliativas
apropiadas o repare cualquier daño.

El Contratista deberá llevar a cabo estudios integrales de impacto ambiental antes de,
durante y después de la realización de operaciones de perforación de gran magnitud. El
Contratista asumirá los costes de estos estudios y dichos costes serán recuperables. Este
es un requisito obligatorio y el primer estudio será presentado al Ministerio antes de que
empiecen los trabajos de perforación para el primer Pozo en el Área de Contrato. Sin
embargo, se debe completar un estudio de impacto ambiental antes del inicio de
cualquier trabajo sísmico en las áreas especialmente sensitivas ambientalmente que
determine el Estado,

Reinyección y quema de Gas Natural

El Gas Natural que el Contratista no desarrolle de conformidad con este Contrato y la
Ley de Hidrocarburos o que no utilice en sus propias operaciones dentro del Área de
Contrato será reinyectado en la estructura del subsuelo. Todos los costes de dicha re-
inyección serán recuperables como un Coste de Operaciones. No obstante lo antedicho,
el Ministerio podrá autorizar la quema de Gas Natural durante cortos períodos de tiempo
de conformidad con la Ley de Hidrocarburos. Todo el Gas Natural no utilizado en las
Operaciones Petroleras por el Contratista o no desarrollado de acuerdo con este
Contrato y la Ley de Hidrocarburos será de propiedad exclusiva del Estado.

Diseño e identificación de Pozos

El Contratista se ajustará a las prácticas generalmente aceptadas en la industria petrolera
internacional en cuanto al diseño y la perforación de Pozos, incluyendo su revestimiento
y cementación.

Cada Pozo estará identificada por un número o nombre acordado con el Ministerio, el
cual será indicado en todos los mapas, planos y demás registros similares producidos por
el Contratista o en su nombre,

Pozos de proyección vertical

No se perforará ningún Pozo que apunte hacia un objetivo ubicado más allá de la
proyección vertical de los límites del Área de Contrato. Los Pozos direccionales que se
perforen dentro del Área de Contrato desde terrenos adyacentes no cubiertos bajo este
Contrato se entenderán, para los efectos de este Contrato, como Pozos perforados desde
terrenos comprendidos dentro del Área de Contrato y sólo podrá emprenderse su
perforación con aprobación previa del Ministerio, y en los términos y condiciones que el

23
6.16

6.17

6.18

6.18.1

6.18.2

Ministerio establezca. Ninguna parte de este Artículo pretende ni debe ser interpretado
como una concesión de derechos de arrendamiento, licencias, servidumbres o cualesquier
otros derechos que el Contratista deba adquirir del Ministerio u otras Personas.

Notificación del inicio de las obras de perforación de Pozos

Por lo menos diez (10) Días Hábiles antes de comenzar a perforar, el Contratista dará
aviso al Ministerio del inicio de las obras de perforación de cualquier Pozo propuesto en
un Programa de Trabajo Anual y el correspondiente Presupuesto Anual aprobados, o de
la reanudación de las actividades de perforación en cualquier Pozo cuyos trabajos
hubieran sido suspendidos por más de seis (6) meses.

Construcción de instalaciones

El Contratista deberá construir y mantener todas las instalaciones necesarias para el
cumplimiento adecuado de este Contrato y la ejecución de Operaciones Petroleras. El
Contratista deberá solicitar la autorización del Ministerio y/o otras autoridades
gubernamentales pertinentes para ocupar los terrenos necesarios para el ejercicio de los
derechos y obligaciones que le correspondan de acuerdo con este Contrato. Dicha
autorización se regirá por lo establecido en el Artículo 6.18, la Ley de Hidrocarburos y las
demás leyes aplicables de Guinea Ecuatorial. El Contratista reparará todos los daños
causados por dichas circunstancias.

Ocupación de terrenos
Con el fin de realizar las Operaciones Petroleras, el Contratista tendrá derecho a:

con sujeción a lo dispuesto en los Artículos 6.17 y 6.18.2, ocupar el terreno
necesario para la realización de las Operaciones Petroleras y las actividades
conexas como está estipulado en los incisos (b) y (c) del presente Artículo,
incluido el alojamiento del personal;

(b) realizar o procurar que se realicen todas las obras de infraestructura necesarias, en
condiciones técnicas y económicas normales, para llevar a cabo las Operaciones
Petroleras y las actividades conexas tales como el transporte, almacenamiento de
equipos, materiales y sustancias extraídas, establecimiento de equipos de
telecomunicaciones y líneas de comunicación necesarios para llevar a cabo las
Operaciones Petroleras en las instalaciones situadas tanto costa fuera como en
tierra firm:

realizar o asegurar la realización de los trabajos necesarios para el abastecimiento
de agua al personal y las instalaciones, de conformidad con las regulaciones de
suministro de agua; y

(d) extraer y utilizar o asegurar la extracción y utilización de los recursos (diferentes
de Hidrocarburos) del subsuelo que sean necesarios para las actividades
estipuladas en los incisos (a) (b) y (c) de este Artículo conforme a la regulaciones
aplicables.

La ocupación del terreno prevista en el Artículo 6.18.1 será efectiva después de que el
Ministerio o la autoridad gubernamental pertinente apruebe la solicitud presentada por el

24
6.19

Contratista, la cual se indicará y detallará la ubicación precisa del terreno y el uso que el
Contratista planea hacer del mismo, teniendo en cuenta lo siguiente:

(d)

(e)

si el terreno es de propiedad del Estado, este se lo concederá al Contratista para
que lo ocupe y construya en él sus instalaciones fijas o temporales durante el
período de vigencia del Contrato a cambio de una suma y en los términos que
convengan, y dicha suma se considerará como un Coste de Operaciones
Petroleras;

1, según el Registro de la Propiedad el terreno es de propiedad privada en virtud

de derechos tradicionales o locales, (i) si la ocupación del terreno es meramente
temporal o transitoria, o constituye una servidumbre de paso, el Contratista
llegará a un acuerdo con el propietario pertinente y dicho propietario llegará a un
acuerdo con el ocupante, tenedor o poseedor, si lo hubiere, en cuanto al canon de
arrendamiento a pagarse, y dichos cánones serán considerados Costes de
Operaciones Petroleras recuperables, o (ii) si la ocupación del terreno es
permanente, el propietario en cuestión y el Contratista deberán llegar a un
acuerdo respecto a los asuntos relacionados con la adquisición del terreno, y
dichos montos serán considerados Costes de Operaciones Petroleras
recuperables;

si el Contratista y el propietario o el ocupante, tenedor o poseedor, según sea el
caso, no llegan a ningún acuerdo respecto a los asuntos mencionados en el inciso
(b) el Ministerio actuará como mediador entre ellos y si dicha mediación no
resuelve la controversia, ésta será decidida por los tribunales de Guinea
Ecuatorial salvo que se acuda al procedimiento descrito en el inciso (d);

el Estado podrá expropiar el terreno siempre que publique previamente un
decreto de expropiación forzosa y luego se lleve a cabo una valoración justa y
razonable del terreno por parte de un perito tasador. En tales circunstancias y si
el Estado aún no lo ha hecho, el Contratista indemnizará al propietario de la
propiedad expropiada de acuerdo con el valor determinado por el perito tasador;
dichos montos serán recuperables como Costes de Operaciones Petroleras;

la renuncia total o parcial al Área de Contrato no afectará las facultades del
Contratista establecidas en el Artículo 6.18.1 para llevar a cabo obras de
edificación y construcción de instalaciones, siempre que dichas obras e
instalaciones se relacionen directamente con otras actividades del Contratista en
lo que resta del Área de Contrato, en caso de renuncia parcial, y estén cubiertas
por otros contratos de participación en la producción.

Residencia del personal

No se restringirán la entrada, residencia, libre circulación, empleo y repatriación del
personal del Contratista y de sus subcontratistas, de las familias de dicho personal y de las
pertenencias de dicho personal y sus familias, siempre que el Contratista y sus
subcontratistas cumplan todas las leyes aplicables, incluyendo, entre otras, la legislación
laboral y social de Guinea Ecuatorial. El Estado se compromete a expedir sin demoras
los permisos de entrada, trabajo y residencia y los demás permisos o autorizaciones que
de conformidad con las leyes de Guinea Ecuatorial necesite el personal del Contratista,
del Operador Técnico o de cualquier subcontratista.

25
6.20

6.21

6.22

Colaboración del Ministerio

El Ministerio colaborará con el Contratista y sus subcontratistas en la obtención de tod:
las autorizaciones administrativas y licencias razonablemente necesarias para la correcta
ejecución de las Operaciones Petroleras bajo este Contrato.

Apertura de una sucursal

El Contratista deberá, en la medida que no lo haya hecho aún, abrir una sucursal en
Guinea Ecuatorial dentro de los seis (6) meses siguientes a la Fecha de Entrada en
Vigencia, la cual permanecerá en existencia y será mantenida por el Contratista durante el
período de vigencia de este Contrato. Dicha sucursal siempre tendrá por lo menos un (1)
representante con suficiente autoridad para tomar decisiones en nombre del Contratista.

Oficinas

Al ocurrir el primer Descubrimiento Comercial el Contratista deberá, en la medida en
que no lo haya hecho, construir un edificio prestigioso para sus oficinas en Guinea
Ecuatorial, usando materiales modernos y permanentes y de tamaño y diseño apropiado
que serán aprobados por el Ministerio. Todos los costes relacionados con dicha
construcción serán recuperables como Costes de Operaciones Petroleras de conformidad
con este Contrato. En cuanto el Contratista haya recuperado los costes de construcción,
dicha construcción pasará a ser propiedad exclusiva del Estado y el Contratista pagará al
Estado un canon de arrendamiento, cuyos términos y monto serán negociados. Dicho
arrendamiento será recuperable como un Coste de Operaciones Petroleras.

ARTÍCULO 7

REGALÍAS, RECUPERACIÓN DE LOS COSTES DE LAS OPERACIONES

PETROLERAS Y DISTRIBUCIÓN DE LA PRODUCCIÓN

7.1 Regalías
El Contratista pagará Regalías al Estado a partir del primer día de Producción con base
en la Producción Total Disponible diaria en un Área de Desarrollo y Producción. El
cálculo se hará para cada tramo conforme a la siguiente tabla:
Producción Total Disponible Diaria Regalía
(Barriles por día) (%)
0ae 13
. .
. .
. .
7.1.2 El porcentaje que corresponda al nivel de Producción, se aplicará de forma directa. Por

ejemplo: para un nivel de Producción de [insertar número] ([insertar número])
Barriles diarios, se pagaría [insertar porcentaje] ([insertar porcentaje]%) y la Regalía
sería de [insertar número] ([insertar número]) Barriles.

26
7.2

7.2.1

7.2.2

7.2.3

7.3

Petróleo de Recuperación de Costes

Después de deducir las Regalías, el Contratista tendrá derecho a hasta [insertar número]
por ciento ([insertar número]) de la Producción Total Disponible restante en cualquier
Año Calendario para la recuperación de sus Costes de Operaciones Petroleras, (Petróleo
de Recuperación de Costes).

El valor de la porción de la Producción Total Disponible asignada a los Costes de
Operaciones Petroleras recuperados del Contratista se determinará de conformidad con
Artículo 10.

Si durante cualquier Año Calendario, los Costes de Operaciones Petroleras aún no
recuperados por el Contratista según lo estipulado en este Contrato exceden el valor de la
cantidad máxima de Petróleo de Recuperación de Costes disponible, la porción de los
Costes de Operaciones Petroleras no recuperada en dicho Año Calendario se transferirán
al Año Calendario siguiente para fines de su recuperación.

Petróleo Crudo Neto

La cantidad de la Producción Total Disponible sobrante cada Año después de deducir las
Regalías y el Petróleo de Recuperación de Costes se denominará en adelante Petróleo
Crudo Neto, el cual será compartido por el Estado y el Contratista de acuerdo con los
siguientes porcentajes:

Producción acumulativa Participación del Estado Participación del
(millones de Barriles) (%) Contratista

7.4

7.5

7.5.1

(1)
De0ao .

.

.
. .
. .
. .

Entrega de la participación Estatal

La porción de Petróleo Crudo que le corresponde al Estado de conformidad con los
Artículos 7.1 y 7.3 será entregada a y aceptada por el Estado, o la Persona que aquel
designe, en el Punto de Entrega. El Contratista no tendrá ninguna responsabilidad
respecto a dicho Petróleo Crudo a partir del momento en que sea entregado. No
obstante, el Estado podrá exigirle al Contratista que compre la totalidad o una parte de la
participación del Estado en la Producción Total Disponible, con sujeción a lo dispuesto
en el Artículo 7.5.

Precio obtenido por el Contratista

Si, de acuerdo con el Artículo 7.4, el Estado le exige al Contratista que compre su
participación del Petróleo Crudo, el Estado dará aviso al Contratista del siguiente
embarque programado con por lo menos tres (3) meses de antelación, y el Ministerio y el
Contratista acordarán mutualmente los términos y condiciones de dicha compraventa. Si
no se da aviso con por lo menos tres (3) meses de anticipación, o no se llega a un
acuerdo respecto a los términos y condiciones de la compraventa, el Contratista no estará
obligado a comprar dicho Petróleo Crudo.

27
7.5.2

7.6

7.7

8.1

8.2

8.2.1

El Ministerio tendrá derecho a comparar el precio del Petróleo Crudo obtenido del
Contratista con cotizaciones en mercados similares. Si se demuestra que el precio
obtenido del Contratista es considerablemente diferente de las cotizaciones en mercados
similares, el Ministerio tendrá derecho a evaluar las operaciones de ventas y
comercialización del Contratista y, si se justificara, a cancelar todo contrato de
compraventa entre el Estado y el Contratista, sin perjuicio de cualquier derecho que
tenga el Estado en contra del Contratista con respecto a los asuntos en disputa.

Exportación de la porción del Contratista

Con sujeción a lo dispuesto en el Artículo 12 y la Ley de Hidrocarburos, cada una de las
Partes que constituye el Contratista tendrá derecho a tomar, recibir y exportar libremente
su parte del Petróleo Crudo Neto y el Petróleo de Recuperación de Costes, siempre que
utilice los servicios de una empresa ecuatoguineana de transporte marítimo de Petróleo
Crudo, una empresa internacional asociada con la Compañía Nacional o cualquier otra
empresa local que tenga la capacidad de prestar los servicios a un nivel
internacionalmente competitivo en términos de precio, calidad, términos de pago y
disponibilidad de conformidad con lo establecido en el Artículo 23.1

Transferencia de titularidad

El título sobre la parte del Petróleo Crudo Neto y el Petróleo de Recuperación de Costes
que le corresponde al Contratista se transmitirá en el Punto de Entrega.

ARTÍCULO 8
INTERESES DE PARTICIPACIÓN

Responsabilidad por Costes de Operaciones Petroleras

Con sujeción a lo dispuesto en el Artículo 8.2, las Partes que constituyen el Contratista
financiarán, pagarán y correrán con todos los costes y gastos de las Operaciones
Petroleras bajo este Contrato y el Acuerdo de Operación Conjunta de conformidad con
los porcentajes establecidos en el Artículo 1.3. Cada una de las Partes que constituye al
Contratista estará representada en el comité de operaciones bajo el Acuerdo de
Operación Conjunta y tendrá derechos de voto de conformidad con el mismo.

Interés de Participación de la Compañía Nacional

El Interés de Participación de la Compañía Nacional será arrastrado y pagado totalmente
por las otras Partes que constituyan el Contratista (aparte de la Compañía Nacional) en
proporción a sus respectivos Intereses de Participación (con exclusión de la Compañía
Nacional) hasta el momento en que la Compañía Nacional elija convertir su Interés de
Participación arrastrado en un Interés de Participación con obligaciones de pago de
acuerdo con la Ley de Hidrocarburos. A partir de ese momento, la Compañía Nacional
será responsable de todos los costes que le correspondan en al área cubierta por el Plan
de Desarrollo y Producción aprobado. Para evitar dudas, el Interés de Participación de la
Compañía Nacional con respecto a lo que resta del Área de Contrato continuará siendo
arrastrado y pagado por las Partes que constituyen al Contratista (aparte de la Compañía
Nacional), en proporción a sus respectivos Intereses de Participación (sin incluir el de la
Compañía Nacional) hasta el momento en que la Compañía Nacional elija transformar su
participación arrastrada en una participación con obligaciones de pago.

28
8.2.2

8.2.3

9.1

9.2

10.1

10.1.1

10.1.2

Los costes, gastos y obligaciones incurridos por las Partes que constituyen el Contratista
(aparte de la Compañía Nacional) con respecto al Interés de Participación arrastrado de
la Compañía Nacional, serán recuperables por las Partes que constituyen el Contratista
(aparte de la Compañía Nacional) de conformidad con lo previsto en este Contrato y la
Ley de Hidrocarburos.

Las Partes que constituyen el Contratista (aparte de la Compañía Nacional) recuperarán
los costes y gastos relacionados con el Interés de Participación arrastrado de la Compañía
Nacional del cincuenta por ciento (50%) del total de los Hidrocarburos que le
corresponden a la Compañía Nacional.

ARTÍCULO 9
IMPUESTOS

Pago de impuestos

Salvo disposición contraria en este Contrato, el Contratista, sus subcontratistas y sus
respectivos empleados, agentes, consultores y demás personal estarán sujetos a la Ley
Tributaria y todas las normas proferidas de conformidad con la misma, así como a la
CEMAC (Comunidad Económica y Monetaria del África Central) y las leyes fiscales y
aduaneras de Guinea Ecuatorial.

Derechos de auditoría

Las disposiciones del Artículo 16 se aplicarán al Impuesto sobre la Renta, a los pagos de
Regalías y a todas las demás obligaciones estipuladas en este Contrato.

ARTÍCULO 10
VALORACIÓN DEL PETRÓLEO CRUDO

Cálculo del Precio de Mercado

El precio de venta por unidad del Petróleo Crudo bajo este Contrato será el Precio de
Mercado FOB en el Punto de Entrega, expresado en Dólares por Barril y calculado
según el Artículo 10.1. Se establecerá un Precio de Mercado para cada clase de Petróleo
Crudo o mezcla de Petróleo Crudo,

El Precio de Mercado aplicable a todos los embarques del Petróleo Crudo durante un
Trimestre será calculado al final de ese Trimestre y será igual al promedio ponderado de
los precios obtenidos por las Partes que constituyen al Contratista en sus compraventas
de Petróleo Crudo celebradas con terceros durante ese Trimestre (siempre que las
compraventas se realicen en las mismas condiciones en que se celebran entre compañías
no afiliadas que actúan de buena fe en representación de sus propios intereses), ajustado,
si fuera necesario, para reflejar diferencias en la calidad, gravedad, cantidad, condiciones
de entrega y términos de pago; siempre que las cantidades así vendidas a o compradas de
terceros durante ese Trimestre constituyan por lo menos el quince por ciento (15%) de
las cantidades totales de Petróleo Crudo producidas y conservadas de todos los Campos
bajo este Contracto y vendidas o compradas durante dicho Trimestre.

29
10.1.3

10.1.4

10.1.5

10.2

10.2.1

En caso de que dichas ventas a o compras de terceros no se efectúen durante el
Trimestre en cuestión, o que constituyan menos del quince por ciento (15%) de las
cantidades totales del Petróleo Crudo producido y conservado en todos los Campos
objeto de este Contrato y vendidas o compradas por el Contratista durante dicho
Trimestre, el Precio de Mercado será igual al promedio ponderado de:

(a) el promedio de las cotizaciones en el Internacional Petroleum Exchange (la Bolsa
Internacional de Petróleos o IPE, por su sigla en inglés) del Dated Brent (Brent
Fechado) que son publicadas en Platts; y

(b) el promedio de las cotizaciones que se publiquen en Platts para uno (1) o varios
tipos de Petróleo Crudo de calidad similar a aquel producido en África
Occidental y a ser acordado mutuamente por el Ministerio y el Contratista
durante el Trimestre en cuestión, ajustado como fuese necesario para reflejar las
diferencias de calidad, gravedad, cantidad y condiciones de entrega y de pago.

Las siguientes transacciones serán excluidas del cálculo del Precio de Mercado:

(a) ventas en las que el comprador es una Compañía Afiliada del vendedor (a menos
que dichas ventas se celebren en las mismas condiciones en que se celebrarían
entre compañías no afiliadas que actúan de buena fe en representación de sus
propios intereses) o ventas entre las Personas que constituyen al Contratista;

(b) ventas entre los proveedores de Petróleo Crudo y el mercado nacional; y

(c) ventas en las que la contraprestación es diferente de un pago en una moneda de
libre convertibilidad, y ventas efectuadas total o parcialmente por razones
diferentes a los incentivos económicos usuales en las ventas de Petróleo Crudo
en el mercado internacional (como los contratos de intercambio).

El Precio de Mercado del Petróleo Crudo se establecerá:
(a) teniendo en cuenta la evolución en el mercado internacional; y

(b) si el Petróleo Crudo utilizado para calcular el Precio de Mercado deja de ser
cotizado, el Ministerio y el Contratista convendrán cuál es el Petróleo Crudo que
más se aproxime al Petróleo Crudo que dejó de comercializarse para los fines de
calcular el Precio de Mercado.

Desacuerdos en cuanto al Precio de Mercado

El Contratista y el Ministerio acordarán el Precio de Mercado de conformidad con lo
estipulado en el Artículo 10; si no pueden llegar a un acuerdo respecto a algún asunto
relacionado con el Precio de Mercado del Petróleo Crudo, cualquiera de los dos podrá
notificar a la otra parte de la controversia. Dentro de los siete (7) días siguientes a la
fecha de notificación de controversia, el Ministerio deberá establecer un comité de dos
(2) Personas, cuyo presidente será el Ministro de Minas, Industria y Energía o su
delegado, y el otro miembro del comité será un representante nombrado por el
Contratista para que lo represente. El comité debe reunirse y tomar una decisión que
resuelva cualquier controversia conforme al Artículo 10 dentro del plazo de treinta (30)
días contados a partir de la fecha de la notificación de la controversia. El comité decidirá
la controversia de manera unánime,

30
10.2.2

10.2.3

10.3

10.4

11.1

11.2

En caso de que el comité no hubiese tomado una decisión unánime dentro del antedicho
plazo de treinta (30) días, el asunto será decidido por un perito internacionalmente
reconocido que será nombrado por la Cámara de Comercio Internacional de
conformidad con su reglamento de peritaje (Reglamento de Peritaje de la CCD). La
decisión del perito será definitiva y vinculante para las Partes. El perito determinará el
Precio de Mercado de conformidad con las disposiciones del Artículo 10 dentro de
veinte (20) días a partir de la fecha de su nombramiento. Salvo que el perito decida de
otra manera, costes y gastos del perito serán pagados proporcionalmente por las Partes,
por cabeza, y la porción correspondiente del Contratista no será recuperable.

Mientras esté pendiente la determinación del Precio de Mercado para un Trimestre, el
Precio de Mercado aplicable de manera provisional a dicho Trimestre será el Precio de
Mercado del Trimestre anterior. Cualquier ajuste necesario será hecho a más tardar
treinta (30) días después de la determinación del Precio de Mercado para el Trimestre en
cuestión.

Pago de Precio de Mercado

Dentro de los diez (10) días siguientes a cada embarque, el Contratista deberá
proporcionar al Ministerio los detalles completos de los precios obtenidos a través de la
venta de cada embarque de Petróleo Crudo Estatal y remitirá al Estado todos los montos
provenientes de dichas ventas dentro de los catorce (14) días siguientes a haberlos
recibido,

Auditoría del Precio de Mercado

El Ministerio tendrá derecho a auditar y verificar que el precio obtenido por el
Contratista por cada embarque de Petróleo Crudo haya sido el precio determinado de
conformidad con este Contrato. El Ministerio tendrá derecho a evaluar, durante un
período de dos (2) Años a partir de la fecha de la transacción, las prácticas de mercadeo
del Contratista y a requerir que el Contratista pague al Estado la diferencia entre el precio
realmente obtenido y el Precio de Mercado determinado de conformidad con el Artículo
10.

ARTÍCULO 11
PRIMAS Y ARRENDAMIENTO DE SUPERFICIE

Prima de celebración del Contrato

El Contratista pagará al Estado una prima de celebración del Contrato por la suma de
[insertar monto] Dólares (S[insertar monto]), en el plazo de treinta (30) días después
la Fecha de Entrada en Vigencia.

Prima de Descubrimiento
En la fecha en que el Contratista notifique por primera vez al Ministerio que considera
que un Descubrimiento es un Descubrimiento Comercial, en cumplimiento de las

disposiciones del Artículo 5.4, el Contratista pagará al Estado la suma de [insertar
monto] Dólares ($[insertar monto]).

31
11.3

11.4

11.4.1

11,4.2

Primas de Producción
El Contratista pagará al Estado las siguientes sumas como primas de Producción:

(a) en la fecha en que se inicie la Producción de Petróleo Crudo de un Área de
Desarrollo y Producción, [insertar monto] Dólares ($[insertar monto]).

(b) [insertar monto] Dólares ($[insertar monto]) cuando la Producción diaria de
un Área de Desarrollo y Producción alcance por primera vez un promedio de
[insertar número] Barriles diarios, durante un período de sesenta (60) días
consecutivos;

(c) [insertar monto] Dólares ($[insertar monto]) cuando la Producción diaria del
Área de Desarrollo y Producción alcance por primera vez un promedio de
[insertar número] Barriles diarios, durante un período de sesenta (60) días
consecutivos;

(d) [insertar monto] Dólares ($[insertar monto]) cuando la Producción diaria del
Área de Desarrollo y Producción alcance por primera vez un promedio de
[insertar número] Barriles diarios, durante un período de sesenta (60) días
consecutivos;

(e) [insertar monto] Dólares ($[insertar monto]) cuando la Producción diaria del
Área de Desarrollo y Producción alcance por primera vez un promedio de
[insertar número] Barriles diarios, durante un período de sesenta (60) días
consecutivos.

Dichos pagos se deberán efectuar dentro de los treinta (30) días siguientes a la fecha en
que se genere la obligación.

Arrendamiento de superficies

El Contratista pagará al Estado los
anualmente:

siguientes cánones de arrendamiento de superficie

(a) [insertar monto] Dólares ($[insertar monto]) anualmente por hectárea del Área
de Contrato por cada Año Calendario o parte del mismo, durante el Período de
Exploración Inicial, los Períodos de Prórroga o cualquier prórroga de los mismos;
o

(b) [insertar monto] Dólares (S[insertar monto]) anualmente por hectárea por
cada Área de Desarrollo y Producción por cada Año Calendario o parte del
mismo durante el plazo de vigencia del período relevante de Desarrollo y
Producción.

Para el Año Calendario en el que se celebre este Contrato el arrendamiento de superficie
descrito en el Artículo 11.4.1(a) será prorrateado a partir de la Fecha de Entrada en
Vigencia hasta el 31 de diciembre del mismo Año y será pagado dentro de los primeros
treinta (30) días después de la Fecha de Entrada en Vigencia. Para los Años Calendario
subsiguientes, los arrendamientos de superficie descritos en el Artículo 11.4.1(a) y (b)
serán pagados por adelantado, a más tardar treinta (30) días antes del inicio de cada Año
Calendario,

32
11,4,3

12.1

12.2

13.1

13.1.1

Para el Año Calendario en el que se conceda un Área de Desarrollo y Producción, el
arrendamiento de superficie descrito en el Artículo 11.4.1(a) y (b) será prorrateado a
partir de la fecha de aprobación de dicho Plan de Desarrollo y Producción hasta el 31 de
diciembre de dicho Año Calendario, y la suma adicional deberá ser pagada dentro de los
treinta (30) días siguientes a la aprobación del Área de Desarrollo y Producción. Para los
Años Calendarios subsiguientes, el arrendamiento descrito en el Artículo 11.4.1(b) ses
pagado dentro de los treinta (30) días siguientes al inicio de cada Año Calendario.

Los cánones por concepto de arrendamiento de superficie se computarán con base en las
superficies del Área de Contrato y del Área de Desarrollo y Producción, si aplica, que
ocupe el Contratista en la fecha de pago de dichos arrendamientos de superficie. Con el
fin de evitar confusiones, se excluirá la superficie de cualquier área que haya sido
devuelta. En caso de devoluciones hechas durante un Año Calendario, el Contratista no
tendrá derecho alguno a que se le reembolse por los arrendamientos de superficie ya
pagados.

ARTÍCULO 12
OBLIGACIONES DE SUMINISTRAR EL MERCADO NACIONAL

Obligación de suministrar

De conformidad con la Ley de Hidrocarburos, el Contratista satisfará prioritariamente las
necesidades del consumo nacional de Hidrocarburos en Guinea Ecuatorial. Para este fin
y en cumplimiento de lo dispuesto en los Artículos 86 y 87 de la Ley de Hidrocarburos,
si el Estado lo solicita, las Partes que constituyan al Contratista (salvo la Compañía
Nacional) le venderán una parte de su Petróleo Crudo Neto y/o Gas Natural Neto al
Estado en el Punto de Entrega para consumo interno en Guinea Ecuatorial.

Aviso del Ministerio

A más tardar el primer día de octubre de cada Año Calendario, el Ministerio dará aviso a
las Partes que constituyen al Contratista (salvo la Compañía Nacional) de las cantidades
de Petróleo Crudo y/o Gas Natural que desea comprar conforme lo dispuesto en este
Artículo para el Año Calendario que sigue. El Petróleo Crudo y/o Gas Natural será
entregado al Estado o el beneficiario que designe el Estado durante dicho Año de
conformidad con los procedimientos que el Ministerio y el Contratista convengan.

ARTÍCULO 13
GAS NATURAL

Gas Natural No Asociado

En caso de suceder un Descubrimiento de Gas Natural No Asociado, el Contratista
deberá cumplir con lo previsto en el Artículo 5.2. No obstante, si el programa de
trabajos de Evaluación que presente el Contratista tras un Descubrimiento de Gas
Natural No Asociado se extiende más allá del Período de Exploración Inicial o cualquiera
de sus prórrogas, el Contratista podrá solicitar al Ministerio que se prorrogue el Período
de Exploración correspondiente al Área de Evaluación de dicho Descubrimiento por un
período de hasta cuatro (4) Años a partir del vencimiento del Período de Exploración

33
13.1.2

13.1,3

13.1.4

13.2

13.21

13.2.2

Inicial o de cualquiera de sus Períodos de Prórroga. El Contratista deberá solicitar la
susodicha prórroga por lo menos sesenta (60) días antes del vencimiento del período en
cuestión,

Si el Contratista considera que el Descubrimiento de Gas Natural No Asociado no
amerita iniciar o continuar una Evaluación, de conformidad con lo dispuesto en el
Artículo 5.12, el Ministerio podrá, después de dar noventa (90) días de preaviso, requerir
que el Contratista renuncie a sus derechos sobre el Área de Evaluación donde esté
ubicado el Descubrimiento.

Del mismo modo, si después de terminar el trabajo de Evaluación el Contratista
considera que el Descubrimiento de Gas Natural No Asociado no es viable
comercialmente, el Ministerio podrá, después de dar noventa (90) días de preaviso,
requerir que el Contratista renuncie a sus derechos sobre el Área de Evaluación donde
esté ubicado el Descubrimiento.

En los dos casos mencionados anteriormente, se entenderá que el Contratista renuncia a
todos sus derechos sobre los Hidrocarburos que produzca dicho Descubrimiento de Gas
Natural No Asociado, y el Estado estará facultado para ejecutar o hacer que se ejecuten
todas las Operaciones Petroleras relacionadas con ese Descubrimiento, sin compensación
o indemnización alguna para el Contratista, siempre y cuando dicho trabajo no
perjudique la ejecución de las demás Operaciones Petroleras del Contratista. El
Ministerio estará facultado para exigirle al Contratista que realice todas las operaciones
que continúen, en los términos y por el monto que el Ministerio y el Contratista
estipulen.

Gas Natural Asociado

En caso que un Descubrimiento de Petróleo Crudo sea considerado un Descubrimiento
Comercial, el Contratista señalará en el informe descrito en el Artículo 5.3, si considera
que es probable que la Producción de Gas Natural Asociado exceda las cantidades
necesarias para satisfacer los requerimientos de las Operaciones Petroleras referentes a la
Producción de Petróleo Crudo (incluyendo las operaciones de reinyección), y si considera
que dicho exceso es capaz de ser producido en cantidades comerciales. En caso de que
el Contratista haya informado al Ministerio de dicho exceso, el Contratista y el Ministerio
evaluarán conjuntamente los posibles mercados y usos para ese exceso de Gas Natural
Asociado, tanto a nivel nacional como para la exportación (incluyendo la posibilidad de
comercialización conjunta de sus porciones de la Producción de ese exceso de Gas
Natural Asociado, en caso de que dicho exceso no se pudiese comercializar de otra
manera), junto con los medios necesarios para su comercialización.

Si el ministerio y el Contratista decidieran que se justifica el Desarrollo del exceso de Gas
Natural Asociado, o si el Contratista deseara desarrollar y producir dicho exceso, el
Contratista deberá indicar en el Plan de Desarrollo y Producción las instalaciones
adicionales necesarias para el Desarrollo y Producción de ese exceso y su estimación de
los costes relacionados con los mismos. El Contratista procederá entonces con el
Desarrollo y Producción de ese exceso de conformidad con el Plan de Desarrollo y
Producción presentado y aprobado por el Ministerio según lo dispuesto en el Artículo
5.5. Se aplicará un procedimiento similar s
Gas Natural Asociado durante la Producción de un Campo.

se conviene la venta o comercialización de

34
13.2,3

13.2.4

13.2.5

13.3.2

13.3.3

Si el Contratista considera que no se justifica la explotación del exceso de Gas Natural
Asociado, y si en cualquier momento el Estado desea utilizarlo, el Ministerio dará aviso al
Contratista de la voluntad del Estado; en tal caso:

(a) el Contratista pondrá a disposición del Estado gratuitamente, las instalaciones de
separación del Petróleo Crudo y del Gas Natural Asociado, para todo el exceso o
l porción de tal exceso que el Estado desee utilizar;

(b) el Estado será responsable de recoger, tratar, comprimir y transportar ese exceso
de Gas Natural Asociado desde el punto de recepción en las instalaciones del
Contratista, y de sufragar cualesquier gastos y responsabilidades adicionales
relacionadas con ello; y

(c) l construcción de las instalaciones necesarias para las Operaciones mencionadas
en el inciso (b), junto con la recuperación de ese exceso por parte del Estado,
deberá llevarse a cabo de conformidad con las prácticas generalmente aceptadas
de la industria petrolera internacional.

En ningún caso las operaciones llevadas a cabo por el Estado en relación con dicho Gas
Natural Asociado podrán interferir con las Operaciones Petroleras del Contratista.

Cualquier exceso de Gas Natural Asociado que no sea utilizado según los Artículos
13.2.1, 13.2.2 y 13.2.3 será reinyectado por el Contratista de conformidad con el Artículo
6.14. La quema de dicho Gas Natural Asociado solamente será permitida de
conformidad con la Ley de Hidrocarburos y estará sujeta a la aprobación del Ministerio.
El Contratista podrá quemar Gas Natural Asociado sin la aprobación del Ministerio en
caso de emergencia, siempre y cuando se realicen todos los esfuerzos necesarios para
disminuir y extinguir la quema de dicho Gas Natural lo más pronto posible. El
Ministerio tiene derecho a, gratuitamente, recoger ("offtake") en el cabezal del Pozo o en
el separador de gas y petróleo todo el Gas Natural que de otra manera sería quemado o
reinyectado por el Contratista.

Disposiciones comunes al Gas Natural Asociado y No Asociado

El Contratista dispondrá de su porción de la Producción de Gas Natural conforme a las
disposiciones de este Contrato y de la Ley de Hidrocarburos. Las estipulaciones de este
Contrato aplicarán al Gas Natural, con los ajustes necesarios, excepto aquellos casos en
los cuales el presente Contrato disponga de otra manera.

El precio de venta de todo Gas Natural a ser vendido en el mercado nacional será
establecido por el Ministerio de conformidad con la Ley de Hidrocarburos. El precio de
venta de todo Gas Natural a ser vendido fuera del mercado nacional será acordado por el
Ministerio y el Contratista. El Ministerio y el Contratista podrán negociar de buena fe un
contrato de venta de gas.

Para los fines de las Secciones 7.3 y 11.3, las cantidades de Gas Natural disponibles
después de deducir las cantidades reinyectadas, quemadas o necesarias para la ejecución
de las Operaciones Petroleras se expresarán en un número de Barriles de Petróleo Crudo
con base en el contenido equivalente de energía de BTU ajustado mensualmente por un
factor comercialmente apropiado que relacione el precio del Gas Natural con el precio
del Petróleo Crudo conforme a las disposiciones del Artículo 10.3, salvo que el Ministerio
y el Contratista lleguen a un acuerdo diferente.

35
13.3.4

13.3.6

14.1

14.1.1.

14.1.2

Las disposiciones del Artículo 7.2 con respecto a la recuperación de costes se aplicarán
con los ajustes necesarios a la Producción de Gas Natural.

La cantidad de Gas Natural producido y conservado en el Área del Contrato que sobra
después de que el Contratista haya tomado la porción correspondiente a la recuperación
de los Costes de Operaciones Petroleras de conformidad con el Artículo 13.3.4, será
conocido como Gas Natural Neto.

Con sujeción a las disposiciones de la Ley de Hidrocarburos, el Ministerio y el Contratista
acuerdan por el presente que, de ocurrir la Producción de Gas Natural, convendrán
arreglos y convenios separados para la venta y comercialización de Gas Natural.

ARTÍCULO 14
RÉGIMEN ADUANERO

Importación de bienes, etcétera

En cumplimiento de lo expuesto en los Artículos 63 y 64 de la Ley de Hidrocarburos, se
permitirá que el Contratista importe a Guinea Ecuatorial todos los bienes, materiales,
maquinaria, equipos y artículos de consumo directamente necesarios para llevar a cabo
debidamente las Operaciones Petroleras, en nombre propio o a nombre de sus
subcontratistas u otras Personas que actúen por cuenta de éstos.

Para fines de este Contrato, el Contratista se beneficiará de las ventajas que a
continuación se citan:

bajo las condiciones previstas en el Código de Aduanas, la importación bajo el
régimen de Admisión Temporal (AT) o Importación Temporal (IT) normal o
especial, según sea el caso, para el Contratista, sus subcontratistas y Personas que
actúen por cuenta de ellos, de todos los materiales, productos, maquinaria,
equipos y herramientas necesarios para las Operaciones Petroleras, a condición
de que estos bienes sean exclusivamente destinados y efectivamente dedicados a
las Operaciones Petroleras y que sean destinados a ser re-exportados al término
de su utilización;

(b) admisión con exención de todo impuesto y/o derecho aduanero, de todos los
materiales, productos, maquinaria, equipos y herramientas destinados exclusiva y
efectivamente dedicados a la prospección, Exploración y Producción de
Hidrocarburos en el área especificada y que figura en la lista del Anexo 2 de la
Ley Número 13/65 - UDEAC-35 del 14 de diciembre de 1965;

Esta exención se aplica a las importaciones efectuadas directamente por el
Contratista, sus subcontratistas y las Personas que actúen por cuenta de ellos, a
condición de que sea emitido un certificado de uso final.

en las mismas condiciones anteriormente mencionadas, el Contratista tiene
derecho de importar a una tasa reducida del cinco por ciento (5%) los materiales,
productos, maquinaria, herramientas y equipos que no entren en las categorías de
bienes enunciados en los párrafos (a) y (b), pero que son necesarios para la

36

14.1.3

14.2

14.21

14.2.2

14,3

Producción, almacenamiento, tratamiento, transporte y embarque de
Hidrocarburos del Área de Contrato.

El beneficio de la tasa reducida será otorgado por el Ministerio de Economía y
Hacienda a petición del Contratista:

0) al presentar un plan de importación general; o

(ii) después de presentar una solicitud particular para la tasa reducida de
importación; el Contratista presentará dicha solicitud por lo menos
quince (15) días antes de la llegada de los bienes a Guinea Ecuatorial.

Estas solicitudes deberán precisar:

0) la naturaleza comercial de los bienes y la partida arancelaria en la que
estén clasificados; y

(i) el valor de los bienes expresados en valor FOB y CIF;

(d) los bienes y artículos de uso personal o doméstico que el personal extranjero
empleado en las Operaciones Petroleras importe al momento de su traslado, serán
admitidos libres de aranceles de acuerdo con las condiciones establecidas por el
Código de Aduanas, y en particular los Artículos 17 al 20 de la Ley 13/75-
UDEAC-35 de fecha 14 de diciembre de 1975, con sus enmiendas.

“Todos los bienes, materiales, productos, maquinarias, herramientas y equipos que no
estén mencionados en el Artículo 14.1.2, estarán sujetos al pago de impuesto y/o
derechos aduaneros, de acuerdo con las determinaciones de las Autoridades Aduaneras
de Guinea Ecuatorial.

Exportación del petróleo a que tiene derecho el Contratista, bienes, etcétera

Con sujeción a lo dispuesto en el Artículo 12, el Contratista, sus clientes y sus
transportadores tendrán derecho a exportar libremente y en cualquier momento las
cantidades de Petróleo de Recuperación de Costes y Petróleo Crudo Neto que le
pertenece al Contratista desde el Punto de Entrega seleccionado para este propósito libre
de impuestos y/o derechos aduaneros.

De conformidad con las obligaciones en materia aduanera establecidas en este Contrato y
la normatividad vigente, el Contratista, sus subcontratistas y las Personas que actúen en
nombre de ellos podrán re-exportar libres de aranceles y/o derechos aduaneros los
bienes importados dentro del marco de este Contrato cuando ya no sean necesarios para
las Operaciones Petroleras, siempre que su propiedad no haya sido transferida al Estado
en los términos de este Contrato.

Autoridades aduaneras

Todas las importaciones, exportaciones y re-exportaciones efectuadas bajo este Contrato
estarán sujetas a las formalidades requeridas por las Autoridades Aduaneras.

37
14.4

14,5

14.6

15.1

Responsabilidad solidaria y mancomunada

El Contratista responderá solidaria y mancomunadamente con sus subcontratistas y las
Personas que actúen por cuenta de ellos, por toda infracción en el uso y gozo de las
ventajas enunciadas en el Artículo 14. Los pagos, multas y penalidades de cualquier
naturaleza en que incurran la parte culpable no serán Costes de Operaciones Petroleras.

Otros impuestos, etcétera

Aparte del pago de impuestos y/o derechos de importación previstos en el Artículo 14, el
Contratista, sus subcontratistas y las Personas que importen a cuenta de ellos no estarán
sujetos a ningún otro pago en este respecto.

Personal extranjero

El personal extranjero asignado a trabajar en Guinea Ecuatorial por cuenta del
Contratista o sus subcontratistas, y sus familias, podrá importar a Guinea Ecuatorial, libre
de gravámenes aduaneros, sus efectos personales.

ARTÍCULO 15
DIVISAS

Leyes de controles de cambio

El Contratista, sus subcontratistas y las Personas que actúan en nombre de ellos, deberán
cumplir todas las leyes de controles de cambio de Guinea Ecuatorial que apliquen. Sin
embargo, siempre que cumplan todos los pagos y obligaciones tributarios que les
impongan el presente Contrato y las leyes de Guinea Ecuatorial, tendrán los siguientes
derechos y beneficios respecto a Operaciones Petroleras durante la vigencia del presente
Contrato:

retener o disponer fuera de Guinea Ecuatorial cualquiera de sus ingresos,
incluidos aquellos fondos provenientes de la venta de su parte de los
Hidrocarburos;

(b) pagar fuera de Guinea Ecuatorial a los subcontratistas extranjeros y empleados
expatriados del Contratista, después de haber deducido en Guinea Ecuatorial los
impuestos pertinentes. A tal efecto, el Contratista podrá abrir y utilizar libremente
cuentas bancarias en Dólares u otras divisas en bancos de su elección en Guinea
Ecuatorial y en el extranjero. No obstante lo anterior, durante la vigencia de este
Contrato el Contratista y cada uno de sus subcontratistas abrirá y mantendrá una
cuenta bancaria en una institución bancaria nacional en Guinea Ecuatorial cuyo
saldo mínimo será, en el caso del Contratista una suma equivalente al diez por
ciento (10%) del Presupuesto Anual vigente que ha autorizado el Ministerio, y en
el caso de los subcontratistas la cantidad mínima que de cuando en cuando
establezca el Ministerio;

transferir los fondos que hayan importado a Guinea Ecuatorial el Contratista o
sus subcontratistas, los que hayan generado las Operaciones Petroleras, y los que

38
15.2

15.3

16.1

16.1.1

16.1.2

provengan de la venta o arrendamiento de bienes o la prestación de servicios
según las disposiciones de este Contrato;

(d) obtener en el exterior los préstamos necesarios para la ejecución de las
actividades objeto de este Contrato, siempre y cuando el Ministerio haya

aprobado los términos de dicho préstamo, incluyendo la tasa de interés, así como
los términos de pago;
(e) recaudar y mantener en el exterior todos los fondos prestados o adquiridos en el

exterior, y disponer libremente de los mismos, limitándose a aquellos montos que
excedan el requerimiento de los fondos para sus operaciones en Guinea
Ecuatorial; y

(0 el libre movimiento de los fondos de su propiedad según las leyes de Guinea
Ecuatorial,

Informe de operaciones de cambio

El Contratista y sus subcontratistas presentarán al Ministerio de Economía y Hacienda,
dentro de los cuarenta y cinco (45) días siguientes al final de cada Trimestre, un informe
detallado de las operaciones de cambio efectuadas en el Trimestre anterior, incluyendo
las operaciones de cambio directamente relacionadas con las Operaciones Petroleras que
se efectúen en cuentas abiertas en el extranjero y de acuerdo con las disposiciones del
Artículo 15.1.

Libertad de cambio

Los empleados expatriados del Contratista y de sus subcontratistas tendrán, de
conformidad con las regulaciones vigentes en Guinea Ecuatorial, libertad para cambiar y
para transferir a su país de origen los ahorros que resulten de sus sueldos así como
cualquier contribución de jubilación o prestación social pagada por o a dichos empleados,
siempre que éstos hayan cumplido con sus obligaciones impositivas en Guinea
Ecuatorial.

ARTÍCULO 16
LIBROS, CUENTAS, AUDITORÍAS Y PAGOS

Mantenimiento de registros y libros

En todo momento, el Contratista mantendrá en sus oficinas en Guinea Ecuatorial los
registros y libros originales de las Operaciones Petroleras de acuerdo con todas las
regulaciones correspondientes y el Procedimiento de Contabilidad.

Todos los registros y libros serán llevados en los idiomas español e inglés y en Dólares o
cualquier otra moneda en que lo solicite el Ministerio de cuando en cuando, y serán
respaldados con documentos detallados donde figuren las entradas y salidas del
Contratista de conformidad con este Contrato. Dichos registros y libros serán utilizados
para determinar los Ingresos Brutos del Contratista, los Costes de Operaciones
Petroleras y las utilidades netas, y para calcular el Impuesto Sobre la Renta y las otras

39
16.2

16.3.2

16.3.3

16.4

16.4.1

obligaciones de pago del Contratista. Estos registros y libros también incluirán las
cuentas del Contratista donde figuren las ventas de Hidrocarburos.

Presentación de cuentas

Dentro de los noventa (90) días siguientes a la finalización del Año Calendario, el
Contratista presentará al Ministerio estados de cuentas detallados donde figuren todos los
Costes de Operaciones Petroleras que el Contratista haya incurrido durante el
mencionado Año Calendario. El Contratista podrá solicitar al Ministerio la aprobación de
una prórroga adicional de hasta treinta (30) días, la cual no será denegada o retrasada sin
justificaciones razonables. Las cuentas estarán certificadas por un auditor externo
independiente aceptable al Ministerio y el Contratista. Los costes de dicho auditor serán
pagados por el Contratista y serán considerados como un Coste de Operaciones
Petroleras.

Auditoría por el Ministerio

Después de notificar al Contratista, el Ministerio podrá hacer que peritos de su elección o
sus propios agentes revisen y auditen cualquier registro o libro relacionados con las
Operaciones Petroleras. El Ministerio tendrá un plazo de tres (3) años a partir de la fecha
en que el Contratista presente al Ministerio sus registros y libros de conformidad con el
Artículo 16.2, para llevar a cabo dichas revisiones o auditorías con respecto a dicho Año
Calendario y de presentar sus objeciones al Contratista por cualquier contradicción o
error encontrados durante tales exámenes o auditorías.

El Contratista prestará a las Personas designadas por el Ministerio la asistencia que sea
necesaria para el propósito antes mencionado y facilitará el cumplimiento de sus
funciones. El Contratista pagará todos los gastos razonables incurridos durante tales
revisiones o auditorías y éstos serán recuperables como Costes de Operaciones
Petroleras. Sin embargo, cualquier gasto incurrido para la auditoría e inspección de los
registros y libros contables fuera de Guinea Ecuatorial debido al incumplimiento del
Contratista de este Artículo 16, correrá por cuenta del Contratista y no será recuperable
como un Coste de Operaciones Petroleras ni deducible para efectos de pago de
impuestos.

En caso de desacuerdo entre el Ministerio y el Contratista en relación con los resultados
de cualquier revisión O auditoría, la disputa será decidida por un perito
internacionalmente reconocido que nombre la Cámara de Comercio Internacional de
conformidad con su Reglamento de Peritaje (Reglamento de Peritaje de la CCD. La
decisión del perito será definitiva y vinculante para las Partes. A menos que el perito lo
determine de otro modo, los costes y gastos de dicho perito correrán
proporcionadamente per cápita por cuenta de las Partes, y la parte que corresponde al
Contratista no se considerará como un Coste de Operaciones Petroleras.

Divisa y cuentas para los pagos

Salvo que se estipule lo contrario, todos los pagos entre las Partes de conformidad con
este Contrato se realizarán en Dólares o cualquier otra moneda en que lo solicite el
Ministerio de cuando en cuando. Con sujeción a lo dispuesto en el Artículo 16.4.2,
cuando la Parte que reciba el pago sea el Estado, los pagos se harán a la Tesorería
General del Estado; cuando la Parte receptora sea el Contratista los pagos se harán a la
cuenta bancaria que designe el Contratista, la cual será notificada al Ministerio.

40
16.4.2 Todas las sumas pagadas al Ministerio de conformidad con el Artículo 23.2.2 serán

16.5

17.1

17.2

17.21

depositadas en las cuentas le sean notificadas al Contratista.
Coordinación de pagos y pagos atrasados

A menos que sea acordado de otra manera, todos los pagos conforme a este Contrato
serán efectuados dentro de los treinta (30) días siguientes a la fecha en que surja la
obligación de efectuar el pago. En caso de mora, el monto adeudado devengará interés a
la tasa LIBOR más dos por ciento (2%) anual, el cual se capitalizará mensualmente.

ARTÍCULO 17
TRASPASOS, CESIONES Y CAMBIOS DE CONTROL

Traspaso a una Afiliada ecuatoguineana

Dentro del (1) Año Calendario siguiente a la Fecha de Entrada en Vigencia, en cuanto
aún no lo haya hecho, cada una de las Partes que integren al Contratista (salvo la
Compañía Nacional), constituirá una Compañía Afiliada conforme a las leyes de Guinea
Ecuatorial y transferirá a dicha Afiliada todos sus derechos y obligaciones a y bajo este
Contrato, el Acuerdo de Operación Conjunta y cualquier otro acuerdo relacionado con
las Operaciones Petroleras. Tras dicha transferencia, todos los derechos y obligaciones
de las Partes que constituyan el Contratista conforme a este Contrato, el Acuerdo de
Operación Conjunta y cualquier otro acuerdo relacionado con las Operaciones Petroleras
serán asumidos por dicha(s) Afiliada(s). Cualquier ces o conforme al presente
Artículo 17.1 no estará sujeto a lo previ
traspaso antes mencionado no afectarán ninguna garantía bancaria o de la compañía
matriz otorgada de conformidad con este Contrato.

Cesión, traspaso, cambio de control

La cesión, el traspaso, el gravamen o cualquier otra disposición de los derechos y/u
obligaciones de una Parte que constituya al Contratista requerirán la autorización previa
del Ministerio. Cualquier petición de autorización deberá ser acompañada por toda la
información relacionada con la cesión, traspaso, gravamen u otra disposición incluyendo
todos los instrumentos legales, en borrador final, que serán usados para ejecutar la
transacción propuesta; la identidad de todas las partes en la transacción; el valor estimado
de la transacción; y si la contraprestación será pagadera en especie, valores, efectivo o de
otra forma. Tal cesión, traspaso, gravamen u otra disposición estará sujeta al pago de una
tarifa no recuperable y no deducible, y al cumplimiento de los otros requisitos
establecidos en la autorización otorgada por el Ministerio. El cedente y el cesionario
serán solidaria y mancomunadamente responsables por el pago de dicha tarifa y por el
cumplimiento de los otros requisitos.

17.22 Todo cesionario debe:

0) tener la capacidad técnica y financiera para cumplir sus obligaciones
conforme a este Contrato;

41
(ii) en relación con el interés cedido, aceptar y asumir todos los términos y
condiciones de este Contrato, del Acuerdo de Operación Conjunta y de
cualquier otro acuerdo relacionado con las Operaciones Petroleras; y

(ii) ser una entidad con la cual el Ministerio y cada una de las Partes que
constituyan al Contratista pueda llevar a cabo operaciones comerciales
legalmente, y ser una sociedad constituida en Guinea Ecuatorial.

17.2.3 Todo beneficio resultante de ceder, traspasar o disponer de cualquier otro modo

17.3

17.4

17.5

18.1

18.1.1

cualquier derecho y/u obligación bajo este Contrato, sin importar el tipo de transacción o
el lugar donde fue efectuada, estará sujeto al pago de impuestos de conformidad con la
Ley Tributaria de Guinea Ecuatorial.

Cambio de Control

Para los efectos del Artículo 17, el traspaso de la propiedad de más del cincuenta por
ciento (50%) de las acciones del capital social de cualquier Parte que constituya al
Contratista (con la excepción de la Compañía Nacional), o un traspaso similar que resulte
en un cambio de control, será considerado como una cesión de los derechos
contractuales bajo este Contrato y por consiguiente estará sujeta a los términos y
condiciones del Artículo 17.

Financiamiento por terceros

El financiamiento por un tercero al que recurra cualquier Parte que constituya al
Contratista que implique la cesión de los derechos de dicha Parte sobre la porción de los
Hidrocarburos que le corresponda de conformidad con este Contrato no está permitido
sin la autorización previa del Ministerio.

Derecho de prioridad de la Compañía Nacional

Cuando se anticipe cualquier cesión, traspaso u otra disposición de cualquier derecho
bajo este Contrato, la Parte cedente deberá notificar por escrito a la Compañía Nacional
lo más pronto posible. La Compañía Nacional tendrá entonces el derecho de comprar la
participación bajo este Contrato de la Parte cedente que ha sido ofrecida para la cesión,
transferencia o disposición en los mismos términos y condiciones que hayan sido
ofrecidos al cesionario de buena fe. Este derecho existe en adición a cualquier derecho
de prioridad concedido a la Compañía Nacional bajo los términos del Acuerdo de
Operación Conjunta.

ARTÍCULO 18
INDEMNIZACIÓN, RESPONSABILIDAD Y SEGUROS

Responsabilidad e indemnización

El Contratista deberá indemnizar, eximir de toda responsabilidad y compensar a
cualquier Persona, incluyendo al Estado, por cualquier daño o pérdida que el Contratista,
sus Afiliados, sus subcontratistas y sus respectivos directores, funcionarios, empleados,
agentes o consultores y cualquier otra Persona actuando en representación de éstos,
pueda causar a dicha Persona o a su propiedad en la realización de las Operaciones

42
18.1.2

18.2

18.3

18.3.1

18.3.2

18.3.3

Petroleras. “Todo coste incurrido de conformidad con el Artículo 18.1 causado por la
negligencia o dolo del Contratista, sus Afiliados, sus subcontratistas o sus respectivos
directores, funcionarios, empleados, agentes o consultores o cualquier otra Persona
actuando en representación de ellos no será un coste recuperable como un Coste de
Operaciones Petroleras.

El Contratista asumirá toda responsabilidad, y eximirá al Estado de cualquier
responsabilidad, con respecto a cualesquier demandas, obligaciones, pérdidas, gastos
(incluidos honorarios de abogados), daños o costes de cualquier naturaleza que resulten
de la violación de cualquier derecho de propiedad intelectual causada por el Contratista,
sus Afiliadas o subcontratistas como resultado de o en relación con la ejecución de las
Operaciones Petroleras, independientemente de la naturaleza o forma bajo la cual la
violación ocurra.

Responsabilidad mancomunada y solidaria

Cuando el Contratista esté constituido por más de una Persona, las responsabilidades y
obligaciones de dichas Personas de conformidad con este Contrato serán mancomunadas
y solidarias, con excepción de las obligaciones y responsabilidades relacionadas con todos
los impuestos gravados sobre sus ingresos.

Seguros

El Contratista deberá por la duración de este Contrato obtener y mantener vigente una
póliza de seguro para las Operaciones Petroleras, cuya clase y monto de cobertura sean
habituales y prudentes según las prácticas generalmente aceptadas por la industria
petrolera internacional, y cuyos términos y condiciones de cobertura se deberán
comunicar al Ministerio dentro de un plazo de treinta (30) días después de la Fecha de
Entrada en Vigencia. El seguro antes mencionado, sin prejuicio de la generalidad de las
gu »
provisiones anteriormente establecidas, cubrirá:

cualquier daño o perjuicio a los activos utilizados en las Operaciones Petroleras;

(b) contaminación causada durante el curso de las Operaciones Petroleras;

daños o perjuicios a la propiedad, o daño, lesión corporal o muerte sufrida por
cualquier Persona durante el curso de las Operaciones Petroleras;

(d) el costo de las operaciones de limpieza y retiro de los destrozos o restos después
de un accidente o del desmantelamiento; y

(e) l responsabilidad del Contratista frente a sus empleados que estén involucrados
en Operaciones Petroleras.

El Contratista requerirá que sus subcontratistas mantengan una póliza de seguro cuya
clase y monto de cobertura sean consistentes con la práctica generalmente aceptada por
la industria petrolera internacional.

El Contratista se esforzará razonablemente para suscribir las pólizas seguros requeridas
bajo el Artículo 18 a través de corredores de seguros y con compañías aseguradoras

Ecuatoguineanas.

43
19.1

19.1.1

19.1.2

19.1.3

19.1.4

19.1

19.2

ARTÍCULO 19
TÍTULO DE PROPIEDAD DE LOS BIENES, EQUIPOS Y DATOS

Título y uso de instalaciones, etcétera

Toda instalación, bien, equipo, material o terreno adquirido por el Contratista para las
Operaciones Petroleras pasará a ser de propiedad del Estado a partir del momento en
que el Contratista haya recuperado por completo sus costes. No obstante, el Contratista
puede seguir usando dichas instalaciones, bienes, equipos, materiales o terrenos a fin de
llevar a cabo las Operaciones Petroleras durante el período de vigencia del Contrato y de
conformidad con la Ley de Hidrocarburos; el Contratista y el Ministerio acordarán la
modalidad y las condiciones de dicho uso, asegurando siempre que se garantice el
mantenimiento en buen estado de funcionamiento, excluido el desgaste normal. En todo
caso, al ocurrir la terminación, rescisión o cancelación de este Contrato, por cualquier

razón, en relación con la totalidad o parte del Área de Contrato, la propiedad de dichas
instalaciones, bienes, equipos, materiales o terrenos, incluidos aquellos cuyos costes no se
hayan recuperado por completo, junto con cualquier otro artículo comprado y utilizado
para las Operaciones Petroleras, pasarán a ser propiedad exclusiva del Estado y serán
traspasados directamente al mismo.

Ya sea que el Contratista haya recuperado o no los costes pertinentes conforme a este
Contrato, el Estado tiene derecho a utilizar dichas instalaciones, bienes, equipos,
materiales o terreno para sus propios usos, siempre y cuando dicha utilización no
interfiera con las Operaciones Petroleras del Contratista.

Bajo ninguna circunstancia podrá el Contratista vender, ceder, transferir o de cualquier
otra forma disponer de dichas instalaciones, bienes, equipos, materiales o terrenos a
cualquier otra Persona.

Las disposiciones del presente Artículo 19.1 no se aplicarán a cualquier equipo arrendado
o a los equipos del Contratista que no sean imputados a las Operaciones Petroleras como
un Coste de Operaciones Petroleras.

Si el Ministerio no desea utilizar alguna de las instalaciones, bienes, equipos y materiales
referenciados en el presente Artículo 19.1, tendrá derecho a solicitarle al Contratista que
retire los mismos por cuenta del Contratista, y el Contratista llevará a cabo las
operaciones de desmantelamiento de dichas instalaciones, bienes, equipos y materiales de
conformidad con las provisiones de este Contrato y la Ley de Hidrocarburos, y según el
tiempo establecido y las condiciones definidas en el plan de desmantelamiento aprobado.

Propiedad de la información

“Todos los datos, informaciones técnicas e interpretaciones obtenidos, adquiridos o
derivados como consecuencia de las Operaciones Petroleras serán de propiedad exclusiva
del Estado. Sin embargo, durante la vigencia de este Contrato únicamente, el Contratista
podrá conservar copias de todos estos materiales, incluyendo, entre otros, los informes
geológicos, registros geofísicos, petrofísicos, de ingeniería y de pozos, registros de
terminación, muestras y cualquier otra información que el Contratista pueda haber
obtenido o recopilado durante la vigencia de este Contrato. El Contratista deberá hacer

44
20.1

20.1.1

20.1.2

llegar dichos datos, informaciones técnicas e interpretaciones al Ministerio tan pronto
como hayan sido adquiridos, derivados o recopilados, y además deberá proporcionar al
Ministerio anualmente un informe que contenga el listado de todos estos datos,
informaciones técnicas e interpretaciones que hayan sido recopilados durante el Año. A
menos que haya sido acordado previamente, al momento de terminación de este
Contrato o cuando suceda cualquier renuncia, el Contratista devolverá al Ministerio
todos los originales de los datos, informaciones técnicas e interpretaciones relacionadas
con las áreas renunciadas y removerá todas las copias de éstos de los archivos,
ordenadores y mecanismos de almacenamiento de datos del Contratista.

ARTÍCULO 20
CONFIDENCIALIDAD

Divulgación de información confidencial

Las Partes acuerdan que durante el período de vigencia de este Contrato toda la
información relacionada con el Contrato, los términos del mismo y las Operaciones
Petroleras será estrictamente confidencial y no podrá ser divulgada por ninguna de las
Partes sin consentimiento mutuo, salvo:

a una Compañía Afiliada;

(b) a una agencia gubernamental, designada por el Estado u otras entidades o
consultores del Ministerio;

en la medida en que se requiera el suministro de dichos datos e información de
conformidad con cualquier ley o regulación aplicabl

d de conformidad con los requerimientos de cualquier bolsa de valores que tenga
il Y
jurisdicción sobre una Parte;

(e) cuando cualquier dato o información forme parte del dominio público, salvo que
esto haya ocurrido como resultado del incumplimiento de este Contrato; y

(5 a empleados, directores, funcionarios, agentes, a consultores O

subcontratistas de una Parte que constituya al Contratista o un Afiliado;

esores

siempre y cuando la Parte divulgante sea responsable de cualquier incumplimiento de este
Artículo por tales Personas y a condición de que toda revelación a las Personas a que se
refieren los incisos (£), (g) y (h) antes mencionados, esté limitada a aquellas Personas que
se encuentran bajo una obligación de confidencialidad similar a la contenida en este
Artículo 20.1.

Durante un período adicional de (2) Años después de la terminación de este Contrato,

solamente las Partes que constituyen el Contratista (salvo la Compañía Nacional), estarán
obligadas a cumplir las anteriores disposiciones.

45
20.2

20.3

20.4

21.1

Patentes del Contratista

El Estado no revelará a terceros información relacionada con la tecnología propia del
Contratista que esté protegida por patentes o convenios, ni información que el Estado
haya recibido bajo licencia durante un período de dos (2) Años después de la terminación
de este Contrato.

Continuación de obligaciones

Toda Parte que deje de poseer un Interés de Participación en este Contrato durante el
período de vigencia del mismo seguirá, mo obstante, sujeta a los deberes de
confidencialidad estipulados en este Artículo 20.

Divulgación de información confidencial por el Estado y el Ministerio

A fin de explorar y explotar áreas adyacentes o relacionadas con el Área de Contrato, el
Estado y el Ministerio podrán, independientemente de lo expuesto en este Artículo 20,
revelar a cualquier tercero todos los datos e información relacionados con parte o partes
del Área de Contrato y las Operaciones Petroleras conforme al presente.

ARTÍCULO 21
TERMINACIÓN

Terminación por el Estado

Además de cualesquiera otras acciones contempladas aquí, el presente Contrato podrá ser
terminado, sin compensación alguna al Contratista, al ocurrir cualquiera de los siguientes
hechos:

(a) un incumplimiento sustancial por parte del Contratista (no atribuible a ningún
acto ni omisión por parte del Estado o cualquier Persona que represente al
Estado) de las disposiciones de este Contrato o la Ley de Hidrocarburos;

(b) un retraso por el Contratista (no atribuible a ningún acto ni omisión por parte del
Estado o cualquier Persona que represente al Estado) en realizar cualquier pago
al Estado que exceda un período de tres (3) meses;

(c) l suspensión de los trabajos de Desarrollo en un Campo durante un período de
seis (6) meses consecutivos, excepto cuando dicha suspensión (i) haya sido
previamente aprobada por el Ministerio, o (ii) se deba a un acto u omisión por
parte del Estado o por cualquier Persona que represente al Estado o (iii) se deba
a un acontecimiento de Fuerza Mayor;

(d) si después de comenzar la Producción de un Campo, se suspende su explotación
durante un período de tres (3) meses consecutivos sin la autorización previa del
Ministerio, salvo que dicha suspensión (1) se deba a un acto u omisión por parte
del Estado o por cualquier Persona que represente al Estado o (ii) se deba a un
acontecimiento de Fuerza Mayor;

46
21.2

21.2.1

21.2.2

21.3

22.1

(e) cuando el Contratista no cumple, dentro del plazo establecido, con lo ordenado
en un laudo arbitral dictado de conformidad con el Artículo 26, siempre y cuando
el incumplimiento no sea atribuible 2 ningún acto ni omisión por parte del
Estado o cualquier Persona que represente al Estado;

(5 cuando se perfore un Pozo a un objetivo que quede fuera de los planos verticales
de los límites del Área de Contrato sin el consentimiento previo del Ministerio;

(9) un incumplimiento de este Contrato que se origine en actividades ilegales o
contrarias a las leyes nacionales o internacionales (no atribuible a ningún acto ni
omisión por parte del Estado o cualquier Persona que represente al Estado);

(b) de conformidad con el Artículo 2.3; o

0) cuando el Contratista es declarado en bancarrota, o en liquidación como
resultado de insolvencia financiera, o entra en arreglos judiciales o financieros
respecto a su insolvencia con sus acreedores en general, excepto cuando el
Contratista pueda proporcionar al Estado una nueva garantía financiera que sea
aceptable, a elección exclusiva del Ministerio, y que garantice la capacidad de esa
Parte de cumplir con las obligaciones emanadas de este Contrato.

Notificación de terminación y período de gracia

El Ministerio podrá declarar terminado este Contrato sólo después de haber enviado una
notificación formal al Contratista, por correo certificado, solicitando que éste remedie la
situación o incumplimiento en cuestión y, si fuera posible remediar dicha situación o
incumplimiento, solicitando que el Contratista remedie el mismo dentro del plazo de
cinco (5) Días Hábiles desde la recepción de dicha notificación si se trata de pagos
pendientes bajo el Artículo 21.1(b) o dentro del plazo de tres (3) meses a partir de dicha
recepción para cualquier otra situación o violación que sea remediable. De lo contrario,
la fecha efectiva de terminación de este Contrato será la fecha en que el Contratista
recibe la notificación antes mencionado.

Si el Contratista no cumple con dicha notificación en el plazo prescrito o no prueba en el
plazo de cinco (5) días o tres (3) meses que ha comenzado a remediar la situación o
incumplimiento en cuestión y continúa haciéndolo sin demora y con diligencia, el
Ministerio podrá declarar ipso jure la rescisión de este Contrato.

Terminación contra una Parte

El Ministerio podrá terminar este Contrato con respecto a una Parte que constituya al
Contratista si las circunstancias establecidas en el Artículo 21.1 son aplicables solamente a
esa Parte en la manera establecida en el Artículo 21.2.

ARTÍCULO 22
UNIFICACIÓN

Obligación de unificar

Si un yacimiento de Hidrocarburos ubicado dentro del Área de Contrato se extiende más
allá de dicha área, el Contratista debe realizar todo Desarrollo y Producción con respecto

47
22.2

23.1

23.2

23.2.1

23.2.2

a dicho yacimiento de Hidrocarburos de conformidad con la Ley de Hidrocarburos. El
Contratista hará todo lo que sea razonablemente posible para convenir con todas las
Personas afectadas un acuerdo y programa de unificación mutuamente aceptable.

Suspensión de obligaciones

En caso de que las Operaciones Petroleras objeto de este Contrato sean suspendidas por
causa de negociaciones que surjan con respecto a una situación de unificación en relación
con un Descubrimiento específico, las disposiciones del Artículo 5.3 para tal
Descubrimiento serán prorrogadas por un período de tiempo igual a la duración de dicha
suspensión.

ARTÍCULO 23
CONTENIDO NACIONAL Y PROGRAMAS SOCIALES

Preferencia de servicios ecuatoguineanos

El Contratista y sus subcontratistas se comprometen a dar preferencia a los servicios,
materiales, equipos, artículos de consumo y demás bienes ecuatoguineanos que en su
calidad y plazo de entrega sean comparables a los bienes disponibles en el exterior,
siempre que el precio en Guinea Ecuatorial no supere en más del diez por ciento (10%)
el precio de los servicios, materiales, equipos, artículos de consumo y demás bienes
similares disponibles internacionalmente.

Empleo y capacitación de ecuatoguineanos

A partir de la Fecha de Entrada en Vigencia el Contratista deberá garantizar que se dé
prioridad en el empleo al personal ecuatoguineano debidamente calificado en todos los
niveles de su organización, según permita la preparación técnica de cada empleado, y
según se dispone en el Artículo 23.2.2, deberá capacitar o contribuir a la capacitación de
dicho personal a fin de permitirle ser apto para cualquier cargo relacionado con las
Operaciones Petroleras. Sólo se empleará al personal expatriado si el Contratista y sus
subcontratistas han agotado todas las posibilidades para contratar a personal
ecuatoguineano debidamente calificado en las áreas de especializaciones requerid:

Durante el período de vigencia de este Contrato, las Partes que constituyan al Contratista
(salvo la Compañía Nacional) dedicarán la cantidad mínima de [insertar monto] Dólares
(S[ínsertar monto)) por Año Calendario para proveer a un número mutuamente
acordado de empleados del Ministerio y de la Compañía Nacional, capacitación en el
trabajo (on-the-job training) en las operaciones del Contratista en Guinea Ecuatorial y en
el exterior y/o entrenamiento práctico en instituciones extranjeras, particularmente en las
áreas de geociencias, ingeniería, tecnología, contabilidad, economía y otros campos
relacionados con la exploración y explotación de petróleo y gas. Adicionalmente, durante
el término de este Contrato, las Partes que constituyan al Contratista (salvo la Compañía
Nacional) transferirán al Ministerio como mínimo [insertar monto] Dólares (S[insertar
monto)) por Año Calendario; dicha suma será utilizada a la entera discreción del
Ministerio para educar el personal Ecuatoguineano que seleccione el Ministerio en
universidades, escuelas u otras instituciones de capacitación elegidas por el Ministerio y
para otros fines generales de educación y capacitación.

48
23.2.3

23.2.4

23.3

24.1

24.1.1

24.1.2

24.1.3

Los antedichos costes serán considerados recuperables como un Coste de Operaciones
Petroleras de conformidad con las estipulaciones de este Contrato.

Si el Contratista financia cualquier proyecto social aparte de los que hayan sido
autorizados como parte del Presupuesto Anual, dichos costes no serán recuperables
como un Coste de Operaciones Petroleras.

Dado que la sociedad civil de Guinea Ecuatorial forma parte del contenido nacional en
los contratos de petróleo y gas, el Contratista contribuirá a y colaborará con
organizaciones no gubernamentales en obras benéficas que promuevan el desarrollo de la
sociedad, actividades deportivas y programas de salud para combatir y prevenir
enfermedades, así como otras actividades sin ánimo de lucro.

Instituto Nacional de Tecnología

El Contratista proporcionará ayuda, de manera razonable y de acuerdo con las solicitudes
que el Ministerio de cuando en cuando haga, con la implementación y desarrollo del
Instituto Nacional de Tecnología con el fin de capacitar y desarrollar al personal de alto y
mediano nivel dentro de la industria petrolera de Guinea Ecuatorial y de conformidad
con la Ley de Hidrocarburos

ARTÍCULO 24
DESMANTELAMIENTO

Renuncia o desmantelamiento

Sujeto a lo dispuesto en el Artículo 2.5.2, el Contratista podrá, en cualquier momento,
renunciar y/o abandonar cualquier parte del Área de Contrato o cualquier Pozo que no
sea incluido en un Campo a condición de haberle dado al Ministerio por lo menos tres
(3) meses de preaviso, siempre y cuando el Contratista haya cumplido todas sus
obligaciones bajo este Contrato y le haya proporcionado al Ministerio, de manera
detallada, toda la información sobre la condición de cualquier yacimiento, instalaciones y
equipos en dicha área, así como cualquier plan para la eliminación o el desmantelamiento
de dichas instalaciones y equipos, incluyendo toda la información técnica y financiera.
“Todas las operaciones de desmantelamiento serán realizadas de acuerdo con la Ley de
Hidrocarburos.

El desmantelamiento de un Campo por el Contratista y el plan de desmantelamiento
correspondiente requerirán la autorización previa del Ministerio de acuerdo con la Ley de
Hidrocarburos. El Contratista preparará y entregará al Ministerio un plan para el
desmantelamiento de todos los Pozos, instalaciones y equipos, la rehabilitación del
paisaje y la continuación de Operaciones Petroleras, si fuera aplicable, de conformidad
con la Ley de Hidrocarburos.

A menos que el Ministerio decida mantener las instalaciones y equipos con el fin de
continuar con las Operaciones Petroleras de acuerdo con el Artículo 24.3.3, el
Contratista tiene la obligación de desmantelar completamente todos los Campos
ubicados en el Área de Contrato.

49
24.2

24,3

24.3.1

24.3.2

24.3.3

24.4

24,5

Derecho del Ministerio

Al recibir el preaviso referenciado el Artículo 24.1.1 o al desmantelar cualquier Campo, el
Ministerio tendrá derecho de asumir el control de cualquier Descubrimiento o Campo
cuyo desmantelamiento proponga el Contratista. Si el Ministerio no comunica su deseo
de hacerse cargo de las Operaciones Petroleras dentro del plazo de tres (3) meses a partir
de la recepción del preaviso pertinente, se considerará que el Ministerio ha elegido no
asumir dichas operaciones.

Fondo de Reserva

Para fines de efectuar el desmantelamiento de un Campo, el Contratista contribuirá a un
fondo de reserva para los costes estimados de desmantelamiento, (el Fondo de Reserva)
de acuerdo con la Ley de Hidrocarburos y el plan de desmantelamiento aprobado.

En el caso de que la suma total del Fondo de Reserva sea mayor que el coste efectivo del
desmantelamiento, el saldo de la cuenta se distribuirá entre el Estado y el Contratista de
acuerdo con lo dispuesto en el Artículo 7.3. En caso de que el monto del Fondo de
Reserva fuera menor que el coste efectivo de las operaciones de desmantelamiento, el
Contratista será responsable por el saldo.

En la eventualidad de que el Ministerio decida mantener las instalaciones y equipos con el
fin de continuar con las Operaciones Petroleras después del retiro del Contratista, el
Fondo de Reserva que se constituya de esa manera junto con los intereses
correspondientes, serán puestos a disposición del Ministerio para cubrir el posterior
desmantelamiento. Se eximirá al Contratista de toda responsabilidad adicional por el
desmantelamiento en lo se refiere a dichas instalaciones y equipos.

Continuación de las operaciones

El Estado se compromete a no interferir con la realización de las Operaciones Petroleras
en el Área de Contrato que retenga el Contratista en caso de que el Estado optara por
hacerse cargo de un Descubrimiento o Campo de conformidad con las disposiciones del
Artículo 24.2. Si el Ministerio lo solicitara, el Contratista se encargará de continuar todas
las operaciones por una tarifa y en los términos que el Ministerio y el Contratista
convengan.

Protección del medio ambiente

El Contratista taponará debidamente todos los Pozos y desmantelará todas las
instalaciones y equipos para evitar contaminación y daño al medio ambiente, así como
posibles daños al yacimiento, de conformidad con la Ley de Hidrocarburos, las otras
leyes de Guinea Ecuatorial y con las prácticas generalmente aceptadas por la industria
petrolera internacional.

ARTÍCULO 25
LEY APLICABLE

Ley aplicable

Este Contrato y las Operaciones Petroleras que se lleven a cabo conforme a este
Contrato se regirán y se interpretarán de acuerdo con las leyes de Guinea Ecuatorial.

50
26.1

26.1.1

26.1.2

26.2

26.3

ARTÍCULO 26
RESOLUCIÓN DE CONFLICTOS Y ARBITRAJE

Resolución de disputas y notificación

En el caso de que surja alguna disputa, reclamación, conflicto o controversia (una
Disputa) entre cualquiera de las Partes a raíz de este Contrato o en relación con el
mismo, incluido cualquier asunto relacionado con su incumplimiento, existencia, validez
o terminación, las Partes tomarán todas las medidas razonables para resolver dicha
Disputa amistosamente.

Si las Partes en cuestión no han llegado a un acuerdo amistoso después del plazo de tres
(3) meses contados a partir de la fecha de notificación de una Disputa por una Parte a la
otra, a menos que las Partes de la Disputa prorroguen dicho plazo por mutuo acuerdo,
cualquiera de las Partes podrá someter la Disputa a resolución mediante arbitraje
definitivo y vinculante:

(a) al Centro Internacional de Arreglo de Diferencias Relativas a Inversiones (el
Centro), establecido por el Convenio sobre Arreglo de Diferencias Relativas a
Inversiones entre Estados y Nacionales de otros Estados, celebrado en
Washington, el 18 de marzo de 1965 (el Convenio CIADD;

(b) al Mecanismo Complementario del Centro, si el Centro no está disponible; o

(0) de conformidad con las Reglas de Arbitraje de la Comisión de las Naciones
Unidas para el Derecho Mercantil Internacional (CNUDMD), si no están
disponibles el Centro ni el Mecanismo Complementario.

Sede e idioma del arbitraje
La sede del arbitraje será convenida por las Partes de la Disputa y, a falta de acuerdo, será

determinada por los árbitros. Los idiomas de los procedimientos de arbitraje, las
órdenes, las decisiones y el laudo serán el español y el inglé:

Número e identidad de los árbitros

El tribunal de arbitraje estará compuesto por tres (3) árbitros seleccionados según el
siguiente procedimiento:

(a) El demandante y demandado, dentro del plazo de treinta (30) días a partir de la
fecha en que se registre una solicitud de arbitraje, nombrará a un árbitro (y en
caso de que haya más de un demandante o más de un demandado, los
demandantes nombrarán colectivamente a un árbitro y los demandados
nombrarán colectivamente a un árbitro) mediante una notificación escrita del
nombramiento al Secretario General del CIADI y la otra Parte o Partes de la
Disputa.

(b) Si el demandante o el demandado no cumple con el plazo mencionado en el
párrafo anterior, el Presidente del Consejo Administrativo del CIADI designará al

51
26.4

26.5

26.6

26.7

árbitro o a los árbitros que no hayan sido nombrados, a petición del demandante
o del demandado y después de haber consultado con éstos en la medida de lo
posible. El Presidente del Consejo Administrativo del CIADI le dará notificación
escrita de su nombramiento al Secretario General del CIADI, al demandante y al
demandado.

(0) Los dos (2) árbitros así nombrados se pondrán de acuerdo, dentro del plazo de
treinta (30) días contados a partir de su nombramiento, respecto a la persona a
ser nombrada como Presidente del tribunal, y dará notificación de dicho
nombramiento al Secretario General del CIADI, al demandante y al demandado.

(d) Si los dos (2) árbitros no llegan a un acuerdo sobre el nombramiento del
Presidente del tribunal, el Presidente del Consejo Administrativo del CIADI
designará al Presidente, a petición del demandante o el demandado, y después de
consultar con el demandante y el demandado en la medida de lo posible. El
Presidente del Consejo Administrativo del CIADI dará notificación de dicho
nombramiento al Secretario General del CIADI, al demandante y al demandado.

Ninguno de los árbitros será ciudadano de los países de origen de cualquiera de las Partes
de la Disputa (o si la Parte es una compañía u otra entidad, del país o países de
nacionalidad de dicha Parte, incluyendo el país de origen de la compañía matriz final).

Reglas de arbitraje

Los procedimientos de arbitraje que se inicien de conformidad con este Contrato se
realizarán conforme a las reglas de arbitraje que estén en vigencia para el CIADI, el
Mecanismo Complementario o el CNUDMI, según proceda, a la fecha en que se
registre la solicitud de arbitraje, dichas reglas se considerarán incorporadas en este
Contrato mediante referencia por el presente Artículo.

Naturaleza vinculante del arbitraje

El laudo arbitral será definitivo y vinculante para las Partes y se podrá hacer cumplir de
inmediato, con sujeción a los remedios establecidos en el Convenio y las Reglas de
Arbitraje del CIADI, en el Reglamento del Mecanismo Complementario del Centro o en
las Reglas de Arbitraje del CNUDMI, según sea pertinente. Las Partes renuncian a
cualquier derecho que tengan frente a cualquier corte para remitir cuestiones de derecho
o apelar cuestiones de derecho y/o con base en los méritos. Se acuerda expresamente
que los árbitros no tendrán la autoridad competente para adjudicar daños agravados,
ejemplares o punitivos.

Costes del arbitraje

Los costes del arbitraje se cobrarán de acuerdo con las instrucciones del tribunal de
arbitraje, y a falta de las mismas, se distribuirán per cápita entre las Partes de la Disputa.
Los costes de las Partes que constituyan al Contratista no serán recuperables.

Pago del laudo

Cualquier laudo monetario dictado se expresará y será pagadero en Dólares.

52
27.1

27.2

27.3

27.4

27.5

ARTÍCULO 27
FUERZA MAYOR

Incumplimiento de obligaciones

Cualquier obligación o condición resultante o derivada de este Contrato que cualquiera
de las Partes no pueda cumplir, ya sea en todo o en parte, no se considerará como una
violación o incumplimiento de sus obligaciones bajo este Contrato si dicha violación o
incumplimiento fuera ocasionado por un acontecimiento de Fuerza Mayor, siempre que
sta una relación directa de causa y efecto entre el incumplimiento y el suceso de
Fuerza Mayor. No obstante lo anterior, todas las obligaciones de pagos pendientes entre
las Partes deberán ser cumplidas al hacerse exigibles.

ex

Definición de Fuerza Mayor

Para fines de este Contrato, un suceso será considerado como un suceso de Fuerza
Mayor si reúne las condiciones siguientes:

impide provisional o permanentemente que una Parte cumpla con sus
obligaciones según este Contrato;

(b) es imprevisible, inevitable y fuera del control de la Parte que invoca la Fuerza
Mayor, y
no deriva de la negligencia o el dolo de la Parte que invoca la Fuerza Mayor.

Dichos sucesos incluirán: actos de Dios, terremotos, clima inclemente, huelgas, motines,
insurrecciones, perturbaciones civiles, bloqueos, sabotajes y actos de guerra (ya sea
declarada o no). Las Partes acuerdan que el término de Fuerza Mayor se interpretará
conforme a los principios y las prácticas de la industria petrolera internacional.

Aviso de Fuerza Mayor

Si una de las Partes no puede cumplir con alguna obligación o condición estipulada en
este Contrato por razones de Fuerza Mayor, dicha Parte lo comunicará a las otras Partes
por escrito tan pronto como sea posible, y en cualquier caso, a más tardar, catorce (14)
días después del acontecimiento en cuestión, exponiendo los motivos del incumplimiento
y los detalles de la Fuerza Mayor, así como la obligación o la condición afectada. La Parte
afectada por la Fuerza Mayor realizará todos los esfuerzos razonables para eliminar la
causa de la misma y mantener completamente informadas a las otras Partes de la
situación y evolución del acontecimiento de Fuerza Mayor y también deberá notificar a
las otras Partes tan pronto como el acontecimiento de Fuerza Mayor haya finalizado y
deje de impedir el cumplimiento de sus obligaciones o condiciones bajo este Contrato.

Continuación de obligaciones

Todas las obligaciones aparte de las afectadas por el suceso de Fuerza Mayor se seguirán
cumpliendo de acuerdo con este Contrato.

Cese de Fuerza Mayor
27.6

28.1

28.1.1

28.1.2

28.2

Al cesar el acontecimiento de Fuerza Mayor, la Parte pertinente emprenderá y completará
lo más rápidamente posible y dentro de un plazo establecido de mutuo acuerdo todas las
obligaciones suspendidas a raíz de la Fuerza Mayor.

Continuación de Fuerza Mayor

Cuando una situación de Fuerza Mayor se prolongue por más de noventa (90) días las
Partes se reunirán para examinar la situación y el impacto sobre las Operaciones
Petroleras a fin de establecer el curso de acción apropiado para el cumplimiento de las
obligaciones contractuales bajo las circunstancias de Fuerza Mayor. En tal caso, la
duración de este Contrato se prorrogará por un plazo equivalente al período que haya
durado la Fuerza Mayor.

ARTÍCULO 28
ASISTENCIA Y NOTIFICACIONES

Asistencia del Ministerio

El Ministerio facilitará, dentro de los límites de su autoridad y de acuerdo con las normas
y procedimientos vigentes en Guinea Ecuatorial, el desempeño de las actividades del
Contratista mediante el otorgamiento de todos los permisos, licencias y derechos de
acceso que sean razonablemente necesarios para los fines de Operaciones Petroleras, y
pondrá a su disposición todos los servicios necesarios con respecto a Operaciones
Petroleras en Guinea Ecuatorial.

El Ministerio además facilitará y asistirá al Contratista en la obtención de todo permiso,
licencia o derecho que no esté directamente relacionado con las Operaciones Petrolera
pero que pudiera razonablemente requerir el Contratista para satisfacer sus obligaciones
bajo este Contrato.

Notificaciones y otras comunicaciones

Toda notificación, aprobación u otra comunicación autorizada o requerida por las Partes
conforme a cualquiera de las disposiciones de este Contrato se efectuará por escrito (en
español e inglés), se dirigirá a las Partes y se entregará personalmente, mediante servicio
de mensajería o por cualquier modo electrónico de transmisión de comunicaciones
escritas que provea confirmación escrita de una transmisión completa. Para fines de este
Contrato las comunicaciones verbales no constituirán notificaciones ni autorizaciones, y
las direcciones de correo electrónico y los múmeros telefónicos están incluidos a
continuación sólo por motivos de conveniencia. Una notificación o aprobación dada de
acuerdo con cualquiera de las disposiciones de este Contrato se considerará entregada
solamente cuando sea recibida por la Parte a la cual dicha notificación va dirigida, y el
plazo que tenga la Parte receptora para entregar una respuesta a dicha notificación o
aprobación original será contado a partir de la fecha en que fuera recibida la notificación
o aprobación original. Cada Parte tendrá derecho a cambiar su dirección en cualquier
momento y/o designar a otra Persona en otra dirección para que reciba copias de toda
notificación o aprobación mediante notificación escrita de este cambio o decisión a todas
las demás Partes.

Para el Estado:
MINISTERIO DE MINAS, INDUSTRIA Y ENERGÍA
Calle

54
29.1

29.2

29.3

29.4

29.5

Malabo, Bioko Norte

República de Guinea Ecuatorial

A la atención de: Su Excelencia el Ministro de Minas, Industria y Energía
Teléfono: + (240) 09-3567, 09-3405

Facsímile: + (240) 09-3353

Para el Contratista:
[La Compañía]

A la atención de: [insertar nombre]
Teléfono: [insertar número]
Facsímile: [insertar número]

Para la Compañía Nacional:

La Compañía Nacional

Calle

Apartado Postal 965

Malabo

República de Guinea Ecuatorial

A la atención de: Sr. Director General
Teléfono: + (240) 09-6769
Facsímile: + (240) 09-6692

ARTÍCULO 29
MISCELÁNEO

Enmiendas

Este Contrato únicamente puede ser modificado por escrito y de mutuo acuerdo por las
Partes; no serán válidas las enmiendas hechas en contravención a esta disposición.

No Asociación

Este Contrato no se interpretará como creando una asociación, empresa conjunta o de
riesgo compartido o una sociedad entre las Partes o imponiendo obligaciones o
responsabilidades de asociación sobre las Partes.

Ley de Hidrocarburos

Las Operaciones Petroleras y el Contratista estarán sujetos a las disposiciones de la Ley
de Hidrocarburos, las Regulaciones Petroleras y sus enmiendas.

Totalidad del acuerdo
En cuanto a los temas comprendidos en el presente Contrato, este Contrato (i)
constituye la totalidad del acuerdo entre las Partes y (ii) suplanta todos los acuerdos y

negociaciones previos entre las Partes.

Dispensas o renuncias

55
29.6

29.6.1

29.6.2

30.1

30.2

30.3

30.4

30.6

30.7

Si una Parte exonera a cualquier otra Parte de uno o varios incumplimientos de las
estipulaciones de este Contrato, dicha exoneración no se interpretará ni tendrá el efecto
de exonerar a esa misma Parte de futuros incumplimientos similares o diferentes. Salvo
que explícitamente se disponga lo contrario en el presente Contrato, no se considerará
que una Parte renuncie, extinga o modifique ninguno de sus derechos bajo este Contrato
a menos que dicha Parte declare explícitamente por escrito que renuncia, extingue o
modifica dicho derecho.

Conflicto de intereses

Cada una de las Partes que constituyen el Contratista se compromete a evitar cualquier
conflicto de intereses entre sus propios intereses (incluidos los intereses de Afiliados) y
los intereses de las otras Partes en conexión con las actividades contempladas en este
Contrato.

En caso de que surja un conflicto entre el documento principal de este Contrato y sus
Anexos, prevalecerá el documento principal. En caso de un conflicto entre este Contrato
y la Ley de Hidrocarburos, prevalecerá la Ley de Hidrocarburos.

ARTÍCULO 30
NTERPRETACIÓN

El índice y los títulos y subtítulos son usados en este Contrato únicamente por motivos
de conveniencia y no se interpretarán como teniendo significados sustantivos o como
una indicación de que todas las disposiciones de este Contrato respecto a un tema se
encuentren en un Artículo en particular.

Cualquier referencia al singular implica una referencia al plural y viceversa.

Cualquier referencia al género masculino implica una referencia al género femenino y
viceversa,

Salvo que se estipule lo contrario, cualquier mención de un Artículo o Anexo se refiere a
un Artículo o Anexo de este Contrato,

Las palabras ¿ncluye e ¿incluyendo significarán incluye e incluyendo sin imponer restricciones
sobre la generalidad de la descripción que precede dicho término y se emplearán en un
sentido ilustrativo, más que un sentido restrictivo.

Cualquier referencia a una Persona será interpretada para incluir una referencia a sus
sucesores, cesionarios autorizados y cedentes autorizados.

Cualquier referencia a una ley o norma se interpretará como una referencia a dicha ley o
norma como pueda haber sido o sea modificada o repromulgada de cuando en cuando, o
a cualquier legislación subordinada o normatividad creada, siendo creada, o que pueda
crearse de cuando en cuando bajo dicha ley o norma.

56
alquier referencia a este Contrato o parte del mismo o a otro documento se
interpretará como una referencia al mismo ya sea que se haya enmendado, suplementado,
novado o reemplazado de cuando en cuando.

ARTCULO 31
FECHA DE ENTRADA EN VIGENCIA

El presente Contrato entrará en vigor a partir de la fecha en que el Contratista reciba notificación
por escrito de su ratificación por el Presidente de Guinea Ecuatorial.

57
EN TESTIMONIO DE LO CUAL, las Partes han firmado el presente Contrato en [insertar
número] ([insertar número)) originales en el idioma español y [insertar número] ([insertar
número)) originales en el idioma inglés. En caso de cualquier conflicto, prevalecerá el texto en
español.

POR LA REPÚBLICA DE GUINEA ECUATORIAL
EL MINISTERIO DE MINAS, INDUSTRIA Y ENERGIA

Firma:

Nombre: S.E. Don

Cargo: Ministro de Minas, Industria y Energía

POR LA COMPAÑIA NACIONAL:

Firma:

Nombre: Don

Cargo: Director General

POR EL CONTRATISTA
[LA COMPAÑÍA]

Firma:

Nombre:

Cargo:

58
ANEXO A
ÁREA DE CONTRATO

Este Anexo forma parte integral de este Contrato entre la República de Guinea Ecuatorial y el
Contratista.

En la Fecha de Entrada en Vigencia, el Área de Contrato inicial cubre un área estimada de
[insertar número] ([insertar número]) kilómetros cuadrados (km?) o [insertar número]
([insertar número)) hectáreas para los propósitos del Artículo 11.4.

El Área de Contrato se describe en el mapa proporcionado en el Anexo B. Los puntos indicados
en dicho mapa se definen abajo con referencia al meridiano de Greenwich y sus coordenadas

geográficas:

59
ANEXO B
MAPA DEL ÁREA DE CONTRATO

Este Anexo se adjunta a este Contrato entre la República de Guinea Ecuatorial y el Contratista y
forma parte íntegra del mismo.

Este mapa está incluido únicamente para fines ilustrativos y en caso de cualquier discrepancia o
conflicto el Área del Contrato será definida por las coordenadas geográficas especificadas en el

Anexo A,

60
ANEXO C
PROCEDIMIENTO DE CONTABILIDAD

Este Anexo forma parte integral del Contrato entre la República de Guinea Ecuatorial y el
Contratista.

1.1

1.2

13

1.3.1

1.3.2

ARTÍCULO 1
DISPOSICIONES GENERALES

OBJETO
El objetivo de este Procedimiento de Contabilidad es establecer los criterios equitativos y

métodos de cálculo y contabilidad aplicables a las disposiciones de este Contrato, y en
particular al:

(a) clasificar y definir los Costes de Operaciones Petroleras; y

(b) prescribir la forma de preparar y presentar los estados financieros del Contratista
de conformidad con los principios de contabilidad en efecto en Guinea
Ecuatorial,

INTERPRETACIÓN

Para los fines de este Procedimiento de Contabilidad, los términos utilizados en el
presente que estén definidos en el Contrato tendrán el mismo significado cuando se
empleen en el presente Procedimiento de Contabilidad. En el caso de cualquier
discrepancia o conflicto entre las disposiciones de este Procedimiento de Contabilidad y
cualquiera de las disposiciones del Contrato, las disposiciones del Contrato prevalecerán.

REGISTROS E INFORMES CONTABLES

De conformidad con las disposiciones del Artículo 16.1 del Contrato, el Contratista
deberá mantener en su oficina en Guinea Ecuatorial las cuentas, libros y registros
originales, completos, verdaderos y correctos de la Producción y disposición de
Hidrocarburos y de todos los costes y gastos bajo el Contrato, así como cualquier otro
registro e información necesarios o apropiados para saldar cuentas de conformidad con
las leyes de Guinea Ecuatorial, los procedimientos contables generalmente aceptados y
las prácticas generalmente aceptadas de la industria petrolera internacional y conforme al
plan contable acordado de conformidad con el Artículo 1.3.2 a continuación.

Dentro del plazo de sesenta (60) días contados a partir de la Fecha de Entrada en
Vigencia, el Contratista someterá al Ministerio y discutirá con él un esquema propuesto
para el plan contable, incluidos los libros, registros e informes, de conformidad con las
normas generalmente aceptadas y en forma coherente con los procedimientos y prácticas
normales de la industria petrolera.

Dentro del plazo de sesenta (60) días contados a partir de la recepción de la propuesta

antes mencionada, el Ministerio dará notificación de su aprobación de la propuesta o
pedirá por escrito que se efectúen revisiones de la misma.

61
1.3.3

1.3.4

1.4

1.5

1.5.1

Dentro del plazo de ciento ochenta (180) días contados a partir de la Fecha de Entrada
en Vigencia, el Contratista y el Ministerio acordarán el esquema para el plan de cuentas y
los libros, registros e informes que describirán los fundamentos de los procedimientos y
sistemas contables que se desarrollarán y utilizarán conforme al presente Procedimiento
de Contabilidad. Después de llegar a dicho acuerdo, el Contratista inmediatamente
preparará y entregará al Ministerio copias formales del plan contable detallado y
completo y de los manuales relativos a los procedimientos, y un listado de todos los
registros e información a ser contabilizados, asentados, reportados y que deberán
seguirse bajo el Contrato.

En adición a la generalidad de lo anterior, el Contratista presentará al Ministerio, a
intervalos regulares, los estados relativos a las Operaciones Petroleras, incluidos, entre
otros, lo siguiente:

(a) estado mensual de Producción;

(b) estado trimestral sobre el valor de la Producción y precios;

(0) estado de los Costes de Operaciones Petrolera:

(d) estado anual de los Costes de Operaciones Petroleras aún no recuperados;
(e) estado sobre la participación en la Producción;

(0 estado final de cierre del ejercicio;

(2) estado de seguimiento del Presupuesto Anual; y

(b) estado de bienes tangibles sujetos a depreciación.

Todos los informes y estados serán preparados de conformidad con el Contrato, las leyes

de Guinea Ecuatorial y toda regulación aprobada conforme a ellas y a las prácticas
y gu y

generalmente aceptadas de la industria petrolera internacional.

IDIOMA Y UNIDAD DE CUENTA

A menos que fuera acordado de otro modo, todas las cuentas, registros, libros e informes
se prepararán y se mantendrán en español e inglés y serán expresados en Dólares. En
adición, el Contratista podrá mantener cuentas y registros en otros idiomas y divisas
únicamente para motivos de conveniencia.

DERECHOS DE VERIFICACIÓN Y AUDITORÍA DEL ESTADO

Cuando el Ministerio ejerza su derecho de auditoría de conformidad con el Artículo 16.3
del Contrato, el Ministerio dará preaviso al Contratista de por lo menos sesenta (60) días
acerca de dicha auditoría, la cual se realizará durante las horas regulares de oficina. El
Contratista pondrá a disposición del Ministerio todas las cuentas, libros, registros,
facturas, comprobantes de caja, notas de débito, listas de precio o cualquier otra
documentación que se refiera a las Operaciones Petroleras. Además, los auditores
tendrán el derecho, en relación con dicha auditoría, de visitar e inspeccionar, durante
horas razonables, todos los sitios, plantas, instalaciones, almacenes y oficinas del

62
1.5.2

1.5.3

1.5.4

1.5.5

1.6

Contratista que afectan directa o indirectamente las Operaciones Petroleras y de
entrevistar al personal asociado con esas Operaciones.

El Contratista realizará esfuerzos para proporcionar los registros y cuentas de cualquiera
de sus Afiliadas u otras Personas que sean necesarios para comprobar cargos hechos por
éstas. Si una Afiliada u otra Persona considera que dicha información es confidencial o
de su propiedad exclusiva, el Ministerio podrá escoger una firma independiente e
internacionalmente reconocida de contadores públicos para efectuar la auditoría, con
sujeción a la aprobación de la Afiliada o de la otra Persona. Dicha aprobación no podrá
ser denegada o retrasada sin justificaciones razonables.

Si el Ministerio no realiza una auditoría dentro del plazo estipulado conforme a lo
dispuesto en el Artículo 16.3 del Contrato, las cuentas, libros y registros del Contratista se
considerarán correctos y definitivos.

Toda objeción de auditoría se hará por escrito y se notificará al Contratista en el plazo de
noventa (90) días después de haber completado la auditoría correspondiente. La falla por
parte del Ministerio de notificar dicha objeción se considerará como un reconocimiento
de la exactitud de los libros y las cuentas del Contratista.

Si el Contratista no responde a cualquier notificación de objeción conforme al Artículo
1.5.2 en el plazo de noventa (90) días contados a partir de la recepción de tal notificación,
los resultados de la auditoría serán considerados válidos y aceptados por el Contratista.
Después de dicho período de tiempo, prevalecerá la objeción del Ministerio.

Todo ajuste que resulte de una auditoría deberá reflejarse prontamente en las cuentas del
Contratista; cualquier ajuste aplicable a pagos pendientes se deberá realizarse con la
misma prontitud.

Si el Contratista y el Ministerio no llegan a un acuerdo definitivo acerca de los ajustes
propuestos por la auditoría, deberán resolver la disputa conforme a lo dispuesto en el
Artículo 16.3,3 de este Contrato.

Mientras algún asunto relacionado con la auditoría esté pendiente, el Contratista
conservará todos los documentos pertinentes y los pondrá a disposición del Ministerio
hasta que se resuelva el asunto definitivamente.

TASAS DE CAMBIO DE DIVISAS

La tasa de cambio será establecida mensualmente con base en la media aritmética de los
precios de compra y venta al cierre para el Dólar frente a la unidad monetaria CFA
(Communauté Financiére Africaine o Comunidad Financiera Africana) durante el mes,
según se publique por el Banco de los Estados de África Central (BEAC).

Se utilizará la tasa de cambio correspondiente al mes calendario anterior para las

transacciones de cambio y para determinar el equivalente de los Dólares en la unidad
monetaria ecuatoguineana para el mes siguiente.

63
17

1.8

BASE CONTABLE

“Todos los libros y cuentas se prepararán de conformidad con los principios de
contabilidad por acumulación. “Todo ingreso deberá asentarse en el período contable en
el que se devengó, sin necesidad de reconocer si una transacción determinada resulta en
un desembolso o en una entrada de caja. Todo gasto y coste se considerará incurrido, en
el caso de activos físicos, en el período contable en el que se transfiere al Contratista el
título de propiedad relevante, y en el caso de servicios, en el período contable en el que se
presten dichos servicios.

REVISIÓN DEL PROCEDIMIENTO CONTABLE

De mutuo acuerdo, el Ministerio y el Contratista podrán revisar este Procedimiento de
Contabilidad periódicamente mediante un documento escrito firmado por las Partes.

ARTÍCULO 2
CLASIFICACIÓN GENERAL DE COSTES PETROLEROS

Todo coste relacionado con las Operaciones Petroleras se deberá clasificar de acuerdo con su
uso final. Los criterios de clasificación se incluirán en el Programa Anual de Trabajo y en el
Presupuesto Anual aprobados para el Año Calendario en el que se efectúe el gasto. Todos los
Costes de Operaciones Petroleras serán clasificados, definidos y asignados como se indica más

abajo.

2.1

COSTES DE EXPLORACIÓN

Cualquier y todo coste directo, general y administrativo incurrido durante las actividades
de Exploración y Evaluación de Hidrocarburos en un área que forme parte del Área de
Contrato, incluyendo, entre otros, los siguientes:

(a) sondeos y estudios aéreos, geofísicos, geoquímicos, paleontológicos, geológicos,
topográficos y sísmicos y sus interpretaciones;

(b) perforación para extraer testigos;

(0) toda mano de obra, materiales, suministros y servicios utilizados en la perforación
de los Pozos de Exploración y los Pozos de Evaluación;

(d) toda instalación utilizada únicamente para apoyo de los fines señalados en los
incisos (a), (b) y (c) anteriormente mencionados, incluidos carreteras de acceso y
datos geológicos y geofísicos adquiridos, todos identificados de manera separada;

(e) todo otro coste incurrido en la Exploración y Evaluación de Hidrocarburos
después de la Fecha de Entrada en Vigencia pero antes de la fecha de aprobación
de un Plan de Desarrollo y Producción relacionado com el Campo
correspondiente y que no sea cubierto por los Artículos 2.2, 2.3 y 2.4 a
continuación; y

(0 los costes incurridos antes de la Fecha de Entrada en Vigencia y que han sido
convenidos por las Partes, incluyendo costes de datos especulativos 2D, 3D y del
registro del lecho marino (SBL, por su sigla en inglés), así como otros costes de
cumplimiento con el Artículo 3.1.1 del Contrato.

64
2.2

2.3

2.4

2.5

COSTES DE DESARROLLO Y PRODUCCIÓN

Los Costes de Desarrollo y Producción son todos los costes directos, generales y
administrativos aprobados en que se incurra durante la realización de actividades de
Desarrollo y Producción, incluyendo, entre otras, las siguientes:

(a) la perforación de Pozos que se definan como Pozos de Desarrollo para
propósitos de explotar un Campo Comercial, independientemente de si esos
Pozos resulten secos o productivos por naturaleza, y la perforación de Pozos
para inyección de agua oO de gas para incrementar la recuperación de
Hidrocarburos;

(b) la culminación de Pozos mediante la instalación de entubación o equipos o de
otra manera, después de haber perforado los Pozos con el objeto de convertirlos
en Pozos de Desarrollo o en Pozos para inyección de agua o gas a fin de
incrementar la recuperación de Hidrocarburos;

(0) transporte e instalación de tanques de almacenamiento, tubería de conducción,
tuberías de flujo, unidades de producción y tratamiento, equipos del cabezal del
pozo, equipos del subsuelo, sistemas para aumentar la recuperación, plataformas
costa fuera, terminales de exportación y muelles, puertos e instalaciones
relacionadas y carreteras de acceso para las actividades de desarrollo; y

(d) estudios de ingeniería y diseño para las instalaciones a las que se refiere el inciso

(0;
COSTES DE OPERACIÓN O DE PRODUCCIÓN

Cualquier coste general, administrativo y de servicios, y cualquier otro Coste de
Operaciones Petroleras incurrido a partir de la fecha de aprobación del Plan de
Desarrollo y Producción pertinente y desde el comienzo del depósito de los fondos para
el Fondo de Reserva,

COSTES DE COMERCIALIZACIÓN
Cualquier coste incurrido para exportar Hidrocarburos al Punto de Entrega.
ASIGNACIÓN DE COSTES GENERALES Y ADMINISTRATIVOS

Con excepción de aquellos costes generales y administrativos incurridos en Guinea
Ecuatorial que sean directamente asignables al Presupuesto Anual, los gastos generales y
administrativos incurridos por el Contratista fuera del territorio nacional con respecto a
las Operaciones Petroleras se determinarán de conformidad con la escala móvil
presentada a continuación, con base en los Costes de Operaciones Petroleras totales
efectivamente incurridos durante el Año y debidamente justificados por el Contratista y
aprobados por el Ministerio:

(a) Antes de la Producción comercial:
Hasta [insertar monto] Dólares Slinsertar monto] .%
Siguientes [insertar monto] Slinsertar monto] .%
Siguientes [insertar monto] Slinsertar monto] .%
Saldo restante .e%

65
2.6

2.7

2.8

b) A partir de la Producción comercial:

Hasta [insertar monto] Slinsertar monto] e%
Siguientes [insertar monto] Slinsertar monto] .%
Siguientes [insertar monto] Slinsertar monto] .%
Saldo restante .e%

Salvo cuando el Contrato estipule lo contrario, los Costes de Operaciones Petroleras
aprobados descritos en los Artículos 2.1 a 2.5 del Procedimiento de Contabilidad serán
recuperables por el Contratista de conformidad con el Artículo 7.2 del Contrato.

RECUPERACIÓN DEL INTERÉS

Con sujeción a y de conformidad con la Ley de Hidrocarburos, todos los intereses sobre
los préstamos obtenidos por el Contratista de Compañías Afiliadas no serán recuperables
como un Coste de Operaciones Petroleras, ni tampoco serán deducibles para efectos
impositivos al estimar cualquier responsabilidad respecto al Impuesto sobre la Renta del
Contratista. Todos los intereses sobre los préstamos obtenidos por el Contratista de
Personas que no sean Compañías Afiliadas para las Operaciones Petroleras no serán
recuperables como un Coste de Operaciones Petroleras, pero serán deducibles para
efectos impositivos al estimar cualquier responsabilidad respecto al Impuesto sobre la
Renta del Contratista, siempre que la tasa de interés y los términos de pago hayan sido
aprobados por el Ministerio con anticipación.

COSTES NO RECUPERABLES

Los costes que no se considerarán recuperables como Costes de Operaciones Petroleras
incluirán los siguientes:

(a) prima de celebración del Contrato pagada por el Contratista;

(b) toda prima de Descubrimiento pagada por el Contratista;

(0) toda prima de Producción pagada por el Contratista;

(d) arrendamientos de superficie pagados al Estado;

(e) intereses sobre préstamos tal como se indica en el Artículo 2.7 de este
Procedimiento de Contabilidad;

(5 todo sobrecosto no autorizado que exceda los límites fijados por el Artículo 4.4
del este Contrato;

(9) todo pago efectuado al Estado por incumplimiento de las obligaciones mínimas
de obras de Exploración de conformidad con el Artículo 3 del Contrato;

(h) toda multa y sanción en que se incurra por infringir las leyes y regulaciones de
Guinea Ecuatorial;

0) toda donación al Estado u otros gastos similares, salvo que se acuerde lo
contrario;

0) los gastos de auditoría e inspección del Estado que fueran incurridos debido a la
falta de mantener documentos originales en la oficina del Contratista en Guinea
Ecuatorial;

(k) toda sanción impuesta al Contratista de conformidad con la Ley de

Hidrocarburos o de otra manera; y

66
2.9

2.10

100) costes relacionados con cesiones hechas por el Contratista a cualquiera de sus
Afiliadas u otras Personas.

SEGUROS Y RECLAMACIONES

Los Costes de Operaciones Petroleras incluirán primas pagadas por seguro requerido [y
aprobado] de acuerdo con el Contrato. Todos los gastos incurridos y pagados por el
Contratista con respecto a cualquier reclamación de seguro, menos cualquier coste
recuperado por el Contratista mediante reclamaciones de seguro, serán incluidos y
recuperables como Costes de Operaciones Petroleras, siempre que dichos gastos no se
incurran como consecuencia de no haber sido recuperables bajo una póliza de seguro del
Contratista, en cuyo caso no serán recuperables.

CONTABILIDAD DE INVENTARIO

Todo coste de artículos comprados para inventario será recuperable a partir del Año
Calendario en el que dichos materiales y equipos hayan sido utilizados para Operaciones
Petroleras en el Área de Contrato.

ARTÍCULO 3
OTRA CLASIFICACIÓN DE COSTES Y GASTOS

(Métodos contables para estimar la responsabilidad respecto al Impuesto sobre la Renta)

Durante cualquier Año Calendario en el que ocurra la Producción comercial, los Costes de
Operaciones Petroleras incluirán lo siguiente:

3.1

3.1.1

COSTES DE CAPITAL

“Todos los costes de capital del Año Calendario en curso serán clasificados como
Tangibles (sujetos a depreciación) e Intangibles.

COSTES DE CAPITAL TANGIBLES

Costes de Capital Tangibles son aquellos que no sean costes de capital intangibles
incurridos para efectuar la compra de todo activo relacionado con las Operaciones
Petroleras que habitualmente tiene una vida útil mayor de un (1) Año; dichos activos
estarán sujetos a una depreciación anual conforme a las disposiciones estipuladas en el
presente Procedimiento de Contabilidad. Los Costes de Capital Tangibles incluyen los
siguientes:

(a) para los Pozos de Desarrollo: los costes de materiales y equipos empleados en el
proceso de culminación (equipos para el fondo del pozo, tuberías fijas de
producción, empaquetadores de producción, válvulas, equipos del cabezal del
pozo, maquinaria de subsuelo para la elevación, varillas de bombeo, bombas de
superficie, cables de descarga, equipo de recolección, tuberías de entrega, árbol de
Navidad fijo con sus válvulas, oleoductos y gasoductos, materiales y equipos fijos,
muelles, anclas, boyas, instalaciones y equipos de tratamiento de Hidrocarburos,
sistemas de recuperación secundarios, compresores de re-inyección, bombas de
agua y sus tuberías);

67
3.1.2

(b) para toda compra de bienes y equipos: el coste real del activo (excluido el
transporte), el coste de la construcción de las plataformas fuera del Área de
Contrato, el coste de los grupos electrógenos y el coste de las instalaciones en
tierra;

para la compra de bienes muebles: maquinaria automotriz (vehículos, tractores,
remolcadores, herramientas, gabarras, etc.), maquinaria y equipos de construcción
(muebles y equipos de oficina, entre otros);

(d) para fines de construcción: el coste de la construcción de viviendas e
instalaciones residenciales, oficinas, almacenes, talleres, plantas de energía,
instalaciones de almacenamiento y carreteras de acceso para las actividades de
desarrollo, el coste de muelles y anclas, las plantas y maquinarias de tratamiento,
los sistemas de recuperación secundaria, las plantas de gas y los sistemas de
vapor; y

(e) instalaciones de perforación y Producción y plataformas.
Con excepción de los terrenos adquiridos por el Contratista, todos los bienes

mencionados en el presente se depreciarán de conformidad con el Artículo 3.2 del
Procedimiento de Contabilidad.

COSTES DE CAPITAL INTANGIBLES

Los costes de capital intangibles serán los costes en curso incurridos para la compra de
bienes muebles y los servicios directamente relacionados con las Operaciones Petroleras
y no estarán sujetos a depreciación. Tales costes/gastos incluirán los siguientes:

los costes de estudios aecromagnéticos, aerogravimétricos, topográficos,
geológicos, geofísicos y geoquímicos, costes de interpretación y reinterpretación
de los datos técnicos, mano de obra necesaria para la Exploración y costes
similares;

(b) los costes de perforación de Pozos de Exploración y Pozos de Evaluación: costes
de servicios prestados para perforar Pozos de Desarrollo y Evaluación, productos
químicos, costes de arrendamiento (de helicópteros, gabarras, barcos, barcazas
remolcadoras, etc.), transporte, instalaciones de almacenamiento, alojamiento,
servicios técnicos para control de lodo, geología de Pozos, perforación
direccional controlada de Pozos, servicio de buzos, control de lodo, pruebas de

geología de Pozos, cementación y costes afines;

los costes de perforación de Pozos de Desarrollo tales como la movilización y
desmovilización de plataformas y equipos de perforación, contratos de
perforación y alquiler de plataformas y equipos de perforación, mano de obra
para instalaciones de plataformas e infraestructura, combustible, agua,
conductores, barrenas de perforación, tuberías de perforación, alquiler de
equipos, equipos de pruebas de producción, árbol de Navidad para las pruebas de
producción, lodo y sus componentes, productos químicos, costes de alquileres
(de helicópteros, gabarras, barcos, barcazas remolcadoras, etc.), transporte,
instalaciones de almacenamiento, alojamiento, servicios técnicos de control de
lodo, geología de emplazamiento de Pozos, perforación direccional de Pozos,
servicio de buzos, prueba de producción y evaluación, culminación y supervisión;

68
3.2

3.3

3.3.1

(d) los costes de adquisición o compra de bienes y servicios tales como costes de
transporte, costes de operación, verificaciones de equipos, costes de instalación in
situ, costes de mantenimiento y costes de combustible;

(e) servicios generales (registros eléctricos, perfil sísmico vertical (VSP, por su sigla
en inglés), control de lodo, toma de testigos, pruebas de geología de Pozos,
cementación, pruebas de producción, supervisión y costes similares), servicios de
delineación, todo arrendamiento de maquinaria pesada de ingeniería y otros
gastos incurridos en el exterior;

(0 materiales, reconstrucción de carreteras de acceso y de otro tipo y otros bienes
intangibles para construcción, servicios públicos y apoyo de construcción; y

(2) otros Costes de Exploración, instalaciones auxi
útil inferior a un (1) Año.

res o temporales con una vida

DEPRECIACIÓN DE LOS COSTES DE CAPITAL TANGIBLES

La depreciación se calculará a partir del Año Calendario en que se ponga en servicio el
activo, permitiéndose un Año completo de depreciación durante el Año Calendario
inicial. A los fines de estimar la responsabilidad respecto al Impuesto sobre la Renta se
determinará la depreciación empleando un método lineal de diez (10) Años.

COSTES QUE NO SON DE CAPITAL
Costes que no son de capital se clasificarán de la manera siguiente:
COSTES DEDUCIBLES DEL CONTRATISTA

Para efectos del Impuesto sobre la Renta, los costes deducibles del Contratista incluirán
los siguientes:

gastos generales y administrativos (sueldos del personal, primas de seguros, mano
de obra, servicios técnicos de oficina y otros servicios similares, servicios
materiales, relaciones públicas, gastos en el exterior relacionados con las
Operaciones Petroleras en Guinea Ecuatorial determinados de conformidad con
el Artículo 2.5 del Procedimiento de Contabilidad);

(b) mano de obra, materiales y servicios utilizados indirectamente en operaciones de
Pozos de Desarrollo, estudios de viabilidad para la producción de campos de
Petróleo Crudo o de Gas Natural, operaciones de recuperación secundaria,
operaciones de almacenamiento, manipulación, transporte y entrega, operaciones
de Pozos de Gas Natural, transporte y entrega de Gas Natural, servicios para el
tratamiento de Gas Natural, medidas de protección ambiental y toda otra
actividad de mantenimiento indirectamente relacionada con las Operaciones
Petroleras.

69
3.3.2 COSTES NO DEDUCIBLES POR EL CONTRATISTA

4.1

Para efectos del Impuesto sobre la Renta, los siguientes costes del Contratista no serán
deducibles:

(a) la prima de celebración del Contrato pagada por el Contratista;

(b) primas de Descubrimiento pagadas por el Contratista;

(0) primas de Producción pagadas por el Contratista;

(d) arrendamientos de superficie pagados al Estado;

(e) todo sobrecosto no autorizado que exceda los límites fijados por el Artículo 4.4
del Contrato;

(0 el interés sobre préstamos, de conformidad con el Artículo 2.7 de este
Procedimiento de Contabilidad;

(9) todo pago efectuado al Estado por incumplimiento de las obligaciones mínimas
de obras de Exploración de conformidad con las disposiciones del Artículo 3 del
Contrato;

(h) cualquier multa y sanción en que se incurra por infringir las leyes y regulaciones
de Guinea Ecuatorial;

0) los montos que excedan los límites fijados en relación con la depreciación de
activos tangibles;

0) cualquier donación al Estado y otros gastos similares a menos que se acuerde otra
cosa;

(k) los gastos de auditoría e inspección del Estado incurridos por falta de mantener

documentos originales en la oficina del Contratista en Guinea Ecuatorial;

0) toda sanción impuesta al Contratista de conformidad con la Ley de
Hidrocarburos o de otra manera; y

(m) costes relacionados a cesiones hechas por el Contratista a cualquiera de sus
Afiliadas u otras Personas.

ARTÍCULO 4
BASES PARA EL CÁLCULO DEL IMPUESTO SOBRE LA RENTA

DETERMINACIÓN PRÁCTICA DE LA BASE IMPONIBLE
Para fines de determinar la base imponible y calcular la responsabilidad respecto al

Impuesto sobre la Renta anual del Contratista, se considerará lo siguiente:
Base imponible = [(10IA[G+8)+4]+[8+(0+ +8).

(1) Ingresos brutos anuales
10) Regalías
0) Participación del Estado de los Hidrocarburos netos

(4) Derecho del Estado a una participación en la Producción con base en su interés
arrastrado o con obligaciones de pago en el Contrato

70
4.2

5.1

5.2

5.3

65) Costes de capital intangibles deducibles
(6) Depreciación de costes de capital tangibles
10) Costes deducibles que no son de capital

(8) Pérdidas autorizadas y certificadas por el Ministerio que corresponden a Años
Calendarios anteriores.

PRINCIPIO DE TRATAMIENTO IMPOSITIVO DEL DÉFICIT DE UN AÑO
FINANCIERO

En caso de déficit ocurrido durante un Año Calendario, tal déficit se considerará como
carga del Año Calendario siguiente y se deducirá del beneficio realizado durante dicho
Año Calendario, en caso de que dicho beneficio no sea lo suficiente para íntegramente
efectuar la deducción, los excedentes (certificados por el Ministerio) del déficit se
traspasarán sucesivamente a los beneficios del siguiente Año Calendario.

ARTÍCULO 5
REGISTROS Y VALORACIÓN DE LOS ACTIVOS

REGISTROS
El Contratista llevará registros correctos, exactos y detallados de todos los bienes

utilizados para las Operaciones Petroleras según el Contrato y de conformidad con la
práctica generalmente aceptada de la industria petrolera internacional.

INVENTARIOS DURANTE LAS OPERACIONES DE EXPLORACIÓN
INICIALES

Antes de la fecha de aprobación del primer Programa de Trabajo Anual y Presupuesto
Anual presentados de conformidad con las disposiciones del Artículo 4 del Contrato, el
Contratista preparará un inventario inicial Anual (que se incluirá como parte del estado
de materiales que se requiere conforme al Artículo 6 de este Procedimiento de
Contabilidad) de todos los bienes a ser utilizados para las Operaciones Petroleras y su
valor registrado en los libros del Contratista.

INVENTARIOS EN OPERACIONES POSTERIORES

Con posterioridad a la fecha de aprobación del Programa de Trabajo Anual y del
Presupuesto Anual conforme al Artículo 4 del Contrato, los inventarios de los bienes
utilizados en las Operaciones Petroleras según el Contrato se realizarán a intervalos
regulares pero como mínimo una vez por Año Calendario.

El Contratista notificará al Ministerio con por lo menos treinta (30) días de anticipación
de su intención de llevar a cabo dicho inventario y el Ministerio tendrá el derecho de
estar representado cuando se realice dicho inventario. El Contratista deberá enunciar
claramente los principios en los que se ha basado la valoración del inventario y
proporcionará al Ministerio un informe completo de dicho inventario dentro del plazo de
sesenta (60) días a partir de la conclusión del mismo.

ñ1
6.1

6.2

ARTÍCULO 6
ESTADOS Y REGISTROS

ESTADOS FINANCIEROS E INFORMES IMPOSITIVOS A SER
SUMINISTRADOS POR EL CONTRATISTA

El Contratista deberá presentar cuentas detalladas que indiquen los Costes de
Operaciones Petroleras en que haya incurrido el Contratista durante el último Año
Calendario. Dichas cuentas se presentarán al Ministerio en el plazo de noventa (90) días
contados a partir del final del Año Calendario y serán certificadas por un auditor
independiente aceptado por las Partes. Dicho período podrá prorrogarse por treinta (30)
días adicionales a solicitud del Contratista y con la aprobación del Ministerio, y dicho
consentimiento no se deberá denegar o retrasar sin justificación razonable.

Las declaraciones del Impuesto sobre la Renta serán debidamente completadas con la
información detallada necesaria para facilitar la comprensión completa por parte de las
autoridades tributarias de Guinea Ecuatorial, incluyendo:

(a) detalles de depreciación;

(b) detalles de activos fijos;

(0) estadísticas y detalles de Producción y exportación;
(d) todos los informes tributarios previstos en el Contrato; y
(e) información detallada sobre gastos deducibles para estimar las obligaciones

fiscales de conformidad con la Ley Tributaria.
ESTADO SOBRE LA PRODUCCIÓN

Sin perjuicio de los derechos y obligaciones de las Partes según el Contrato, a partir de la
fecha inicial del comienzo de la Producción comercial en el Área de Contrato, el
Contratista presentará al Ministerio un estado mensual sobre la Producción con la
información enumerada a continuación separada por Campo Comercial y de forma
consolidada para el Área de Contrato:

(a) la cantidad de Petróleo Crudo producido y conservado;

(b) las características de calidad de dicho Petróleo Crudo producido y conservado;

(0) la cantidad de Gas Natural producido y conservado;

(d) las características de calidad de dicho Gas Natural producido y conservado;

(e) las cantidades de Petróleo Crudo y Gas Natural utilizadas a fin de realizar las

operaciones de perforación y Producción;
(0 las cantidades de Petróleo Crudo y de Gas Natural inevitablemente perdidas;

(9) las cantidades de Gas Natural quemado y venteado;

72
6.3

6.4

6.4.1

(b) las cantidades de Hidrocarburos en existencia al inicio del mes calendario en

cuestión;
10) las cantidades de Hidrocarburos en existencia al final del mes calendario en
cuestión;
0) las cantidades de Gas Natural reinyectado en los yacimientos de Hidrocarburos; y
(k) las cantidades de Hidrocarburos entregados y vendidos.

“Todas las cantidades indicadas en dicho estado se expresarán tanto en términos
volumétricos (barriles de Petróleo Crudo [bbls] y metros cúbicos de Gas Natural [M'])
como en términos de peso (toneladas métricas [M'T] y toneladas largas [LT].

El estado de la Producción de cada mes calendario y el informe técnico de cada Pozo
será presentado al Ministerio a más tardar quince (15) días después del final de dicho mes
calendario,

ESTADO SOBRE EL VALOR DE LA PRODUCCIÓN Y EL PRECIO

Para satisfacer los fines del Artículo 10 del Contrato, el Contratista preparará un estado
Trimestral que suministre información detallada acerca del valor de los Hidrocarburos
producidos, conservados y vendidos durante cada Trimestre.

El estado del valor de la Producción incluirá la siguiente información:

(a) las cantidades, precios e ingresos recibidos por el Contratista como consecuencia
de las ventas de Hidrocarburos a terceros durante el Trimestre en cuestión;

(b) las cantidades, precios e ingresos recibidos por el Contratista como consecuencia
de las ventas de Hidrocarburos, aparte de las ventas a terceros, durante el
Trimestre en cuestión;

(0) el valor de las existencias de Hidrocarburos al final del Trimestre que precede el
Trimestre en cuestión;

(d) el valor de toda existencia de Hidrocarburos al final del Trimestre en cuestión; y

(e) la información disponible al Contratista acerca de los precios de Petróleos
Crudos competitivos en cuanto sea necesario para los fines del Artículo 10 del
Contrato.

ESTADO SOBRE LOS COSTES DE LAS OPERACIONES PETROLERAS
Estado Trimestral
El Contratista preparará un Estado Trimestral de Costes de Operaciones Petroleras que

enumera los Costes de Operaciones Petroleras incurridos por el Contratista con respecto
al Área de Contrato, según lo previsto en este Procedimiento de Contabilidad.

73
6.4.2

6.5

Se desglosará todo Coste de Desarrollo y Producción por cada Campo Comercial, si
fuera pertinente, y el Contratista especificará la base de asignación de los costes
compartidos. Si el Ministerio no está satisfecho con el desglose indicado dentro de las
categorías, el Contratista proporcionará un desglose más detallado.

Todo Coste de Exploración se deberá indicar por separado.

El estado de los Costes de Operaciones Petroleras correspondiente a cada Trimestre se
deberá presentar al Ministerio a más tardar treinta (30) días después del final de cada
Trimestre,

Estado Anual

El Contratista preparará un Estado Anual de los Costes de Operaciones Petroleras con la
siguiente información, a efectos de lo dispuesto en los Artículos 9 y 16 del Contrato:

(a) los Costes de Operaciones Petroleras que no hayan sido recuperados todavía y
que sean arrastrados del Año Calendario anterior, si los hubiera;

(b) los Costes de Operaciones Petroleras del Año Calendario en cuestión;

(0) l cantidad y el valor de la Producción de los Hidrocarburos que el Contratista
haya designado como Petróleo para la Recuperación de Costes según las
disposiciones del Artículo 7.2 del Contrato para el Año Calendario en cuestión; y

(d) los Costes de Operaciones Petroleras que no hayan sido recuperados todavía al
final del Año Calendario en cuestión,

El Estado anual de los Costes de Operaciones Petroleras se deberá presentar al
Ministerio a más tardar cuarenta y cinco (45) días después del final de cada Año
Calendario.

ESTADO SOBRE LA PARTICIPACIÓN EN LA PRODUCCIÓN

Dentro de un plazo de sesenta (60) días después del final de cada Año Calendario, el
Contratista deberá presentar al Ministerio con respecto a dicho Año Calendario, un
estado sobre la participación en la Producción que incluya los datos siguientes para los
fines del Artículo 7 del Contrato:

(a) el valor de todas las ventas de Hidrocarburos efectuadas por el Contratista desde
la Fecha de Entrada en Vigencia del Contrato hasta el final del Año Calendario
anterior;

(b) el valor de todas las ventas de Hidrocarburos efectuadas por el Contratista

durante el Año Calendario en cuestión;
(0) el total de los puntos (a) y (b) al final del Año Calendario en cuestión;

(d) los Costes de las Operaciones Petroleras acumulados desde la Fecha de Entrada
en Vigencia del Contrato hasta el final del Año Calendario anterior;

(e) los Costes de Operaciones Petroleras del Año Calendario en cuestión;

74
6.6

6.7

(0 el total de los puntos (d) y (e) al final del Año Calendario en cuestión;
(9) la cantidad y el valor de la participación del Contratista en los Hidrocarburos; y

(b) la cantidad de la participación del Estado en los Hidrocarburos y su valor si han
sido vendidos por el Contratista.

ESTADO FINAL AL CIERRE DEL EJERCICIO
A más tardar el treinta y uno (31) de marzo de cada Año Calendario, el Contratista

deberá presentar al Ministerio un estado final al cierre del Año Calendario y un estado de
cuentas correspondiente al Año fiscal previo en los que se incluirá la información

siguiente:

(a) conciliación contable de los gastos contra el Presupuesto Anual aprobado;
(b) conciliación contable de los gastos con los costes recuperables; y

(0) conciliación contable de los gastos con los costes deducibles.

ESTADO SOBRE EL PRESUPUESTO ANUAL

El Contratista presentará al Ministerio un estado sobre el Presupuesto Anual de
conformidad con las disposiciones del Artículo 4 del Contrato. Dicho estado distinguirá
entre los Costes de Exploración y los Costes de Desarrollo y Producción presupuestados
por cada Trimestre y corresponderá a los renglones individuales de las Operaciones
Petroleras incluidos en el Programa Anual de Trabajo.

75
ANEXO D
GARANTÍA DE CUMPLIMIENTO POR LA COMPAÑÍA MATRIZ

Este Anexo forma parte integral de este Contrato entre la República de Guinea Ecuatorial y el
Contratista.

ESTA GUARANTÍA es otorgada el [insertar día] de [insertar mes y año]
ENTRE:

(1) [EL GARANTE], una compañía constituida y existente bajo las leyes de [insertar
Jurisdicción], con su domicilio social en [insertar dirección] (el Garante); y

10) LA REPÚBLICA DE GUINEA ECUATORIAL (el Estado), representado para fines
de esta Garantía por el Ministerio de Minas, Industria y Energía (el Ministerio).

CONSIDERANDO que el Garante es la casa matriz de [insertar nombre de la Compañía],
constituida conforme a las leyes de [insertar jurisdicción], con su domicilio social en [insertar
dirección] (la Compañía);

CONSIDERANDO que la Compañía ha celebrado un contrato de participación en la
producción (el Contrato) con, entre otros, el Estado con respecto al Área de Contrato;

CONSIDERANDO que la Compañía tiene un Interés de Participación conforme al Contrato;

CONSIDERANDO que el Estado desea que la ejecución y el cumplimiento del Contrato por
parte de la Compañía esté garantizado por el Garante y que el Garante desea proporcionar esta
Garantía como un incentivo para que el Estado celebre el Contrato y como contraprestación por
los derechos y beneficios que adquiera la Compañía; y

CONSIDERANDO que el Garante reconoce que comprende y asume plenamente las
obligaciones contractuales bajo el Contrato de la Compañía.

POR CONSIGUIENTE, por medio del presente se acuerda lo siguiente:

1 Definiciones e interpretación

Los términos y expresiones utilizados con mayúscula en esta Garantía tienen los mismos
significados que en el Contrato, a menos que se estipule de otro modo en esta Garantía.
Mediante la presente, se conviene expresamente que el Artículo 30 del Contrato forma
parte integral, mutatis mutandis, de esta Garantía.

2. Alcance de esta Garantía

Por medio del presente, el Garante garantiza al Estado el pago y cumplimiento oportuno
de cualquier deuda y obligación de la Compañía al Estado que surja a raíz del Contrato o
en relación al mismo, incluyendo el pago de cualquier monto que la Compañía tenga que
pagar al Estado cuando dicho pago se haga exigible y pagadero; siempre que, sin
embargo, la responsabilidad del Garante con el Estado bajo la presente Garantía no
exceda el menor de los montos siguientes:

(a) las obligaciones adeudadas por la Compañía al Estado

76
6.

(b) [insertar monto] Dólares ($[imsertar monto]) durante el Período de
Exploración y cualquier prórroga del mismo de acuerdo con lo estipulado en el
Contrato; y

[tasertar monto] Dólares ($[insertar monto]) durante el período de Desarrollo
y Producción.

Renuncia a la notificación, consentimiento de las modificaciones

El Garante renuncia a ser notificado de la aceptación de esta Garantía y del estado de
endeudamiento de la Compañía en cualquier momento, y expresamente consiente a
cualquier prórroga, renovación, modificación o aceleración de los montos adeudados al
Estado de conformidad con el Contrato o cualquiera de los términos del mismo, sin que
esto libre al Garante de ninguna de sus responsabilidades conforme a esta Garantía.

Garantía absoluta e incondicional

Las obligaciones del Garante constituyen una garantía absoluta, incondicional y (salvo lo
dispuesto al contrario en el Artículo 2) ilimitada de pago y cumplimiento que será
ejecutada cumpliendo estrictamente con los términos de la presente Garantía y sin
consideración de las defensas de que disponga la Compañía.

No exoneración del Garante

Las obligaciones del Garante bajo la presente Garantía no serán de ninguna manera
extinguidas ni de ninguna manera afectadas por lo siguiente: remuncia, descarga O
disposición de los bienes u otra garantía que la Compañía haya aportado o aporte en el
futuro para el pago de cualquiera de las obligaciones garantizadas por la presente;
cambio, sustitución o alteración de dichos bienes u otra garantía; tomar o dejar de tomar
cualquier medida o acción contra la Compañía o el Garante respecto a dichos bienes u
otras garantías; O cualquier circunstancia que podría constituir una defensa o
exoneración, legal o en equidad, de responsabilidad de un garante.

Actuaciones previas del Estado

El Estado no estará obligado a primero exigirle el pago o cumplimiento a la Compañía o
a cualquier otra Persona ni a actuar en contra de cualquier bien o valor entregado al
Estado ni a realizar ninguna otra acción antes de recurrir directamente al Garante.

Acumulación de derechos

Los derechos, facultades y remedios del Estado bajo esta Garantía son acumulativos y no
alternativos, y existen en adición a cualquier derecho, facultad y remedio otorgado al
Estado por la ley o por cualquier otro medio.

Continuidad de la Garantía

Esta Garantía se constituye con la intención de otorgar una garantía continua de pago y
cumplimiento y además será considerada como tal; adicionalmente, permanecerá en
pleno efecto y vigor mientras el Contrato o cualquier enmienda del mismo estén vigentes
o subsista cualquier responsabilidad u obligación de la Compañía con el Estado de
conformidad con el Contrato.

Notificación de demanda

“Tras el incumplimiento de cualquiera de las obligaciones de la Compañía que sean
garantizadas por la presente Garantía, el Estado o su abogado debidamente autorizado
podrá dar notificación escrita al Garante en su oficina principal en [insertar lugar] de la
cantidad adeudada, y el Garante, dentro del plazo de diez (10) Días Hábiles, pagará o
hará que se pague la cantidad notificada en Dólares en el banco u otro lugar en [insertar
jurisdicción] que designe el Estado, sin compensación o reducción alguna de dicho

7
10.

11.

12.

13.

14.

pago por cualquier reclamación o derecho que tenga o llegue a tener la Compañía Matriz
o la Compañía.

Cesión
El Garante no podrá realizar, hacer que se realice o permitir que se realice cualquier

transferencia o cesión de sus obligaciones bajo la presente Garantía sin la autorización
expresa por escrito del Estado.

Subrogación

Hasta tanto la deuda garantizada por la presente Garantía no haya sido pagada en su
totalidad, el Garante no tendrá ningún derecho de subrogación respecto a cualquier bien,
valor, garantía u otro derecho que pueda tener el Estado.

Pago de gastos

El Garante pagará al Estado todos los costes y gastos razonables, incluidos honorarios de
abogados, incurridos por este último al recaudar o conciliar cualquier endeudamiento de
la Compañía que haya sido garantizado mediante la presente Garantía o en exigir el
cumplimiento del Contrato o la ejecución de esta Garantía.

Ley aplicable y el arbitraje
Esta Garantía se regirá de conformidad con las leyes de Guinea Ecuatorial.

Toda disputa o reclamación que surja de esta Garantía o en relación con la misma será
resuelta definitivamente por arbitraje con sujeción al procedimiento estipulado en el
Contrato, sin embargo, si además del arbitraje iniciado bajo esta Garantía se inicia un
arbitraje bajo el Contrato respecto a las obligaciones garantizadas por la presente, el
arbitraje iniciado bajo esta Garantía se consolidará con el arbitraje iniciado bajo el
Contrato y el tribunal de arbitraje nombrado bajo esta Garantía será el mismo tribunal
nombrado de conformidad con el Contrato. El arbitraje se llevará a cabo en español e
inglés y el laudo será definitivo y vinculante para las partes.

Divisibilidad de las disposiciones

En caso de que por cualquier razón cualquier disposición que figure en la presente resulte
ilegal, no exigible o inválida, no será afectada la validez o exigibilidad de las provisiones
restantes.

Confidencialidad

El Garante acuerda darle trato confidencial a esta Garantía y al Contrato y no divulgará
voluntaria o involuntariamente a terceros, salvo en la medida en que se lo exija la ley, los
términos y condiciones de los mismos sin la autorización previa por escrito del Estado.

78
EN TESTIMONIO DE LO CUAL, el Garante y la Compañía firman esta Garantía el
[insertar día] de [insertar mes y año].

[GARANTE]:

Por:

Título:

LA REPÚBLICA DE GUINEA ECUATORIAL
EL MINISTERIO DE MINAS, INDUSTRIA Y ENERGÍA

Por:

Título:

79
